Exhibit 10.52

 

Execution Version

 

TRUST INDENTURE

 

 

MISSION ECONOMIC DEVELOPMENT CORPORATION,
as Issuer

 

to

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee

 

 

Dated as of January 1, 2011

 

 

relating to

 

$40,200,000
Mission Economic Development Corporation
Solid Waste Disposal Revenue Bonds
(Dallas Clean Energy McCommas Bluff, LLC Project)
Series 2011

 

NOTE:  PURSUANT TO THE PROVISIONS OF SECTIONS 2.2(B) AND 2.3(B) OF THIS
INDENTURE, THE SOLE AND EXCLUSIVE INTEREST RATE PERIOD FOR THE BONDS SHALL BE A
TERM INTEREST RATE PERIOD THEREBY LIMITING OR NULLIFYING CERTAIN PROVISIONS OF
THIS INDENTURE, THE LOAN AGREEMENT AND THE DEPOSITORY AGREEMENT RELATING TO THE
WEEKLY INTEREST RATE PERIOD, INCLUDING CERTAIN RIGHTS, POWERS, DUTIES AND
OBLIGATIONS OF THE BONDHOLDERS, THE BORROWER, THE TRUSTEE AND THE ISSUER UNDER
THIS INDENTURE OR THE LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS; CONTENT OF CERTIFICATES AND OPINIONS

 

 

 

 

Section 1.1.

Definitions

 

3

Section 1.2.

Content of Certificates and Opinions

 

20

Section 1.3.

Interpretation

 

21

 

 

 

 

ARTICLE II

THE BONDS

 

 

 

 

Section 2.1.

Authorization of Bonds

 

21

Section 2.2.

Bonds

 

21

Section 2.3.

Interest Rates

 

22

Section 2.4.

Demand Purchase of Bonds During Weekly Interest Rate Period

 

26

Section 2.5.

Execution of Bonds

 

27

Section 2.6.

Transfer of Bonds

 

27

Section 2.7.

Exchange of Bonds

 

28

Section 2.8.

Bond Register

 

28

Section 2.9.

Temporary Bonds

 

28

Section 2.10.

Bonds Mutilated, Lost, Destroyed or Stolen

 

28

Section 2.11.

Book-Entry Only System

 

29

Section 2.12.

CUSIP Numbers

 

31

Section 2.13.

Additional Bonds

 

31

 

 

 

 

ARTICLE III

ISSUANCE OF SERIES 2011 BONDS; APPLICATION OF PROCEEDS

 

 

 

 

Section 3.1.

Issuance of the Bonds

 

32

Section 3.2.

Application of Proceeds of Bonds

 

33

Section 3.3

Project Fund

 

33

Section 3.4.

Costs of Issuance Fund

 

34

 

 

 

 

ARTICLE IV

REDEMPTION AND PURCHASE OF BONDS

 

 

 

 

Section 4.1.

Terms of Redemption of Bonds

 

35

Section 4.2.

Selection of Bonds for Redemption

 

37

Section 4.3.

Notice of Redemption

 

37

Section 4.4.

Partial Redemption of Bonds

 

38

Section 4.5.

Effect of Redemption of Bonds

 

38

Section 4.6.

Mandatory Tender for Purchase of Bonds

 

39

Section 4.7.

Purchase and Remarketing of Bonds

 

40

Section 4.8.

Purchase in Lieu of Optional Redemption

 

45

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

REVENUES; FUNDS AND ACCOUNTS; PAYMENT OF PRINCIPAL AND INTEREST

 

 

 

 

Section 5.1.

Pledge and Assignment; Revenues

 

46

Section 5.2.

Bond Fund; Priority of Moneys in Bond Fund; Letter of Credit Account

 

46

Section 5.3.

Debt Service Reserve Fund

 

48

Section 5.4.

Letter of Credit

 

49

Section 5.5.

Investment of Moneys

 

49

Section 5.6.

Rebate Fund

 

51

 

 

 

 

ARTICLE VI

PARTICULAR COVENANTS

 

 

 

 

Section 6.1.

Punctual Payment

 

52

Section 6.2.

Extension of Payment of Bonds

 

52

Section 6.3.

Against Encumbrances

 

52

Section 6.4.

Limited Obligations

 

52

Section 6.5.

Accounting Records and Reports

 

53

Section 6.6.

Arbitrage Covenants

 

53

Section 6.7.

Other Covenants

 

54

Section 6.8.

Further Assurances

 

54

Section 6.9.

Continuing Disclosure

 

55

 

 

 

 

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES OF BONDHOLDERS

 

 

 

 

Section 7.1.

Events of Default; Acceleration; Waiver of Default:

 

55

Section 7.2.

Institution of Legal Proceedings by Trustee

 

57

Section 7.3.

Application of Revenues and Other Funds After Default

 

57

Section 7.4.

Trustee to Represent Bondholders

 

58

Section 7.5.

Bondholders’ Direction of Proceedings

 

59

Section 7.6.

Limitation on Bondholders’ Right to Sue

 

59

Section 7.7.

Absolute Obligation of Issuer

 

60

Section 7.8.

Termination of Proceedings

 

60

Section 7.9.

Remedies Not Exclusive

 

60

Section 7.10.

No Waiver of Default

 

60

Section 7.11.

Consent of Credit Provider to Defaults

 

60

 

 

 

 

ARTICLE VIII

THE TRUSTEE, THE PAYING AGENT, THE BOND REGISTRAR, THE TENDER AGENT, AND THE
REMARKETING AGENT

 

 

 

 

Section 8.1.

Duties, Immunities and Liabilities of Trustee and Registrar

 

61

Section 8.2.

Merger or Consolidation

 

64

Section 8.3.

Liability of Trustee

 

64

Section 8.4.

Right of Trustee to Rely on Documents

 

66

 

ii

--------------------------------------------------------------------------------


 

Section 8.5.

Preservation and Inspection of Documents

 

67

Section 8.6.

Compensation and Indemnification

 

67

Section 8.7.

Paying Agent

 

68

Section 8.8.

Trustee and Issuer Required to Accept Directions and Actions of Borrower

 

69

Section 8.9.

Notices to Rating Agency and Credit Provider

 

69

Section 8.10.

Duties of Remarketing Agent

 

69

Section 8.11.

Eligibility of Remarketing Agent; Replacement

 

70

Section 8.12.

Compensation of Remarketing Agent

 

70

Section 8.13.

Appointment and Duties of Tender Agent

 

70

Section 8.14.

Eligibility of Tender Agent; Replacement

 

71

Section 8.15.

Compensation of Tender Agent

 

71

Section 8.16.

Appointment and Duties of Bond Registrar

 

71

Section 8.17.

Eligibility of Bond Registrar

 

72

Section 8.18.

Bond Registrar’s Performance of Duties

 

72

Section 8.19

Replacement of Bond Registrar

 

72

Section 8.20.

Successor Remarketing Agent by Merger

 

72

 

 

 

 

ARTICLE IX

MODIFICATION OR AMENDMENT OF THE INDENTURE AND THE AGREEMENT

 

 

 

 

Section 9.1.

Amendments Permitted

 

73

Section 9.2.

Effect of Supplemental Indenture

 

74

Section 9.3.

Endorsement of Bonds; Preparation of New Bonds

 

75

Section 9.4.

Amendment of Particular Bonds

 

75

Section 9.5.

Amendment of Agreement

 

75

 

 

 

 

ARTICLE X

DEFEASANCE

 

 

 

 

Section 10.1.

Discharge of Indenture

 

75

Section 10.2.

Discharge of Liability on Bonds

 

76

Section 10.3.

Deposit of Money or Securities with Trustee

 

77

Section 10.4.

Payment of Bonds After Discharge of Indenture Obligation

 

78

 

 

 

 

ARTICLE XI

MISCELLANEOUS

 

 

 

 

Section 11.1.

Liability of Issuer Limited to Revenues

 

78

Section 11.2.

Successor Is Deemed Included in All References to Predecessor

 

78

Section 11.3.

Limitation of Rights to Parties and Bondholders

 

78

Section 11.4.

Waiver of Notice

 

79

Section 11.5.

Disposal of Bonds

 

79

Section 11.6.

Severability of Invalid Provisions

 

79

Section 11.7.

Governing Law

 

79

Section 11.8.

Notices

 

79

Section 11.9.

Evidence of Rights of Bondholders

 

80

 

iii

--------------------------------------------------------------------------------


 

Section 11.10.

Disqualified Bonds

 

81

Section 11.11.

Money Held for Particular Bonds

 

81

Section 11.12.

Funds and Accounts

 

81

Section 11.13.

Rights of Credit Provider

 

82

Section 11.14.

Waiver of Personal Liability

 

82

Section 11.15.

Business Day

 

82

Section 11.16.

Complete Agreement

 

82

Section 11.17.

Execution in Several Counterparts

 

82

Section 11.18.

Force Majeure

 

83

Section 11.19.

No Transfer of Note; Exceptions

 

83

Section 11.20.

Notice to the Division of Event of Default

 

83

Section 11.21.

Waiver of Jury Trial

 

83

 

 

 

 

Exhibit A —

Form of Series 2011 Bond

 

 

Exhibit B —

Form of Requisition from Project Fund

 

 

Exhibit C —

Form of Requisition from Costs of Issuance Fund

 

 

 

iv

--------------------------------------------------------------------------------


 

TRUST INDENTURE

 

This TRUST INDENTURE, dated as of January 1, 2011 (this “Indenture”) between the
Mission Economic Development Corporation (the “Issuer”), a constituted authority
and non-profit industrial development corporation created and existing under the
Development Corporation Act, as amended, Chapter 501, Texas Local Government
Code (the “Act”) and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Act authorizes and empowers the Issuer to issue bonds on behalf of
Mission, Texas (the “Unit”) to finance expenditures found by the Board of
Directors of the Issuer to be required or suitable for infrastructure necessary
to promote or develop new or expanded business enterprises, including solid
waste disposal facilities; and

 

WHEREAS, the Issuer was created by a city wholly or partly located in a county
that is bordered by the Rio Grande, has a population of at least 500,000 and has
wholly or partly within its boundaries at least four cities that each have a
population of at least 25,000; and

 

WHEREAS, the Issuer does not support the Project (as hereinafter defined) with
sales and use tax revenue; and

 

WHEREAS, the governing body of the City of Dallas, Texas has requested the
Issuer to exercise its powers to finance the portion of the Project located in
such city; and

 

WHEREAS, in order to finance the cost of the Project, the Issuer is authorized
by the Act to issue bonds payable from the revenue derived from the repayment of
loans made to users of the Project; and

 

WHEREAS, the Issuer has determined to issue its Solid Waste Disposal Revenue
Bonds (Dallas Clean Energy McCommas Bluff, LLC Project) Series 2011 in the
aggregate principal amount of $40,200,000 (the “Series 2011 Bonds”) to provide
funds to loan to Dallas Clean Energy McCommas Bluff, LLC (as further defined
herein, the “Borrower”) to finance the cost of the acquisition, construction,
improvement, installation and/or equipping of certain solid waste disposal
facilities (the “Project”) more particularly described in Exhibit A to the Loan
Agreement (the “Loan Agreement” or “Agreement”) of even date herewith, between
the Borrower and the Issuer; and

 

WHEREAS, the Issuer has undertaken to finance the Project by loaning the
proceeds derived from the sale of the Series 2011 Bonds to the Borrower pursuant
to the Loan Agreement, under which the Borrower is required to make loan
payments sufficient to pay when due the principal of, premium, if any, and
interest on the Bonds and related expenses; and

 

WHEREAS, the Series 2011 Bonds will bear interest at a Term Interest Rate; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Series 2011 Bonds, the provisions for registration to be endorsed
thereon, and the certificate of authentication by the Trustee to be executed
thereon shall be in substantially the form set forth in Exhibit A hereto, with
respect to the Series 2011 Bonds, with necessary or appropriate variations,
omissions and insertions, as permitted or required by this Indenture; and

 

WHEREAS, in order to provide for the authentication and delivery of the Bonds,
to establish and declare the terms and conditions upon which the Bonds are to be
issued and secured and to secure the payment of the principal thereof and the
premium, if any, and interest thereon, the Issuer has authorized the execution
and delivery of this Indenture; and

 

WHEREAS, the Issuer has determined that all acts and proceedings required by law
necessary to make the Bonds, when executed by the Issuer, authenticated and
delivered by the Trustee and duly issued, the valid, binding and legal limited
obligations of the Issuer, and to constitute this Indenture a valid and binding
agreement for the uses and purposes herein set forth in accordance with its
terms, have been done and taken, and the execution and delivery of this
Indenture have been in all respects duly authorized; and

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH, that in order to secure the payment
of the principal of, premium, if any, and the interest on and the Purchase Price
of all Bonds at any time issued and outstanding under this Indenture, according
to their tenor, and to secure all amounts due to any Credit Provider (as
hereinafter defined) pursuant to any Reimbursement Agreement (as hereinafter
defined) with respect to any Letter of Credit and to secure the performance and
observance of all the covenants and conditions therein and herein set forth, and
to declare the terms and conditions upon and subject to which the Bonds are to
be issued and received, and in consideration of the premises and of the mutual
covenants herein contained and of the purchase and acceptance of the Bonds by
the Holders (as hereinafter defined) thereof, and for other valuable
consideration, the receipt of which is hereby acknowledged, the Issuer does
hereby irrevocably grant, convey, transfer, assign and pledge unto the Trustee,
for the equal and proportionate benefit of the respective Holders from time to
time of the Bonds, and the Credit Provider, if any, as follows:

 

GRANTING CLAUSE FIRST

 

All right, title and interest of the Issuer in, to and under the Note and the
Agreement (except as provided in Section 5.1(b) hereof).

 

GRANTING CLAUSE SECOND

 

All payments to be received by the Issuer (except as provided in the preceding
paragraph) under the Agreement and the Note, together with all other Revenues,
and all moneys and earnings thereon held by the Trustee in the Bond Fund under
the terms of this Indenture and this Indenture shall constitute a security
agreement as to the rights granted hereunder; and

 

GRANTING CLAUSE THIRD

 

Any and all other property (other than amounts in, or required to be deposited
in, the Rebate Fund) of each name and nature from time to time hereafter by
delivery or by writing of any kind pledged or assigned as and for additional
security hereunder, by the Issuer or by anyone on its behalf or with its written
consent, to the Trustee, which are hereby authorized to receive any and all such
property at any and all times and to hold and apply the same subject to the
terms hereof.

 

2

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD all and singular the Trust Estate, whether now owned or
hereafter acquired, unto the Trustee and its successors in said trusts and
assigns forever.

 

IN TRUST NEVERTHELESS, upon the terms and trusts herein set forth for the equal
and proportionate benefit, security and protection of all present and future
owners of the Bonds, from time to time issued under and secured by this
Indenture without privilege, priority or distinction as to the lien or otherwise
of any of the Bonds over any of the other Bonds (except only as otherwise
expressly stated herein).

 

PROVIDED, HOWEVER, that if the Issuer, its successors or assigns, shall well and
truly cause to be paid, the principal of the Bonds and the interest and premium,
if any, due or to become due thereon, at the times and in the manner mentioned
in the Bonds, according to the true intent and meaning thereof, and shall cause
the payments to be made into the Bond Fund, and shall well and truly keep,
perform and observe all the covenants and conditions pursuant to the terms of
this Indenture to be kept, performed and observed by it, and shall pay or cause
to be paid to the Trustee all sums of money due or to become due in accordance
with the terms and provisions hereof, then this Indenture and the rights hereby
granted shall cease, determine and be void; otherwise this Indenture shall be
and remain in full force and effect.

 

THIS TRUST INDENTURE FURTHER WITNESSETH, and it is expressly declared, that all
Bonds issued and secured hereunder are to be issued, authenticated (to the
extent required) and delivered and the Trust Estate hereby assigned and pledged
are to be dealt with and disposed of under, upon and subject to the terms,
conditions, stipulations, covenants, agreements, trusts, uses and purposes as
hereinafter expressed, and the Issuer has agreed and covenanted, and does hereby
agree and covenant, with the Trustee and with the respective owners from time to
time of the Bonds, as follows:

 

ARTICLE I
DEFINITIONS; CONTENT OF CERTIFICATES AND OPINIONS

 

Section 1.1.            Definitions.  Unless the context otherwise requires, the
terms defined in this Article shall, for all purposes of this Indenture and of
any indenture supplemental hereto and of any certificate, opinion or other
document herein mentioned, have the meanings herein specified, to be equally
applicable to both the singular and plural forms of any of the terms herein
defined.

 

“Accountant” means any firm of independent certified public accountants selected
by the Borrower and reasonably acceptable to the Trustee.

 

“Act” means the Development Corporation Act, Chapter 501, Texas Local Government
Code, as amended.

 

“Additional Bonds” means any Bonds issued pursuant to the provisions of
Section 2.13 hereof.

 

3

--------------------------------------------------------------------------------


 

“Additional Payments” means the payments required to be made by the Borrower
pursuant to Sections 4.2(e), (f), (g), (h) and (i), 7.3, 9.2 and 9.3 of the
Agreement.

 

“Administrative Fees and Expenses” means the reasonable and necessary expenses
incurred by the Issuer pursuant to the Agreement or this Indenture and the
compensation and expenses paid to or incurred by the Trustee, the Tender Agent,
the Bond Registrar, the Remarketing Agent and/or any Paying Agent under the
Agreement or this Indenture, which include but are not limited to printing of
Bonds, accomplishing transfers or new registration of Bonds, or other charges
and other disbursements including those of their respective officers, directors,
members, attorneys, agents and employees incurred in and about the
administration and execution of the Agreement and this Indenture.

 

“Agreement” or “Loan Agreement” means that certain Loan Agreement by and between
the Issuer and the Borrower, dated as of January 1, 2011, as originally executed
and as it may from time to time be supplemented, modified or amended in
accordance with the terms thereof and of this Indenture.

 

“Alternate Letter of Credit” means an alternate irrevocable letter of credit,
including, if applicable, a confirming letter of credit, or similar credit
facility issued by a commercial bank, savings institution or other financial
institution, the terms of which shall in all material respects be the same as
those of the Letter of Credit then in effect, delivered to the Trustee pursuant
to Section 5.11 of the Agreement.

 

“Annual Budget” means the Borrower’s annual budget as developed by the
Borrower’s president or chief financial officer (or his or her designee) and
approved from time to time by the Borrower’s Governing Body, and submitted by
December 15 of the year preceding the year to which such annual budget relates
to the Depository Bank in accordance with Section 3.2(a) of the Depository
Agreement and to the Trustee; provided, however, for the period ending
December 31, 2011, the Borrower shall file with the Trustee and the Depository
Bank an Annual Budget on the Issuance Date as required under
Section 3.1(b) herein.

 

“Annual Debt Service Requirement” means the amount of principal of and interest
on the Bonds coming due in a Bond Year upon mandatory sinking fund redemption or
at maturity (after giving effect to the mandatory sinking fund redemption
requirements specified herein).

 

“Approving Opinion” means an opinion of Bond Counsel that an action being taken
(a) is permitted by applicable law and this Indenture, and (b) will not
adversely affect the Tax-exempt status of interest on the Bonds.

 

“Authorized Denomination” means (a) during any Weekly Interest Rate Period,
$100,000 or any integral multiple of $5,000 in excess thereof, and (b) at any
other time, $5,000 or any integral multiple thereof.

 

“Authorized Representative” means (a) with respect to the Borrower, the person
or persons at the time designated to act on behalf of the Borrower by a written
certificate signed by the Borrower, furnished to the Trustee, the Credit
Provider, if any, and the Issuer, containing the specimen signature of each such
person, (b) with respect to the Credit Provider, the person or

 

4

--------------------------------------------------------------------------------


 

persons at the time designated to act on behalf of the Credit Provider by a
written certificate signed by the Credit Provider, furnished to the Trustee, the
Borrower and the Issuer, containing the specimen signature of each such person,
and (c) with respect to the Issuer, the person or persons at the time designated
to act on behalf of the Issuer by a written certificate signed by the Issuer.

 

“Available Moneys” means (a) moneys derived from drawings under the Letter of
Credit, or (b) moneys provided by the Borrower held by the Trustee in funds and
accounts established under this Indenture (except the Rebate Fund or the account
described in Section 4.7(g) hereof) and subject to the lien of the Indenture for
a period of at least 123 consecutive days and not commingled with any moneys so
held for less than said period and during and prior to which period no petition
in bankruptcy was filed by or against, and no receivership, insolvency,
assignment for the benefit of creditors or other similar proceeding has been
commenced by or against the Borrower or the Issuer, and (c) investment income
derived from the investment of moneys described in clause (b) so long as
(i) investments of such moneys are in Investment Securities rated by each Rating
Agency in any of the two-highest long-term rating categories without regard to
modifiers or, if applicable, in the highest short-term rating category without
regard to modifiers and (ii) with respect to such investment earnings there has
been delivered to the Trustee an opinion of nationally recognized bankruptcy
counsel to the effect that the use of such amounts for such purpose would not
constitute a voidable preference under Section 547 of the Bankruptcy Code should
the Borrower or the Issuer become the debtor in a case under the Bankruptcy
Code.

 

“Bank” shall mean the Credit Provider.

 

“Bank Bonds” has the meaning ascribed thereto in Section 4.7(c)(ii) hereof.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, and any
successor statute or statutes having substantively the same function.

 

“Beneficial Owners” means those individuals, partnerships, corporations or other
entities for whom the Direct Participants have caused DTC to hold Book-Entry
Bonds.

 

“Bond Counsel” means any attorney at law or firm of attorneys of nationally
recognized standing in matters pertaining to the federal tax exemption of
interest on bonds issued by states and political subdivisions, and duly admitted
to practice law before the highest court of any state of the United States of
America.

 

“Bond Fund” means the fund by that name established pursuant to Section 5.2
hereof.

 

“Bondholder” means “Holder.”

 

“Bond Registrar” or “Registrar” means the entity or entities performing the
duties of the bond registrar pursuant to Section 2.8 hereof.

 

“Bonds” means any Series 2011 Bonds and any Additional Bonds authorized under
and secured by this Indenture.

 

5

--------------------------------------------------------------------------------


 

“Bond Year” means, each one-year period commencing on December 2 and ending on
the following December 1, until final maturity of the Bonds, except that the
first Bond Year shall commence on the Issuance Date and end on December 1, 2011.

 

“Book-Entry Bonds” means the Bonds registered in the name of the nominee of DTC,
or any successor securities depository for such Bonds, as the registered owner
thereof pursuant to the terms and provisions of Section 2.11 hereof.

 

“Borrower” means Dallas Clean Energy McCommas Bluff, LLC, a limited liability
company duly organized and existing under the laws of the State of Delaware, or
any successor or assign or any entity which is the surviving, resulting or
transferee entity in any merger, consolidation or transfer of assets of the
Borrower permitted under Section 5.2 of the Loan Agreement.

 

“Budgeted Capital Expenditures” means the amount of Capital Expenditures as
provided in the Annual Budget.

 

“Budgeted Operating Expenses” means the amount of Operating Expenses as provided
in the Annual Budget.

 

“Business Day” means any day other than (a) a Saturday or Sunday, (b) a day on
which commercial banks in New York, New York, or the city or cities in which the
Corporate Trust Office of the Trustee or the Tender Agent, the office of the
Remarketing Agent or, if applicable, the office of the Credit Provider at which
demands for payment under a Letter of Credit are to be presented are authorized
or required by law to close, (c) a day on which the New York Stock Exchange is
closed, or (d) if a Letter of Credit is in effect, any day not a business day
for purposes of the Letter of Credit or the Reimbursement Agreement.

 

“Capital Expenditures” means the Borrower’s expenditures for assets or
improvements that are subject to an allowance for depreciation in accordance
with the Code.

 

“Capitalized Lease” means any lease of real or personal property which, in
accordance with GAAP, is required to be capitalized on the balance sheet of the
lessee.

 

“Capitalized Rentals” means, as of the date of determination, the amount at
which the aggregate rentals due and to become due under a Capitalized Lease
under which a Person is a lessee would be reflected as a liability on a balance
sheet of such Person.

 

“Capital Repair and Replacement Reserve Requirement” means (i) the monthly
average of the Borrower’s Budgeted Capital Expenditures and (ii)(a) for the
period ending December 31, 2011,  as presented in the budget of the Borrower and
certified at closing by the Independent Engineer to the Borrower, the Trustee
and the Issuer and (b) for each annual period thereafter, as presented in the
Budgeted Capital Expenditures.

 

“Certificate,” “Statement,” “Request,” “Requisition” or “Order” of the Issuer,
the Borrower or the Credit Provider means, respectively, a written certificate,
statement, request, requisition or order signed on behalf of the Issuer by the
President, Vice President, or Authorized Representative of the Issuer, or in the
name of the Borrower by an Authorized Representative of

 

6

--------------------------------------------------------------------------------


 

the Borrower, or on behalf of the Credit Provider by an Authorized
Representative of the Credit Provider, as applicable.  Any such instrument and
supporting opinions or representations, if any, may, but need not, be combined
in a single instrument with any other instrument, opinion or representation, and
the two or more so combined shall be read and construed as a single instrument. 
If and to the extent required by Section 1.2 hereof, each such instrument shall
include the statements provided for in Section 1.2 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Assignment” means the Collateral Assignment of Contracts, Permits,
Licenses, Rights of Way and Plans dated as of January 1, 2011 from the Borrower
to the Trustee, as amended or modified from time to time in accordance with the
terms of this Indenture.

 

“Completion Date” means the date of completion of the acquisition or
construction of the Project as that date shall be certified as provided in
Section 3.3 of the Agreement.

 

“Computation Date” means any date selected by the Borrower pursuant to Section
1.148-3(e) of the Regulations.

 

“Consent Agreement” means that Consent and Agreement, dated as of January 1,
2011, among Shell Energy North America (US) L.P., the Borrower, the Trustee and
the Depository Bank.

 

“Continuing Disclosure Agreement” means any Continuing Disclosure Agreement
entered into by the Borrower relating to the Bonds, as originally executed and
as it may be amended from time to time in accordance with the terms thereof.

 

“Conversion Date” means each date on which the Interest Rate Period for the
Bonds is converted from one type of Interest Rate Period to another type of
Interest Rate Period, or from a Term Interest Rate Period to another Term
Interest Rate Period.

 

“Corporate Trust Office” means, (a) with respect to the Trustee, the principal
corporate trust office of the Trustee as designated in Section 11.8, or such
other office designated by the Trustee from time to time, and (b) with respect
to the Tender Agent, if other than the Trustee, such office designated by the
Tender Agent to the Issuer, the Borrower, the Remarketing Agent and the Credit
Provider, as its Corporate Trust Office.

 

“Costs of Issuance” means costs or expenses directly or indirectly payable by or
reimbursable to the Issuer or the Borrower and related to the authorization,
issuance, sale and delivery of the Bonds, including but not limited to the fees
and expenses of the Issuer, including its reasonable attorneys’ fees, costs of
preparation and reproduction of documents, printing expenses, filing and
recording fees, initial fees and charges of the Trustee, legal fees and charges,
fees and disbursements of consultants and professionals, rating agency fees,
fees and charges for preparation, execution and safekeeping of the Bonds and any
other cost, charge or fee in connection with the original issuance of the Bonds
which constitutes a “cost of issuance” within the meaning of Section 147(g) of
the Code.

 

7

--------------------------------------------------------------------------------


 

“Costs of Issuance Account” means the account established within the Costs of
Issuance Fund pursuant to Section 3.4 hereof.

 

“Costs of Issuance Fund” means the fund by that name established pursuant to
Section 3.4 hereof.

 

“Costs of the Project” means the sum of the items, or any such item, authorized
to be paid from the Project Fund pursuant to the provisions of Section 3.2 of
the Agreement, but shall not include any Costs of Issuance.

 

“Credit Provider” means any commercial bank, savings association or other
financial institution issuing a Letter of Credit complying with Section 5.11 of
the Agreement and party to a Reimbursement Agreement.

 

“Dated Date” means for the Series 2011 Bonds March 31, 2011, and shall be
defined for any Additional Bonds in the Supplemental Indenture for such
Additional Bonds.

 

“Debt Service Coverage Ratio” means, with respect to any period, the quotient
obtained by dividing the (a) the difference obtained by subtracting (i)
Operating Expenses relating to the Project for such period from (ii) Project
Revenues for such period, by (b) maximum principal and interest requirements for
the then-current or any future Bond Year on account of all Bonds Outstanding.

 

“Debt Service Requirement” shall mean, with reference to a specified period, the
aggregate of the payments required to be made during such period in respect of
principal (whether at maturity, as a result of mandatory sinking fund
redemption, mandatory prepayment or otherwise) and interest on any outstanding
Long-Term Indebtedness of such Person or a group of Persons; provided that (i)
interest shall be excluded from the determination of the Debt Service
Requirement to the extent that such interest is created as a capital expense or
is payable from the proceeds of such Long-Term Indebtedness, (ii) principal
shall be excluded from the calculation of Debt Service Requirements to the
extent that (a) amounts are on deposit in an irrevocable escrow and such amounts
(including, where appropriate, the earnings or other increment to accrue
thereon) are required to be applied to pay such principal and (b) such amounts
so required to be applied are sufficient to pay such principal, and (iii)
principal of and interest on subordinate debt shall be excluded.

 

“Debt Service Reserve Fund” means the fund by that name established pursuant to
Section 5.3 hereof.

 

“Debt Service Reserve Fund Requirement” means for the Series 2011 Bonds the
maximum Annual Debt Service Requirement in the then current or any future Bond
Year.

 

“Deed of Trust” means the Leasehold Deed of Trust, Assignment of Rents, Security
Agreement and Fixture Filing dated as of January 1, 2011, by and between the
Borrower, as Trustor, and Republic Title of Texas, Inc., as trustee, and the
Trustee, as Beneficiary.

 

8

--------------------------------------------------------------------------------


 

“Depository Agreement” means the Depository and Control Agreement dated as of
January 1, 2011, among the Depository Bank, the Trustee and the Borrower.

 

“Depository Bank” means The Bank of New York Mellon Trust Company, N.A., acting
in the capacity of Depository Bank under the Depository Agreement, or its
successor or assigns.

 

“Determination of Taxability” means a determination that, due to the untruth or
inaccuracy of any representation or warranty made by the Borrower in the
Agreement or the breach of any covenant or warranty of the Borrower contained in
the Agreement, interest on the Series 2011 Bonds, or any of them, is determined
not to be Tax-exempt by (a) a final administrative determination of the Internal
Revenue Service or a final judicial decision of a court of competent
jurisdiction in a proceeding of which the Borrower received notice and in which
the Borrower was afforded an opportunity to participate to the full extent
permitted by law, or (b) an opinion of Bond Counsel obtained by the Borrower and
delivered to the Trustee with a copy to be delivered to the Issuer.  A
determination or decision will not be considered final for purposes of the
preceding sentence unless (a) the Issuer or the holder or holders of the Series
2011 Bonds involved in the proceeding in which the issue is raised (i) shall
have given the Borrower and the Trustee prompt written notice of the
commencement thereof, and (ii) shall have offered the Borrower the opportunity
to control the proceeding; provided the Borrower agrees to pay all expenses and
costs in connection therewith and to indemnify the Issuer and such holder or
holders against all liability for such expenses and costs (except that any such
holder may engage separate counsel for the holder or holders of the Series 2011
Bonds, and the Borrower shall not be liable for the fees or expenses of such
counsel but shall be liable for the fees and expenses of counsel to the Issuer);
and (b) such proceeding shall not be subject to a further right of appeal or
shall not have been timely appealed.

 

“Direct Participants” means those broker-dealers, banks and other financial
institutions from time to time for which DTC holds the Bonds as securities
depository.

 

“Division” means the Division of Economic Development and Tourism, Office of the
Governor of Texas or any successor entity performing the services it now
performs with respect to the Bonds.

 

“DTC” means The Depository Trust Company, New York, New York, a limited purpose
trust company organized under the New York Banking Law, or any successor
securities depository for the Bonds.

 

“Environmental Regulations” means any federal, state or local law, statute,
code, ordinance, regulation, requirement or rule relating to dangerous, toxic or
hazardous pollutants, Hazardous Substances, chemical waste, materials or
substances.

 

“EPC Contract” means that certain Agreement between Owner and Design-Builder
Cost Plus Fee with an Option for a Guaranteed Maximum Price, dated February 25,
2011, between the Borrower and VM Energy LLC, as amended and restated.

 

“Event of Default” means any of the events specified in Section 7.1 hereof.

 

9

--------------------------------------------------------------------------------


 

“Expenses” means, for any period, the aggregate of all expenses calculated under
GAAP, including without limitation any taxes, incurred by the Borrower involved
during such period, minus (i) interest on Long-Term Indebtedness, (ii)
depreciation, amortization and other non-cash charges, (iii) any unrealized
losses, including without limitation unrealized losses resulting from changes in
the value of investment securities, or the value of or accounting for interest
rate swaps or similar hedging contracts, in either case resulting from periodic
valuations of same, (iv) extraordinary expenses (including without limitation
losses on the sale of assets other than in the ordinary course of business and
losses on the extinguishment of debt), (v) any expenses resulting from a
forgiveness of or the establishment of reserves against Indebtedness which does
not constitute an extraordinary expense, (vi) losses resulting from any
reappraisal, revaluation or write-down of assets and (vii) any items which the
Borrower considers to be non-cash items (in accordance with GAAP).

 

“Final Computation Date” means the last date on which any Bonds are Outstanding.

 

“Financial Statements” means the financial statements of the Borrower, as
prepared and audited in accordance with GAAP.

 

“Fiscal Year” means the period beginning on January 1 of each year and ending on
the next succeeding December 31 or any other twelve-month, or fifty-two week,
period hereafter selected and designated as the official fiscal year period of
the Borrower.

 

“Fitch” means Fitch Ratings, Inc. and its successors and their assigns, or, if
such corporation shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, any other nationally recognized
securities rating agency designated by the Borrower.

 

“GAAP” means generally accepted accounting principles from time to time in
effect in the United States and used in the preparation of the audited financial
statements of the Borrower on a consistent basis, except for such changes
therein as are approved by the independent accountants performing such audit.

 

“Gas Sale Agreements” means, collectively, (i) the Shell Gas Sale Agreement and
(ii) any other agreement between the Borrower and a purchaser or purchasers of
methane gas produced at the Project Site.

 

“Governing Body” means, when used with respect to the Borrower, its manager,
members, board of directors or group of individuals in which the powers of the
Borrower are vested.

 

“Government Obligations” means the following:

 

(a)           bonds, notes, certificates of indebtedness, treasury bills or
other securities constituting direct obligations of, or obligations on which the
full and timely payment of principal and interest is fully and unconditionally
guaranteed by, the United States of America; and

 

10

--------------------------------------------------------------------------------


 

(b)           evidences of direct ownership of a proportionate or individual
interest in future interest or principal payments on specified direct
obligations of, or obligations for which the full and timely payment of the
principal of and interest is unconditionally guaranteed by, the United States of
America, which obligations are held by a bank or trust company organized and
existing under the laws of the United States of America or any state thereof in
the capacity of custodian in form and substance satisfactory to the Trustee.

 

“Gross Proceeds” means any Proceeds plus any replacement proceeds (as described
in Section 1.148-1(c) of the Regulations).

 

“Guaranty” or “Guaranties” means all obligations of a Person guaranteeing, or in
effect guaranteeing, any Indebtedness or other obligation of any Person in any
manner, whether directly or indirectly, including but not limited to obligations
incurred through an agreement, contingent or otherwise, by such Person (i) to
purchase such Indebtedness or obligation or any Property constituting security
therefor, (ii) to advance or supply funds (a) for the purchase or payment of
such Indebtedness or obligation or (b) to maintain working capital or other
balance sheet condition, (iii) to purchase securities or other Property or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the Person to make payment of the Indebtedness or
obligation or (iv) otherwise to assure the owner of such Indebtedness or
obligation against loss in respect thereof.

 

“Hazardous Substances” means (a) any oil, flammable substance, explosives,
radioactive materials, hazardous wastes or substances, toxic wastes or
substances or any other wastes, materials or pollutants which (i) pose a hazard
to the Project or to persons on or about the Project or (ii) cause the Project
to be in violation of any Environmental Regulation; (b) asbestos in any form
which is or could become friable, urea formaldehyde foam insulation,
transformers or other equipment which contain dielectric fluid containing levels
of polychlorinated biphenyls, or radon gas; (c) any chemical, material or
substance defined as or included in the definition of “waste,” “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” or “toxic substances” or words of similar
import under any Environmental Regulation including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 USC §§ 9601 et seq.; the Resource Conservation and Recovery Act (“RCRA”), 42
USC §§ 6901 et seq.; the Hazardous Materials Transportation Act, 49 USC §§ 1801
et seq.; the Federal Water Pollution Control Act, 33 USC §§ 1251 et seq.; (d)
any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority or agency or may or could
pose a hazard to the health and safety of the occupants of the Project or the
owners and/or occupants of property adjacent to or surrounding the Project, or
any other person coming upon the Project or adjacent property; or (e) any other
chemical, materials or substance which may or could pose a hazard to the
environment.

 

“Holder” or “Bondholder,” or “Owner,” whenever used herein with respect to a
Bond, means the person in whose name such Bond is registered.

 

“Indebtedness” means (i) indebtedness (including nonrecourse Indebtedness)
incurred or assumed by the Borrower for borrowed money or for the acquisition,
construction or improvement of the Project and Property related to the Project
other than goods acquired in the ordinary course of business and the Borrower,
(ii) capitalized rental or lease obligations of the Borrower, and (iii) all
guaranties in favor of the Borrower if such guaranty has been drawn upon and the
advance not repaid by the Borrower.

 

11

--------------------------------------------------------------------------------


 

“Indenture” means this Trust Indenture, as originally executed or as it may from
time to time be supplemented, modified or amended by any Supplemental Indenture.

 

“Independent Engineer” means an engineer or engineering firm qualified to
practice the profession of engineering under the laws of the State and who or
which is not a full time employee of the Issuer or the Borrower.  The initial
Independent Engineer will be Sargent & Lundy L.L.C.

 

“Interest Account” means the Interest Account established in the Bond Fund
established pursuant to Section 5.2 hereof.

 

“Interest Payment Date” means for the Series 2011 Bonds (a) during a Weekly
Interest Rate Period, the first Wednesday of each month (or the next succeeding
Business Day if such Wednesday is not a Business Day), (b) during the initial
Term Interest Rate Period, each June 1 and December 1, commencing June 1, 2011,
and during any other Term Interest Rate Period, the first day of the month that
is six months after the month of the Conversion Date and the first day of each
month every six months thereafter until the end of such Term Interest Rate
Period, (c) each Conversion Date and (d) the Principal Payment Date, and shall
be defined for any Additional Bonds in a Supplemental Indenture relating to such
Additional Bonds.

 

“Interest Period” means the period from and including any Interest Payment Date
to and including the day immediately preceding the next following Interest
Payment Date, except that the first Interest Period for the Series 2011 Bonds
shall be the period from and including the Issuance Date to and including the
day immediately preceding the first Interest Payment Date relating to the Bonds,
which Interest Payment Date is June 1, 2011.

 

“Interest Rate Period” means a Weekly Interest Rate Period or a Term Interest
Rate Period.

 

“Investment Proceeds” means any amounts actually constructively received from
investing Proceeds of the Bonds.

 

“Investment Securities” means any securities permitted by applicable law as
selected by the Borrower in writing to the Trustee, including any of the
following securities (other than those issued by the Issuer or the Borrower):

 

(a)           Government Obligations;

 

(b)           bonds, notes or other obligations of any state of the United
States or any political subdivision of any state, which at the time of their
purchase are rated in either of the three highest rating categories by a
nationally recognized rating service;

 

(c)           certificates of deposit or time or demand deposits constituting
direct obligations of any bank, bank holding company, savings and loan
association or trust company organized under the laws of the United States or
any state thereof (including the Trustee or any of its affiliates), except that
investments may be made only in certificates of deposit or time or demand
deposits which are:

 

12

--------------------------------------------------------------------------------


 

(i)            insured by the Bank Insurance Fund or the Savings Association
Insurance Fund of the Federal Deposit Insurance Corporation, or any other
similar United States Government deposit insurance program then in existence; or

 

(ii)           continuously and fully secured by Government Obligations, which
have a market value, exclusive of accrued interest, at all times at least equal
to the principal amount of such certificates of deposit or time or demand
deposits; or

 

(iii)          issued by a bank, bank holding company, savings and loan
association or trust company under the laws of the United States or any state
thereof (including the Trustee or any of its affiliates) whose outstanding
unsecured long-term debt is rated at the time of issuance in either of the two
highest rating categories by a Rating Agency;

 

(d)           repurchase agreements with any bank, bank holding company, savings
and loan association, trust company or other financial institution organized
under the laws of the United States of America or any state thereof (including
the Trustee or any of its affiliates), that are continuously and fully secured
by Government Obligations and that have a market value, exclusive of accrued
interest, at all times at least equal to the principal amount of such repurchase
agreements, provided that each such repurchase agreement conforms to current
industry standards as to form and time, is in commercially reasonable form, is
for a commercially reasonable period, results in transfer of legal title to
identified Government Obligations that are segregated in a custodial or trust
account for the benefit of the Trustee, and further provided that Government
Obligations acquired pursuant to such repurchase agreements shall be valued at
the lower of the then current market value thereof or the repurchase price
thereof set forth in the applicable repurchase agreement;

 

(e)           investment agreements constituting an obligation of a bank, bank
holding company, savings and loan association, trust company, insurance company
or other financial institution whose outstanding unsecured short-term debt is
rated at the time of such agreement in the highest rating category by a Rating
Agency or whose outstanding unsecured long-term debt is rated at the time of
such agreement in either of the two highest rating categories by a Rating
Agency;

 

(f)            short term discount obligations of the Federal National Mortgage
Association and the Government National Mortgage Association;

 

(g)           money market mutual funds, including funds for which the Trustee,
its parent holding company, if any, or any affiliates or subsidiaries of the
Trustee or such holding company provide investment advisory or other management
services (i) that invest in Government Obligations or that are registered with
the Securities and Exchange Commission, meeting the requirements of Rule 2a-7
under the Investment Company Act of 1940, as amended, and (ii) that are rated in
either of the two highest categories by a Rating Agency;

 

13

--------------------------------------------------------------------------------


 

(h)           commercial paper of “prime” quality of the highest ranking or of
the highest letter and number rating as provided for by Moody’s, S&P, or Fitch,
provided that the issuer of the commercial paper shall be organized and
operating within the United States, shall have total assets in excess of five
hundred million dollars ($500,000,000), and shall issue debt, other than
commercial paper, if any, that is rated “A” or higher by Moody’s, S&P, or Fitch,
and provided further that such commercial paper shall have a maximum maturity of
270 days or less; and

 

(i)            such other investments permitted by law and approved in writing
by the Credit Provider.

 

“Issuance Date” means March 31, 2011.

 

“Issue Price” means “issue price” as defined in Section 1.148-1(b) of the
Regulations and, generally, is the first price at which a substantial number of
any series of the Bonds is sold to persons other than bond houses, brokers or
similar persons or organizations acting in the capacity of underwriters,
placement agents or wholesalers.

 

“Issuer” means the Mission Economic Development Corporation.

 

“Lease Agreement” means the Lease to Develop Landfill Gas dated December 12,
1994, between the Borrower (as assignee and successor in interest to predecessor
lessees) and the City of Dallas, Texas, pursuant to which the City leases the
Project Site to the Borrower, and any amendments or supplements thereto.

 

“Letter of Credit” means (a) any irrevocable letter of credit meeting the
requirements of Section 5.11 of the Agreement, naming the Trustee as beneficiary
and delivered to the Trustee pursuant to the terms of the Agreement on (i) the
effective date of any Weekly Interest Rate Period for the Bonds, (ii) any
Conversion Date or (iii) any Business Day during a Weekly Interest Rate Period;
and (b) in the event of delivery of an Alternate Letter of Credit, such
Alternate Letter of Credit.

 

“Letter of Credit Account” means the account by that name in the Bond Fund
established pursuant to Section 5.2 hereof.

 

“Loan Default Event” means any one or more of the events specified in Section
7.1 of the Agreement.

 

“Loan Payments” means the loan repayments required to be made by the Borrower
pursuant to Section 4.2(a) of the Agreement.

 

“Long-Term Indebtedness” means, with respect to any Person, (i) all Indebtedness
of such Person for money borrowed or credit extended which is not Short-Term,
(ii) all Indebtedness of such Person incurred or assumed in connection with the
acquisition, construction or improvement of Property which is not Short-Term,
(iii) Guaranties by such Person of Indebtedness which is not Short-Term;
provided, however, that if the guarantor has not been required, by reason of its
Guaranty, to make any payment in respect of the Indebtedness which is guaranteed
within the immediately preceding twelve (12) months, for purposes of this
definition,

 

14

--------------------------------------------------------------------------------


 

Long-Term Indebtedness shall include only an amount equal to 20% of the maximum
annual Debt Service Requirement on such Indebtedness and (iv) Capitalized
Rentals under Capitalized Leases entered into by such Person; provided, however,
that Indebtedness that could be described by more than one of the foregoing
categories shall not in any case be considered more than once for the purpose of
any calculation made pursuant to this Indenture.

 

“Maximum Rate” means twelve percent (12%) per annum or, if lower than twelve
percent (12%) per annum, the maximum rate permitted by applicable law.

 

“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, its successors and their
assigns, or, if such corporation shall be dissolved or liquidated or shall no
longer perform the functions of a securities rating agency, any other nationally
recognized securities rating agency designated by the Borrower, with the
approval of the Remarketing Agent.

 

“Net Proceeds” means the Sale Proceeds of the Bonds less any Proceeds deposited
into a reasonably required reserve or replacement fund.

 

“Net Proceeds of Insurance” means the proceeds from insurance with respect to
the Project, less any costs reasonably expended by the Borrower to receive such
proceeds.

 

“Note” means the note, in the Form attached as Exhibit B to the Loan Agreement,
from the Borrower to the Issuer and assigned to the Trustee for the benefit of
the Bondholders.

 

“Operating Expenses” means the current expenses of operating the Project
determined in accordance with GAAP including, without limitation, the rentals
payable by the Borrower to the City of Dallas, Texas pursuant to the Lease
Agreement.

 

“Opinion of Counsel” means a written opinion of counsel (who may be counsel for
the Borrower) selected by the Borrower.  If and to the extent required by the
provisions of Section 1.2 hereof, each Opinion of Counsel shall include the
statements provided for in Section 1.2 hereof.

 

“Outstanding,” when used as of any particular time with reference to Bonds,
means (subject to the provisions of Section 11.10 hereof) all Bonds theretofore,
or thereupon being, authenticated and delivered by the Trustee under this
Indenture except (a) Bonds theretofore canceled by the Trustee or surrendered to
the Trustee for cancellation; (b) Bonds with respect to which liability of the
Issuer shall have been discharged in accordance with Section 10.2 hereof,
including Bonds (or portions of Bonds) referred to in Section 11.10 hereof; and
(c) Bonds for the transfer or exchange of or in lieu of or in substitution for
which other Bonds shall have been authenticated and delivered by the Trustee
pursuant to this Indenture.

 

“Paying Agent” means the Paying Agent described in Section 8.7 hereof.

 

“Person” means an individual, corporation, firm, association, limited liability
company, partnership, trust, or other legal entity or group of entities,
including a governmental entity or any agency or political subdivision thereof.

 

15

--------------------------------------------------------------------------------


 

“President” means the President of the Board of the Issuer, or in his or her
absence or inability to act, the Authorized Representative of the Issuer.

 

“Principal Account” means the Principal Account in the Bond Fund established
pursuant to Section 5.2 hereof.

 

“Principal Payment Date” means June 1 and December 1 of each year beginning
December 1, 2011 to and including December 1, 2024.

 

“Proceeds” means any Sale Proceeds and any Investment Proceeds of the Bonds.

 

“Project” means any land, equipment, buildings, structures, fixtures, vehicles
and improvements financed in whole or in part from the proceeds of the sale of
the Bonds as more fully described in Exhibit A to the Loan Agreement.

 

“Project Fund” means the fund by that name established pursuant to Section 3.3
hereof.

 

“Project Revenue Generating Agreements” means, other than the Gas Sale
Agreements, any written contract or agreement between the Borrower and an
unrelated third party under which the Borrower derives revenues from the
operation of the Project.

 

“Project Revenues” means any amount payable under the Gas Sale Agreements (other
than indemnity payments) and Project Revenue Generating Agreements.

 

“Project Site” means the means the real property on which the Project is
located, and which has been leased to the Borrower pursuant to the terms of the
Lease Agreement.

 

“Property” means any and all rights, titles and interests of the Borrower in and
to any and all property (including cash) whether real or personal, tangible or
intangible and wherever situated.

 

“Purchase Date” means the date on which any Bond is required to be purchased
pursuant to Section 2.4, 4.6 or 4.8 hereof.

 

“Purchase Price” means that amount equal to 100% of the principal amount of any
Bond purchased pursuant to Section 2.4, 4.6 or 4.8 hereof, plus accrued and
unpaid interest thereon to but not including the Purchase Date.

 

“Purchase Price Payments” means the purchase price payments required to be made
by the Borrower pursuant to Section 4.2(d) of the Agreement.

 

“Qualified Newspaper” means The Wall Street Journal or The Bond Buyer or any
other newspaper or journal containing financial news, printed in the English
language and customarily published on each Business Day, of general circulation
in New York, New York, and selected by the Trustee, whose decision shall be
final and conclusive.

 

16

--------------------------------------------------------------------------------


 

“Rating Agency” means Fitch, if Fitch is then rating the Bonds, Moody’s, if
Moody’s is then rating the Bonds, or S&P, if S&P is then rating the Bonds, or
any other nationally recognized securities rating agency selected by the
Borrower, with the approval of the Remarketing Agent, if any.

 

“Rebate Amount” means the amount computed in accordance with Section 148(f) of
the Code and Section 1.148-3(b) and 1.148-3(c) of the Regulations as of any
Computation Date within the meaning of Section 1.148-3(e) of the Regulations.

 

“Rebate Fund” means the fund by that name created pursuant to Section 5.6
hereof.

 

“Record Date” means (a) the Business Day immediately preceding the applicable
Interest Payment Date during a Weekly Interest Rate Period and (b) the day,
whether or not a Business Day, that is the fifteenth day of the month prior to
an Interest Payment Date during any Term Interest Rate Period.

 

“Redemption Account” means the Redemption Account established in the Bond Fund
pursuant to Section 5.2 hereof.

 

“Regulations” means the applicable proposed, temporary or final Income Tax
Regulations promulgated under the Code, or to the extent applicable to the Code,
under the Internal Revenue Code of 1954, as such regulations may be amended or
supplemented from time to time.

 

“Reimbursement Agreement” means any reimbursement or letter of credit agreement
pursuant to which a Letter of Credit is issued, together with any other
documents executed pursuant thereto or in connection therewith or with the
related Letter of Credit, as any of the same may be amended, supplemented,
restated or replaced from time to time, or any other similar agreements entered
into in connection with a Letter of Credit or the issuance of any Alternate
Letter of Credit.

 

“Remarketing Agent” means any remarketing agent appointed for the Bonds under
the terms of this Indenture, and its respective successors, and, if and as
applicable, any co-Remarketing Agent and its respective successors in such
office under this Indenture.

 

“Remarketing Agreement” means any agreement or instrument pursuant to which a
Remarketing Agent shall perform its services with respect to the Bonds.

 

“Revenues” means all amounts received by the Issuer or the Trustee for the
account of the Issuer pursuant or with respect to the Agreement, the Note, the
Depository Agreement, the Deed of Trust, the Letter of Credit (if any), the Gas
Sale Agreements, Project Revenue Generating Agreements or otherwise in respect
of the Project, including, without limiting the generality of the foregoing,
Loan Payments (including both timely and delinquent payments and any late
charges paid from whatever source), Project Revenues, prepayments, insurance
proceeds, condemnation proceeds, and all interest, profits or other income
derived from the investment of amounts in any fund or account established
pursuant to this Indenture, but not including Administrative Fees and Expenses
and other payments to the Issuer, the Trustee or other parties pursuant to
Sections 4.2(e), (f) and (g), 7.3, 9.2 and 9.3 of the Agreement, or any moneys
paid for deposit into the Rebate Fund pursuant to Section 6.1(n) of the
Agreement, and Purchase Price Payments pursuant to Section 4.2(d) of the
Agreement.

 

17

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., its successors and their assigns, or, if such entity shall be
dissolved or liquidated or shall no longer perform the functions of a securities
rating agency, any other nationally recognized securities rating agency
designated by the Borrower, with the approval of the Remarketing Agent, if any.

 

“Sale Proceeds” means any amounts actually or constructively received by the
Issuer from the sale (or other disposition) of the Bond, including any amounts
used to pay underwriters’ discount or compensation and accrued interest other
than pre-issuance accrued interest.

 

“Securities Depositories” means The Depository Trust Company, 55 Water Street,
50th Floor, New York, New York 10041-0099 Attn: Call Notification Department;
Fax (212) 855-7232; or, in accordance with then-current guidelines of the
Securities and Exchange Commission, such other securities depositories, or no
such depositories, as the Borrower may indicate in a certificate of the Borrower
delivered to the Trustee.

 

“Security Agreement” means the Security Agreement dated as of January 1, 2011
from the Borrower to the Trustee.

 

“Series 2011 Bonds” means the Mission Economic Development Corporation Solid
Waste Disposal Revenue Bonds (Dallas Clean Energy McCommas Bluff, LLC Project)
Series 2011 issued by the Issuer pursuant to this Indenture.

 

“Shell Gas Sale Agreement” means the Base Contract for Sale and Purchase of
Natural Gas dated March 30, 2009, as supplemented and amended by the Transaction
Confirmation, dated April 3, 2009, between the Borrower and Shell Energy North
America (US) L.P., and any amendments or supplements thereto.

 

“Short Term Indebtedness” when used in connection with Indebtedness, means
Indebtedness of a Person for money borrowed or credit extended having an
original maturity less than or equal to one year and not renewable at the option
of the debtor for, or subject to any binding commitment to refinance or
otherwise provide for such Indebtedness having, a term greater than one year
beyond the date of original issuance.

 

“SIFMA Index Rate” means, on any day, a rate determined on the basis of the
seven-day high grade market index of tax-exempt variable rate demand
obligations, as produced by Municipal Markets Data and published or made
available by the Securities Industry & Financial Markets Association (formerly
the Bond Market Association) (“SIFMA”) or any Person acting in cooperation with
or under the sponsorship of SIFMA and effective from such date.

 

“State” means the state of Texas.

 

18

--------------------------------------------------------------------------------


 

“Supplemental Indenture” means any indenture hereafter duly authorized and
entered into between the Issuer and the Trustee, supplementing, modifying or
amending this Indenture, but only if and to the extent that such Supplemental
Indenture is specifically authorized hereunder.

 

“Surplus Account” means the account established within the Bond Fund pursuant to
Section 3.3 hereof.

 

“Tax Certificate” means the Tax Certificate and Agreement with respect to the
Series 2011 Bonds, dated the Issuance Date, executed by the Issuer and the
Borrower, and the Tax Certificate and Agreement with respect to any Additional
Bonds issued hereunder, as amended in accordance with their terms.

 

“Tax-exempt” means, with respect to interest on any obligations of a state or
local government, including the Series 2011 Bonds, that such interest is
excluded from gross income of the Holders or Beneficial Owners thereof for
federal income tax purposes (other than in the case of a Holder or Beneficial
Owner of any Series 2011 Bonds who is a substantial user of the Project or a
related person within the meaning of Section 147(a) of the Code) whether or not
such interest is includable as an item of tax preference or otherwise includable
directly or indirectly for purposes of calculating tax liabilities, including
any alternative minimum tax or environmental tax, under the Code.  Any Series of
Additional Bonds shall be deemed to be Tax-exempt unless otherwise provided in
the Supplemental Indenture relating to such Additional Bonds.

 

“Tender Agent” means the Trustee appointed as Tender Agent pursuant to
Section 8.13 hereof.

 

“Tender Notice” has the meaning ascribed thereto in Section 2.4(a) hereof.

 

“Term Interest Rate” means an interest rate on all or a portion of the Bonds
established in accordance with Section 2.3(d) hereof.

 

“Term Interest Rate Period” means each fixed period of time during which a Term
Interest Rate is in effect; provided that the initial Term Interest Rate Period
shall commence on the Issuance Date and end on the applicable maturity date for
the particular Bonds.

 

“Trust Estate” means, as such term is used in the granting clauses hereto and
the Bonds, all rights, property and interests pledged in such clauses and in
Section 5.1 of the Indenture, including without limitation, the Revenues,
subject to Section 5.1(b) herein.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A. having a
Corporate Trust Office, in Los Angeles, California, or its successor as Trustee
hereunder as provided in Section 8.1.

 

“Unassigned Issuer Rights” means all of the rights of the Issuer under the
Agreement (i) to receive Additional Payments in accordance with
Section 4.2(f) of the Agreement; (ii) to be held harmless and indemnified in
accordance with Sections 9.2 and 9.3 of the Agreement; (iii) to be reimbursed
for fees and expenses upon enforcement of the Agreement in accordance with
Section 7.3 of the Agreement; (iv) to receive notices in accordance with
Section 10.1 of the Agreement; (v) to give and withhold consent to amendments,
changes, modifications and alterations of the Agreement under Section 10.4 of
the Agreement; and (vi) to require compliance with Section 5.12 of the Agreement
and its right to enforce such rights.

 

19

--------------------------------------------------------------------------------


 

“Unit” means Mission, Texas.

 

“Weekly Interest Rate” means a variable interest rate on all or a portion of the
Bonds established weekly in accordance with Section 2.3(c) hereof.

 

“Weekly Interest Rate Period” means each period during which a Weekly Interest
Rate is in effect.

 

“Yield” means the yield as determined in accordance with Section 148(h) of the
Code, and generally, is the yield which when used in computing the present value
of all payments of principal and interest to be paid on an obligation produces
an amount equal to the Issue Price of such obligation.

 

Section 1.2.            Content of Certificates and Opinions.  Every certificate
or opinion provided for in this Indenture with respect to compliance with any
provision hereof shall include (1) a statement that the Person making or giving
such certificate or opinion has read such provision and the definitions herein
relating thereto; (2) a brief statement of the nature and scope of the
examination or investigation upon which the certificate or opinion is based;
(3) a statement that, in the opinion of such Person, such Person has made or
caused to be made such examination or investigation as is necessary to enable
such Person to express an informed opinion with respect to the subject matter
referred to in the instrument to which such Person’s signature is affixed; (4) a
statement of the assumptions upon which such certificate or opinion is based,
and that such assumptions are reasonable; and (5) a statement of whether, in the
opinion of such Person, such provision has been complied with.

 

Any such certificate or opinion made or given by an officer of the Issuer or an
officer or duly authorized representative of the Borrower may be based, insofar
as it relates to legal, accounting or business matters of either of them, upon a
certificate or opinion of or representation by counsel, an Accountant or a
management consultant, unless such officer knows, or in the case of the
Borrower, in the exercise of reasonable care should have known, that the
certificate, opinion or representation with respect to the matters upon which
such certificate or statement may be based, as aforesaid, is erroneous.  Any
such certificate or opinion made or given by counsel, an Accountant or a
management consultant may be based, insofar as it relates to factual matters
(with respect to which information is in the possession of the Issuer or the
Borrower, as the case may be) upon a certificate or opinion of or representation
by an officer of the Issuer or the Borrower, unless such counsel, Accountant or
management consultant knows, or in the exercise of reasonable care should have
known, that the certificate or opinion or representation with respect to the
matters upon which such Person’s certificate or opinion or representation may be
based, as aforesaid, is erroneous.  The same officer of the Issuer or the
Borrower, or the same counsel or Accountant or management consultant, as the
case may be, need not certify to or opine upon all of the matters required to be
certified to or opined upon under any provision of this Indenture, but different
officers, counsel, Accountants or management consultants may certify to or opine
upon different matters, respectively.  All reasonable costs and expenses of the
Issuer incurred in connection with any such required certifications, including,
but not limited to, reasonable costs and expenses of counsel, shall be borne by
the Borrower, and the Issuer shall have no liability therefor.

 

20

--------------------------------------------------------------------------------


 

Section 1.3.            Interpretation.

 

(a)           Unless the context otherwise indicates, words expressed in the
singular shall include the plural and vice versa and the use of the neuter,
masculine, or feminine gender is for convenience only and shall be deemed to
mean and include the neuter, masculine or feminine gender, as appropriate.

 

(b)           Headings of articles and sections herein and the table of contents
hereof are solely for convenience of reference, do not constitute a part hereof
and shall not affect the meaning, construction or effect hereof.

 

(c)           All references herein to “Articles,” “Sections” and other
subdivisions are to the corresponding Articles, Sections or subdivisions of this
Indenture; the words “herein,” “hereof,” “hereby,” “hereunder” and other words
of similar import refer to this Indenture as a whole and not to any particular
Article, Section or subdivision hereof.

 

ARTICLE II
THE BONDS

 

Section 2.1.            Authorization of Bonds.  Bonds may be issued hereunder
in order to obtain moneys to carry out the purposes of the Act for the benefit
of the Issuer and the Borrower.  One or more series of Bonds may be issued
hereunder in the aggregate principal amount specified in Section 2.2.  The
Series 2011 Bonds are designated as “Mission Economic Development Corporation
Solid Waste Disposal Revenue Bonds (Dallas Clean Energy McCommas Bluff, LLC
Project) Series 2011.” This Indenture constitutes a continuing agreement with
the Holders from time to time of the Bonds to secure the full payment of the
principal (or redemption price) of and interest on all such Bonds subject to the
covenants, provisions and conditions herein contained.  No Additional Bonds or
refunding Bonds will be issued or delivered hereunder without prior approval by
the Division.

 

Section 2.2.            Bonds.

 

(a)         The Series 2011 Bonds shall be issued under and secured by this
Indenture in the form of fully registered bonds in the initial aggregate
principal amount of $40,200,000, shall be dated the Dated Date, shall mature
(subject to prior redemption at the prices and dates and upon the terms and
conditions hereinafter set forth) and bear interest at the rates set forth
below:

 

Maturity Date

 

Amount

 

Interest Rate

 

December 1, 2011

 

$

800,000

 

5.000

%

December 1, 2013

 

2,900,000

 

4.375

 

December 1, 2015

 

4,955,000

 

5.000

 

December 1, 2017

 

5,505,000

 

5.625

 

December 1, 2024

 

26,040,000

 

6.875

 

 

21

--------------------------------------------------------------------------------


 

The Series 2011 Bonds shall bear interest on the unpaid principal amount thereof
as set forth in Section 2.3 hereof, provided, however, that in no event shall
the rate of interest on any Bond exceed at any time the Maximum Rate.  If an
Event of Default shall have occurred and be continuing, the interest rate on the
Bonds shall be the rate on the Bonds on the day prior to the occurrence of such
Event of Default.  Each Bond will bear interest from the Interest Payment Date
to which interest has been paid next preceding the date of authentication
thereof, unless authenticated on an Interest Payment Date to which interest has
been paid, in which event it will bear interest from such Interest Payment Date,
or unless no interest has been paid on such Bond, in which event it will bear
interest from the Issuance Date.

 

The Bonds shall be issued in Authorized Denominations.  The Series 2011 Bonds
shall be issued in substantially the form set forth in Exhibit A to this
Indenture with such variations, insertions or omissions as are appropriate and
not inconsistent therewith and shall conform generally to the rules and
regulations of any governmental authority or usage or requirement of law with
respect thereto.  The Bonds shall be numbered and lettered from one upward
preceded by the letter “R” prefixed to the number and may bear such additional
letters, numbers, legends or designations as the Bond Registrar determines are
desirable.

 

The Bonds shall be subject to redemption and mandatory tender for purchase as
provided in Sections 4.1 and 4.6 hereof.

 

(b)           Notwithstanding any provision in this Indenture to the contrary,
at the election of the Borrower as reflected in Section 5.15 of the Loan
Agreement, the Interest Rate Period applicable to the Bonds commencing on the
Issuance Date and extending to the final Principal Payment Date shall be a Term
Interest Rate Period without any optional or mandatory tender rights under
Sections 2.4 and 4.6 hereof, respectively, the right to adjust the Interest Rate
Period under Sections 2.3(c)(ii) and 2.3(d)(ii) or any right to remarket or
purchase Bonds under Section 4.7 hereof and, further, the following defined
terms shall be inoperative and no force and effect:  Weekly Interest Rate or
Weekly Interest Rate Period, Remarketing Agent, Remarketing Agreement or Tender
Agent or Purchase Price or Purchase Price Payment, and to the extent any
provision herein (other than this paragraph) containing any such item is
otherwise not affected by this paragraph, such provision shall be read without
regard to such term.

 

Section 2.3.            Interest Rates.

 

(a)      The Series 2011 Bonds shall bear interest from and including their
Issuance Date, and any Additional Bonds issued hereunder shall bear interest
from the date specified in any Supplemental Indenture, and shall continue to
bear interest until payment of the principal or redemption price thereof shall
have been made or provided for in accordance with the provisions hereof, whether
at maturity, upon redemption or otherwise or until the Bonds have been
accelerated pursuant hereto.  Interest on the Bonds with respect to each
Interest Period shall be paid on the immediately succeeding Interest Payment
Date, as provided below, provided that if any Interest Payment Date is not a
Business Day, such interest shall be mailed or wired pursuant to this
Section 2.3 on the next succeeding Business Day, with the same effect as if made
on the day such payment was due.  During a Weekly Interest Rate Period, interest
on the Bonds shall be computed upon the basis of a 365-day or 366-day, as
applicable, year for the number of days actually elapsed.  During any Term
Interest Rate Period, interest on the Bonds shall be computed upon the basis of
a 360-day year, consisting of twelve 30-day months.

 

22

--------------------------------------------------------------------------------


 

Payment of the interest on any Bond shall be made to the Person appearing on the
bond registration books of the Bond Registrar as the Bondholder thereof on the
Record Date, such interest to be paid by the Paying Agent to such Bondholder
(i) by check mailed on the Interest Payment Date to such Bondholder’s address as
it appears on the registration books, or at such other address as has been
furnished to the Bond Registrar as provided below in writing by such Bondholder
not later than the Record Date, or (ii) upon written request at least three
Business Days prior to the applicable Record Date of a Bondholder of Bonds
aggregating not less than $1,000,000 in principal amount, by wire transfer in
immediately available funds at an account maintained in the United States at
such wire address as such Bondholder shall specify in its written request (any
such written request shall remain in effect until rescinded in writing by such
Bondholder); except, in each case, that, if and to the extent that there shall
be a default in the payment of the interest due on such Interest Payment Date,
such defaulted interest rate shall be the rate on the Bonds on the day before
such default occurred, and such defaulted interest shall be paid to the
Bondholder in whose name any such Bonds are registered at the close of business
on the fifth Business Day next preceding the date of payment of such defaulted
interest.  Both the principal of and premium, if any, on the Bonds shall be
payable upon surrender thereof in lawful money of the United States of America
at the Corporate Trust Office of the Trustee.

 

(b)           The term of the Bonds will be a Term Interest Rate Period
extending from the Issuance Date to the final Principal Payment Date, during
which period the Bonds will bear interest at a Term Interest Rate.

 

(c)           (i)            Determination of Weekly Interest Rate.  During each
Weekly Interest Rate Period, the Bonds shall bear interest at the Weekly
Interest Rate, which shall be determined by the Remarketing Agent not later than
12:00 noon (New York City time) on Wednesday of each week (or by 12:00 noon (New
York City time) on the next succeeding Business Day if such Wednesday is not a
Business Day) during such Weekly Interest Rate Period for the week commencing on
that next succeeding Thursday (unless such Weekly Interest Rate is determined on
the next succeeding Business Day if Wednesday is not a Business Day, in which
case it shall be effective on the day of such determination); provided, however,
that if the then current Interest Rate Period is a Term Interest Rate Period,
the first Weekly Interest Rate for the Weekly Interest Rate Period succeeding
such Term Interest Rate Period shall be determined not later than the Business
Day next preceding the effective date of such Weekly Interest Rate Period.  The
Weekly Interest Rate shall be the interest rate determined by the Remarketing
Agent (on the basis of examination of obligations comparable to the Bonds known
by the Remarketing Agent to have been priced or traded under then prevailing
market conditions) to be the minimum interest rate which, if borne by the Bonds,
would enable the Remarketing Agent to sell the Bonds on the effective date of
such Weekly Interest Rate at a price equal to the principal amount thereof plus
accrued interest; provided, however, that if for any reason the Weekly Interest
Rate cannot be determined, the Weekly Interest Rate for the next succeeding week
shall be the SIFMA Index Rate plus 15 basis points.  The first Weekly Interest
Rate determined for each Weekly Interest Rate Period shall apply to the period
commencing on the first day of such Weekly Interest Rate

 

23

--------------------------------------------------------------------------------


 

Period and ending on the next succeeding Wednesday.  Thereafter, each Weekly
Interest Rate shall apply to the period commencing on Thursday and ending on the
next succeeding Wednesday, unless such Weekly Interest Rate Period shall end on
a day other than Wednesday, in which event the last Weekly Interest Rate for
such Weekly Interest Rate Period shall apply to the period commencing on the
Thursday preceding the last day of such Weekly Interest Rate Period and ending
on such last day.

 

(ii)           Conversion to Weekly Interest Rate Period.  The Borrower, by
written direction to the Trustee and the Remarketing Agent, and accompanied by
an Approving Opinion, may elect to convert the Interest Rate Period for all or a
portion of the Bonds from a Term Interest Rate Period to a Weekly Interest Rate
Period.  Such direction shall include the information set forth in
Section 2.3(c)(iii) and shall specify the Conversion Date, which shall be the
Business Day next succeeding the last day of any Term Interest Rate Period, and
not less than 20 days following the date of receipt by the Trustee of such
direction.

 

(iii)          Notice of Conversion to Weekly Interest Rate Period.  The Trustee
shall give notice by mail of a conversion to a Weekly Interest Rate Period to
the Bondholders, the Credit Provider, the Remarketing Agent and the Borrower not
less than 15 days prior to the Conversion Date of such Weekly Interest Rate
Period.  Such notice shall state (A) that the interest rate on the Bonds will be
converted to a Weekly Interest Rate, (B) the effective date of such Weekly
Interest Rate Period, (C) that the Bonds will be purchased on such Conversion
Date, pursuant to Section 4.6 hereof, (D) the procedures for the purchase
described in (C) above, and (E) the principal amount and the Interest Rate
Period of the Bonds to be converted, including, if applicable, the CUSIP number
or letter and numerical designator of such Bonds.

 

(d)           (i)            Determination of Term Interest Rate.  During each
Term Interest Rate Period, the Bonds shall bear interest at the Term Interest
Rate, which shall be determined by the Remarketing Agent not later than
4:00 p.m. (New York City time) on the Business Day preceding the first day of
such Term Interest Rate Period.  The Term Interest Rate shall be the rate
determined by the Remarketing Agent (on the basis of examination of obligations
comparable to the Bonds known by the Remarketing Agent to have been priced or
traded under then prevailing market conditions) to be the minimum interest rate
which, if borne by the Bonds, would enable the Remarketing Agent to sell the
Bonds on the first day of such Term Interest Rate Period at a price equal to the
principal amount thereof; provided, however, that if for any reason the Term
Interest Rate cannot be determined for any Term Interest Rate Period, the
interest rate on the Bonds shall convert to a Weekly Interest Rate.

 

(ii)           Conversion to Term Interest Rate Period.  The Borrower, by
written direction to the Trustee and the Remarketing Agent, may elect that the
Interest Rate Period for all or a portion of the Bonds shall be a Term Interest
Rate Period.  Such direction electing conversion of the Interest Rate Period
(A) shall specify the Conversion Date pursuant to Section 4.6 hereof on which
the Bonds shall be purchased, which date shall be (1) with respect to conversion
from a Weekly Interest Rate Period, the first Business Day of a month not less
than 20 days following the date of receipt by the Trustee of such direction, or
(2) the Business Day next succeeding the last day of the then-current Term
Interest Rate Period and not less than 20 days following the date of receipt by
the Trustee of such direction; (B) shall state whether a

 

24

--------------------------------------------------------------------------------


 

Letter of Credit shall secure the Bonds during the Term Interest Rate Period
and, if so, state the name of the Credit Provider; (C) if applicable, shall be
accompanied by an executed copy of the Continuing Disclosure Agreement to be in
effect with respect to such Term Interest Rate Period; (D) shall provide the
information described in Section 2.3(c)(iii)(E) above, and (E) shall state that
the Borrower will provide an Approving Opinion prior to the proposed Conversion
Date.  No later than the second Business Day prior to the proposed Conversion
Date or at any earlier time, as the Remarketing Agent or the Trustee may request
from the Borrower, the Borrower, by written direction to the Trustee and the
Remarketing Agent, shall determine the duration of the Term Interest Rate Period
(which may be (i) any period of (a) one year or (b) any multiple of one year,
except that the duration of any such period may be adjusted to allow any
subsequent Term Interest Rate Period to commence or terminate on a Business Day,
or (ii) the period of time remaining to the final maturity of the Bonds).  If,
at least 20 days prior to the last day of any Term Interest Rate Period, the
Borrower shall not have elected that the Bonds bear interest at a Weekly
Interest Rate or a Term Interest Rate during the next succeeding Interest Rate
Period, the next succeeding Interest Rate Period shall be a Term Interest Rate
Period of the same duration as the Term Interest Rate Period currently in
effect, or, if less, until the final maturity of the Bonds.

 

(iii)          Notice of Conversion to Term Interest Rate Period.  The Trustee
shall give notice by mail of each Term Interest Rate Period to the Bondholders,
the Credit Provider, the Remarketing Agent and the Borrower not less than 15
days prior to the effective date of such Term Interest Rate Period.  Such notice
shall state (A) that the interest rate on the Bonds will be converted to or
continue to be a Term Interest Rate, (B) the Conversion Date to such Term
Interest Rate Period, (C) that the Bonds will be purchased on such Conversion
Date pursuant to Section 4.6 hereof, (D) whether the Bonds will be secured by a
Letter of Credit and, if so, the name of the Credit Provider, (E) the procedures
for such purchase described in (C) above and (F) the information described in
Section 2.3(c)(iii)(E).

 

(e)           [Reserved].

 

(f)            Partial Conversions.

 

(i)            General.  Bonds may be converted in whole or in part to any
Interest Rate Period subject to the terms of this Indenture.  In the event the
Bonds are in (or are to be converted to) more than one Interest Rate Period, the
provisions herein relating to Bonds in a particular Interest Rate Period (or to
be converted to a particular Interest Rate Period) shall apply only to the Bonds
in (or to be converted to) such Interest Rate Period and, where necessary or
appropriate, any reference in this Indenture to the Bonds shall be construed to
mean the Bonds in (or to be converted to) such Interest Rate Period.

 

(ii)           Selection.  In the event of any partial conversion of the Bonds
to a new Interest Rate Period, the Bonds to be converted shall be selected by
the Trustee from the Bonds in the Interest Rate Period as directed by the
Borrower.  The particular Bonds (or portions thereof) in the Interest Rate
Period to be converted shall be selected by lot by the Trustee from all the
Bonds in the Interest Rate Period from which Bonds are to be converted.  The
principal amount of Bonds to be converted shall be determined so that all of the
Bonds shall be in Authorized Denominations.  Bonds (or portions thereof) in a
Weekly Interest Rate Period shall be selected by lot in any manner that the
Trustee in its sole discretion shall deem

 

25

--------------------------------------------------------------------------------


 

appropriate and fair and such selection shall be conclusive and binding upon any
affected Bondholder, the Borrower the Remarketing Agent, if any, the Issuer and
the Credit Provider, if any, and the selection of the Bonds to be converted
shall occur prior to the date notice of mandatory tender is sent by the Trustee
to the Bondholders pursuant to Section 4.6 hereof.

 

(iii)          Amendments.  The provisions of this Indenture may be amended to
permit or facilitate partial conversions of the Bonds without Bondholder consent
in accordance with Section 9.1(b) hereof.

 

(g)           Determination of Interest Rates Conclusive.  The determination of
the interest rate on the Bonds by the Remarketing Agent shall be conclusive and
binding upon the Holders of the Bonds, the Borrower, the Issuer, the Tender
Agent, the Credit Provider, if any, and the Trustee.  The Remarketing Agent
shall furnish the interest rates that it determines to parties and in the manner
specified in Section 4.7(b).

 

Section 2.4.            Demand Purchase of Bonds During Weekly Interest Rate
Period.

 

(a)           During any Weekly Interest Rate Period, the Bonds or portions
thereof in Authorized Denominations shall be purchased at the option of the
Bondholder thereof, or, with respect to Book-Entry Bonds, at the option of the
Direct Participant with an ownership interest in Book-Entry Bonds, on any
Business Day, at a price of 100% of the principal amount thereof, plus accrued
interest to the Purchase Date, upon (i) delivery to the Trustee and the Tender
Agent, at their respective Corporate Trust Offices of an irrevocable notice in
writing (a “Tender Notice”) by 3:00 p.m. (New York City time) in the case of
Bonds in a Weekly Interest Rate Period, on any Business Day, which states the
name of the registered Bondholder of such Bonds or the Direct Participant for
such Bonds and such Direct Participant’s account number, as applicable, payment
instructions with respect to the Purchase Price of such Bonds, the principal
amount of such Bonds or portions thereof in Authorized Denominations being
tendered for purchase, the CUSIP number of such Bonds and the date on which the
same are to be purchased (which date, in the case of Bonds in a Weekly Interest
Rate Period, shall be a Business Day not prior to the seventh day next
succeeding the date of the delivery of such Tender Notice to the Trustee and the
Tender Agent), and (ii) (A) if the Bonds are not Book-Entry Bonds, delivery of
such Bonds to the Tender Agent at its Corporate Trust Office, accompanied by an
instrument of transfer thereof in form satisfactory to the Tender Agent,
executed in blank by the Bondholder thereof with the signature guaranteed in
accordance with the guidelines set forth by one of the nationally recognized
medallion signature programs, at or prior to 2:30 p.m. (New York City time) on
the Purchase Date specified in the Tender Notice, or (B) if the Bonds are
Book-Entry Bonds, confirmation by DTC (obtained by the Direct Participant of the
Book-Entry Bonds being tendered for purchase pursuant to this Section 2.4) that
such Direct Participant has an ownership interest in such Book-Entry Bonds at
least equal to the amount specified in such Tender Notice, and of the transfer
on the registration books of DTC of the beneficial ownership interest in such
Book-Entry Bonds to the account of the Trustee (or to the account of a Direct
Participant acting on behalf of the Trustee).

 

26

--------------------------------------------------------------------------------


 

(b)           If moneys sufficient to pay the Purchase Price of the Bonds to be
purchased pursuant to Section 2.4(a) hereof shall be held by the Trustee on the
date such Bonds are to be purchased, any such Bonds to be so purchased which are
not delivered by the Bondholders thereof to the Tender Agent or transferred on
the registration books of DTC, as applicable, on the date specified for purchase
thereof will be deemed to have been delivered for purchase, or transferred on
the registration books of DTC, as applicable, on such date and to have been
purchased.  The former Holders of such Bonds, or Direct Participants with
respect to Book-Entry Bonds, will thereafter have no rights with respect to such
Bonds except to receive payment of the Purchase Price therefor upon surrender of
such Bonds to the Tender Agent or the transfer, on the registration books of
DTC, of the beneficial interest in such Book-Entry Bonds.

 

Section 2.5.            Execution of Bonds.  The Bonds shall be executed in the
name and on behalf of the Issuer with the manual or facsimile signature of the
President or Vice President of the Issuer and the seal of the Issuer or a
facsimile thereof shall be impressed or imprinted thereon and attested by the
manual or facsimile signature of the Secretary or the Treasurer of the Issuer. 
The Bonds shall then be delivered to the Trustee for authentication by it.  In
case any of the officers who shall have signed or attested any of the Bonds
shall cease to be such officer or officers of the Issuer before the Bonds so
signed or attested shall have been authenticated or delivered by the Trustee or
issued by the Issuer, such Bonds may nevertheless be authenticated, delivered
and issued and, upon such authentication, delivery and issue, shall be as
binding upon the Issuer as though those who signed and attested the same had
continued to be such officers of the Issuer, and also any Bonds may be signed
and attested on behalf of the Issuer by such persons as at the actual date of
execution of such Bonds shall be the proper officers of the Issuer although at
the nominal date of such Bonds any such person shall not have been such officer
of the Issuer.

 

Only the Bonds as shall bear thereon a (i) certificate of authentication
substantially in the form set forth in Exhibit A or in the form recited in a
Supplemental Indenture related to any Additional Bonds, with the manual
signature of the Trustee as authenticating agent, or (ii) in the case of the
initial Bond of any series delivered to the Attorney General of the State of
Texas for approval, the registration certificate on such Bond substantially in
the form set forth in Exhibit A duly executed by the Comptroller of Public
Accounts of the State of Texas or a duly authorized deputy in lieu of
authentication, shall be valid or obligatory for any purpose or entitled to the
benefits of this Indenture, and such certificate of the Trustee or registration
certificate of the Texas Comptroller shall be conclusive evidence that the Bonds
so authenticated have been duly executed, authenticated and delivered hereunder
and are entitled to the benefits of this Indenture.

 

Section 2.6.            Transfer of Bonds.  Any Bond may, in accordance with its
terms, be transferred, upon the books required to be kept pursuant to the
provisions of Section 2.8 hereof, by the Person in whose name it is registered,
in person or by its duly authorized attorney, upon surrender of such registered
Bond for cancellation, accompanied by delivery of a written instrument of
transfer, duly executed in a form approved by the Trustee.  Transfer of any Bond
shall not be permitted by the Trustee after the Record Date prior to the next
succeeding Interest Payment Date or after notice calling such Bond (or portion
thereof) for redemption has been given and prior to such redemption, except that
(a) in the case of any Bond to be redeemed in part, the portion thereof not to
be redeemed may be transferred and (b) transfers are permitted in connection
with a tender of Bonds pursuant to Section 2.4, 4.6 or 4.8 hereof.  In
connection with any transfer pursuant to a tender of Bonds under Section 2.4,
4.6 or 4.8 hereof, the Trustee shall deliver to the transferee a copy of the
applicable notice of redemption.

 

27

--------------------------------------------------------------------------------


 

Whenever any Bond or Bonds shall be surrendered for transfer, the Issuer shall
execute and the Trustee shall authenticate and deliver a new Bond or Bonds for a
like aggregate principal amount in Authorized Denominations.  The Trustee shall
require the Bondholder requesting such transfer to pay any tax or other
governmental charge required to be paid with respect to such transfer.  The
costs of printing bonds and any services rendered or expenses incurred by the
Issuer or the Trustee in connection with such transfer shall be paid by the
Borrower.

 

Section 2.7.            Exchange of Bonds.  Bonds may be exchanged at the
Corporate Trust Office of the Trustee, for a like aggregate principal amount of
Bonds of other Authorized Denominations.  The Trustee shall require the
Bondholder requesting such exchange to pay any tax or other governmental charge
required to be paid with respect to such exchange.  The costs of printing Bonds
and any services rendered or expenses incurred by the Issuer or the Trustee in
connection with such exchange shall be paid by the Borrower.

 

Section 2.8.            Bond Register.  The Trustee, as Bond Registrar, will
keep or cause to be kept at its Corporate Trust Office sufficient books for the
registration and transfer of the Bonds, which shall at all times be open to
inspection during regular business hours by the Issuer upon reasonable notice;
and, upon presentation for such purpose, the Trustee, as Bond Registrar, shall,
under such reasonable regulations as it may prescribe, register or transfer or
cause to be registered or transferred, on such books, Bonds as hereinbefore
provided.

 

Section 2.9.            Temporary Bonds.  The Bonds may be issued in temporary
form exchangeable for definitive Bonds when ready for delivery.  Any temporary
Bond may be printed, lithographed or typewritten, shall be in an Authorized
Denomination, shall be in fully registered form without coupons and may contain
such reference to any of the provisions of this Indenture as may be
appropriate.  Every temporary Bond shall be executed by the Issuer and be
authenticated by the Trustee upon the same conditions and in substantially the
same manner as the definitive Bonds.  If the Issuer issues temporary Bonds it
will execute and deliver definitive Bonds as promptly thereafter as practicable,
and thereupon the temporary Bonds may be surrendered, for cancellation, in
exchange therefor at the Corporate Trust Office of the Trustee and the Trustee
shall authenticate and deliver in exchange for such temporary Bonds an equal
aggregate principal amount of definitive Bonds in Authorized Denominations. 
Until so exchanged, the temporary Bonds shall be entitled to the same benefits
under this Indenture as definitive Bonds authenticated and delivered hereunder.

 

Section 2.10.          Bonds Mutilated, Lost, Destroyed or Stolen.  If any Bond
shall become mutilated, the Issuer, at the expense of the Holder of said Bond,
shall execute, and the Trustee shall thereupon authenticate and deliver, a new
Bond of like tenor in exchange and substitution for the Bond so mutilated, but
only upon surrender to the Trustee of the Bond so mutilated.  Every mutilated
Bond so surrendered to the Trustee shall be canceled by it and upon request
delivered to the Issuer.  If any Bond shall be lost, destroyed or stolen,
evidence of such loss, destruction or theft may be submitted to the Trustee and,
if such evidence be satisfactory to it and indemnity satisfactory to the Issuer
and the Trustee shall be given, the Issuer, at the

 

28

--------------------------------------------------------------------------------


 

expense of the Holder, shall execute, and the Trustee shall thereupon
authenticate and deliver, a new Bond of like tenor in lieu of and in
substitution for the Bond so lost, destroyed or stolen (or if any such Bond
shall have matured or shall be about to mature, instead of issuing a substitute
Bond, the Trustee may pay the same without surrender thereof).  The Issuer may
require payment by the Holder of a sum not exceeding the actual cost of
preparing each new Bond issued under this Section and of the expenses which may
be incurred by the Issuer and the Trustee in the premises.  Any Bond issued
under the provisions of this Section in lieu of any Bond alleged to be lost,
destroyed or stolen shall constitute an original additional contractual
obligation on the part of the Issuer whether or not the Bond so alleged to be
lost, destroyed or stolen be at any time enforceable by anyone, and shall be
entitled to the benefits of this Indenture with all other Bonds secured by this
Indenture.

 

Section 2.11.          Book-Entry Only System.  The Issuer hereby approves of
the Bonds being held as book-entry bonds through the facilities of DTC.

 

(a)           Except as otherwise provided in subsections (b) and (c) of this
Section 2.11 or as otherwise provided in a Supplemental Indenture, the Bonds
initially authenticated and delivered hereunder shall be registered in the name
of Cede & Co., as nominee of DTC, New York, New York or such other nominee as
DTC shall request.  Payments of interest on, principal of, any premium on, and
the Purchase Price of, the Bonds shall be made to the account of Cede & Co. on
each payment date for principal or interest or Purchase Price on the Bonds at
the address indicated for Cede & Co. in the registration books maintained by the
Bond Registrar by transfer of immediately available funds.  DTC has represented
to the Issuer that it will maintain a book-entry system in recording ownership
interests of the Direct Participants and the ownership interests of Beneficial
Owners will be recorded through book entries on the records of the Direct
Participants.

 

(b)           The Bonds shall be initially issued in the form of a separate
single authenticated fully registered Bond in the amount of the issue.  With
respect to Bonds so registered in the name of Cede & Co., the Issuer, the
Trustee and the Tender Agent shall have no responsibility or obligation to any
Direct Participant (with the exception of the right of Direct Participants to
demand purchase of Bonds pursuant to Section 2.4 hereof) or to any Beneficial
Owner of such Bonds.  Without limiting the immediately preceding sentence, the
Issuer, the Trustee, the Paying Agent, the Registrar and the Tender Agent shall
have no responsibility or obligation with respect to (i) the accuracy of the
records of DTC, Cede & Co. or any Direct Participant with respect to any
beneficial ownership interest in the Bonds, (ii) the delivery to any Direct
Participant, Beneficial Owner or other person, other than DTC, of any notice
with respect to the Bonds, including any notice of redemption, (iii) the payment
to any Direct Participant, Beneficial Owner or other person, other than DTC, of
any amount with respect to the principal or redemption price or Purchase Price
of, or interest on, the Bonds or (iv) any consent given or other action taken by
DTC as Holder of the Bonds.  The Issuer, the Trustee and the Tender Agent may
treat DTC as, and deem DTC to be, the absolute Holder of each Bond for all
purposes whatsoever (with the exception of the right of Direct Participants to
demand purchase of Bonds pursuant to Section 2.4 hereof) including (but not
limited to) (A) payment of the principal or redemption price or Purchase Price
of, and interest on, each such Bond, (B) giving notices of conversion or
redemption and other matters with respect to such Bonds and (C) registering
transfers with respect to such Bonds.  The Trustee shall pay the principal or
Purchase Price or

 

29

--------------------------------------------------------------------------------


 

redemption price of, and interest on, all Bonds only to or upon the order of
DTC, and all such payments shall be valid and effective to fully satisfy and
discharge the Issuer’s obligations with respect to such principal or redemption
price or Purchase Price, and interest, to the extent of the sum or sums so
paid.  Except as provided in (c) and (d) below, no person other than DTC shall
receive a Bond evidencing the obligation of the Issuer to make payments of
principal or redemption price or Purchase Price of, and interest on, the Bonds
pursuant to this Indenture.  Upon delivery by DTC to the Trustee of written
notice to the effect that DTC has determined to substitute a new nominee in
place of Cede & Co., and subject to the transfer provisions hereof, the word
“Cede & Co.” in this Indenture shall refer to such new nominee of DTC.

 

(c)           (i)            DTC may determine to discontinue providing its
services with respect to the Bonds at any time by giving reasonable written
notice to the Issuer and the Trustee and discharging its responsibilities with
respect thereto under applicable law.

 

(ii)           The Issuer, at the written direction of the Borrower, shall
terminate, upon provision of notice to the Trustee, the Remarketing Agent and
the Tender Agent, the services of DTC with respect to the Bonds.

 

(d)           Upon the termination of the services of DTC with respect to the
Bonds pursuant to subsection (c) hereof after which no substitute Securities
Depository is appointed by the Issuer, at the written direction of the Borrower,
the Bonds shall no longer be restricted to being registered in the registration
books kept by the Trustee in the name of Cede & Co. as nominee of DTC.  In such
event, the Issuer shall issue and the Trustee shall authenticate, transfer and
exchange Bond certificates as requested by DTC or Direct Participants of like
principal amount and maturity, in Authorized Denominations to the identifiable
Beneficial Owners in replacement of such Beneficial Owners’ beneficial interests
in the Bonds.

 

(e)           Notwithstanding any other provision of this Indenture to the
contrary, so long as any Bond is registered in the name of Cede & Co., as
nominee of DTC, all payments with respect to the principal or redemption price
or Purchase Price of, and interest on, such Bond and all notices with respect to
such Bond shall be made and given, respectively, to DTC as provided in the
letter of representations of the Issuer, addressed to DTC.

 

(f)            In connection with any notice or other communication to be
provided to Bondholders pursuant to this Indenture by the Issuer, the Tender
Agent or the Trustee with respect to any consent or other action to be taken by
Bondholders, the Issuer, the Tender Agent or the Trustee, as the case may be,
shall establish a record date for such consent or other action and give DTC
notice of such record date not less than fifteen (15) calendar days in advance
of such record date to the extent possible.

 

(g)           Notwithstanding any provision herein to the contrary, the Issuer
and the Trustee may agree to allow DTC, or its nominee, Cede & Co., to make a
notation on any Bond redeemed in part to reflect, for informational purposes
only, the principal amount and date of any such redemption.

 

30

--------------------------------------------------------------------------------


 

(h)           Notwithstanding any provision herein to the contrary, so long as
the Bonds are subject to a system of book-entry only transfers pursuant to this
Section, any requirement for the delivery of Bonds to the Tender Agent in
connection with an optional or mandatory tender pursuant to Section 2.4 or 4.6
hereof shall be deemed satisfied upon the transfer, on the registration books of
DTC, of the beneficial ownership interests in such Bonds tendered for purchase
to the account of the Trustee, or a Direct Participant acting on behalf of the
Trustee.

 

Section 2.12.          CUSIP Numbers.  The Issuer in issuing the Bonds may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Holders; provided
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Bonds or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Bonds, and any such redemption shall not
be affected by any defect in or omission of such numbers.  The Issuer will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.

 

Section 2.13.          Additional Bonds.  Subject to Section 2.1, Additional
Bonds may be issued for the purposes set forth in Section 3.5 of the Loan
Agreement.  The Issuer and the Borrower may from time to time agree upon and
approve the issuance and delivery of Additional Bonds in such amount as shall be
determined by said parties as permitted by law in effect at the time thereof. 
All Additional Bonds shall (unless provided otherwise in the Supplemental
Indenture creating such Additional Bonds) rank pari passu with the Bonds of any
series already outstanding (except that each series of Bonds shall be entitled
to the benefits only of the Letter of Credit or other third party credit support
issued with respect thereto), shall be secured as provided in a Supplemental
Indenture executed with respect to such Additional Bonds and shall bear such
date or dates, bear such interest rate or rates, have such maturity dates,
redemption dates and redemption premiums, be in such form, and be issued at such
prices as shall be approved in writing by the Issuer and the Borrower.

 

Upon the execution and delivery in each instance of appropriate supplements to
this Indenture and to the Loan Agreement, the Issuer shall execute Additional
Bonds and deliver them to the Trustee or the Registrar, as specified herein or
in any Supplemental Indenture, and the Trustee or the Registrar, as specified
herein or in any Supplemental Indenture, shall authenticate such Additional
Bonds and deliver them to the purchasers as may be directed by the Issuer, as
hereinafter in this Section provided.  Prior to the delivery by the Trustee or
the Registrar, as specified herein or in any Supplemental Indenture, of any of
such Additional Bonds there shall be delivered to the Trustee:

 

1.             A written statement by an Authorized Representative of the
Borrower approving (a) the issuance and delivery of such Additional Bonds and
(b) any other matters to be approved by the Borrower pursuant to Section 3.5 of
the Loan Agreement and this Section.

 

2.             A Certified Resolution of the Issuer authorizing the execution
and delivery of such supplement to the Loan Agreement and such Supplemental
Indenture as are required for the issuance of such Additional Bonds.

 

3.             A written request of the Issuer approved in writing by the
Borrower requesting and authorizing the Trustee to authenticate and deliver such
Additional Bonds to the purchasers therein identified upon payment to the Issuer
of a sum specified in such written request.

 

31

--------------------------------------------------------------------------------


 

4.             An opinion of Bond Counsel to the effect that the issuance and
sale of the Additional Bonds will not result in interest on any series of
Tax-exempt Bonds becoming includable in the gross income of the Holders thereof
for federal income tax purposes.

 

5.             A description of the facilities to be financed from the proceeds
of such series of Additional Bonds.

 

6.             A Certificate of an Authorized Representative of the Borrower
establishing that (i) the Debt Service Coverage Ratio for the Bonds for the
immediately preceding Fiscal Year and for the four (4) quarters immediately
preceding the issuance of the Additional Bonds was at least 1.50:1, and (ii) the
projected Debt Service Coverage Ratio for the Bonds to be Outstanding (taking
into account any additional projected Revenues) immediately upon the issuance of
the Additional Bonds will be at least 1.50:1.

 

7.             Written evidence from the Rating Agencies that the rating of any
previously outstanding Bonds will not be reduced or withdrawn upon issuance of
the Additional Bonds.

 

ARTICLE III
ISSUANCE OF SERIES 2011 BONDS; APPLICATION OF PROCEEDS

 

Section 3.1.                Issuance of the Bonds.

 

(a)           At any time after the execution and delivery of this Indenture,
upon the execution of the Series 2011 Bonds by the Issuer and delivery thereof
to the Trustee, as hereinabove provided, and without any further action on the
part of the Issuer, the Trustee shall authenticate upon request of the Issuer,
and deliver the Series 2011 Bonds in an aggregate principal amount of
$40,200,000.

 

(b)           Prior to the delivery by the Trustee of any of the Series 2011
Bonds there shall be filed with the Trustee:

 

1.             A copy, duly certified by the Secretary of the Issuer, of the
resolution duly adopted by the Issuer authorizing the execution and delivery of
the Agreement, this Indenture and the Tax Certificate and the issuance of the
Bonds.

 

2.             Original executed counterparts of the Agreement, this Indenture,
the Tax Certificate, the Deed of Trust, the Depository Agreement, the Collateral
Assignment, the Security Agreement and the Consent Agreement.

 

3.             A request and authorization to the Trustee from the Issuer,
signed by the President or the Secretary of the Issuer to authenticate and
deliver the Bonds to the purchasers thereof identified upon payment to the
Issuer of a sum equal to the purchase price thereof.

 

32

--------------------------------------------------------------------------------


 

4.             An opinion of Bond Counsel to the effect that the interest on the
Bonds is not includable in gross income of the owners thereof for federal income
tax purposes except with respect to interest on any Bonds for any period during
which such Bonds are owned by a person who is a substantial user of the Project,
or any person considered to be related to such person, within the meaning of
Section 147(a) of the Code.

 

5.             An ALTA (or local state law equivalent) Leasehold Loan Policy or
Policies with respect to the Project.

 

6.             Proof of the Borrower’s compliance with Section 5.4 of the
Agreement.

 

7.             A certificate of the Independent Engineer certifying the monthly
average of the Borrower’s Budgeted Capital Expenditures for the period ending
December 31, 2011.

 

8.             An Annual Budget of the Borrower for the period ending December
31, 2011.

 

9.             The certificates and opinions required to be furnished as closing
conditions by Bond Counsel.

 

Section 3.2.            Application of Proceeds of Bonds.  The proceeds received
by the Issuer from the sale of the Series 2011 Bonds shall be deposited with the
Trustee, who shall forthwith set aside such proceeds as follows:

 

(a)           The Trustee shall transfer $2,392,304.69 of the proceeds of the
Series 2011 Bonds to the Debt Service Reserve Fund;

 

(b)           The Trustee shall transfer $281,400 of the proceeds of the Series
2011 Bonds to the Costs of Issuance Account of the Costs of Issuance Fund; and

 

(c)           The Trustee shall transfer $36,631,362.76 of the proceeds of the
Series 2011 Bonds to the Project Fund.

 

Section 3.3.            Project Fund.  The Trustee does hereby establish the
Project Fund (the “Project Fund”) and an account within such fund to be
designated the “2011 Project Account.”  The moneys in the Project Fund shall be
held by the Trustee in trust and applied to the payment and/or reimbursement of
the Costs of the Project.

 

Before each payment is made from the Project Fund by the Trustee, there shall be
filed with the Trustee a requisition conforming with the requirements of this
Section and Section 3.2 of the Agreement, and in the form attached hereto as
Exhibit B.

 

33

--------------------------------------------------------------------------------


 

Each such requisition shall be sufficient evidence to the Trustee of the facts
stated therein and the Trustee shall have no duty to confirm the accuracy of
such facts.  Upon receipt of each such requisition, signed by an Authorized
Representative of the Borrower, the Trustee shall pay the amount set forth
therein as directed by the terms thereof.

 

Upon the receipt by the Trustee of a certificate conforming with the
requirements of Section 3.3 of the Agreement, and after payment of costs payable
from the Project Fund or provision having been made for payment of such costs
not yet due by retaining such costs in the Project Fund or otherwise as directed
in such certificate, the Trustee shall transfer any remaining balance in the
Project Fund into a separate account within the Bond Fund, which the Trustee
shall establish and hold in trust, and which shall be entitled the “Surplus
Account.”  The moneys in the Surplus Account shall be used and applied at the
specific written direction of the Borrower (unless some other application of
such moneys is requested by the Borrower and would not, in an opinion of Bond
Counsel addressed to the Trustee, cause interest on the Series 2011 Bonds to
become no longer Tax-exempt) for the following purposes in the following order:
(a) for transfer to the Credit Provider to pay the redemption price of any Bank
Bonds then outstanding; (b) to reimburse the Credit Provider with respect to any
draw on the Letter of Credit made for the redemption of Bonds in Authorized
Denominations, to the maximum degree permissible, and at the earliest possible
dates at which the Bonds can be redeemed pursuant to Section 4.1 of this
Indenture; (c) for transfer to the Interest Account of the Bond Fund or (d) to
redeem Bonds in Authorized Denominations, to the maximum degree permissible, and
at the earliest possible dates at which the Bonds can be redeemed pursuant to
Section 4.1 of this Indenture.  Notwithstanding Section 5.5 hereof, the moneys
in the Surplus Account shall be invested at the specific written instruction of
the Borrower to the Trustee at a yield no higher than the Yield on the
Outstanding Bonds (unless in an opinion of Bond Counsel addressed to the Trustee
investment at a higher Yield would not cause interest on the Series 2011 Bonds
to become no longer Tax-exempt), and all such investment income shall be
deposited in the Surplus Account and expended or reinvested as provided above.

 

In the event of redemption of all the Bonds pursuant to Section 4.1 hereof or an
Event of Default which causes acceleration of the Bonds, any moneys then
remaining in the Project Fund shall be transferred to the Bond Fund and all
moneys in the Bond Fund shall be used to reimburse the Credit Provider for draws
on the Letter of Credit so used to redeem Bonds or to redeem Bonds if no Letter
of Credit is in effect.

 

Section 3.4.            Costs of Issuance Fund.     The Trustee does hereby
establish the Costs of Issuance Fund to be designated the “Costs of Issuance
Fund” and an account within such fund to be designated the “Costs of Issuance
Account.”  The moneys in the Costs of Issuance Fund shall be held by the Trustee
in trust and applied to the payment of Costs of Issuance for the Bonds, upon a
requisition filed with the Trustee, in the form attached hereto as Exhibit C,
signed by an Authorized Representative of the Borrower.  Any money remaining in
the Costs of Issuance Fund after the Borrower has sent written notice to the
Trustee that all Costs of Issuance have been paid, shall be transferred to the
Project Fund and such fund shall be closed.

 

34

--------------------------------------------------------------------------------


 

ARTICLE IV
REDEMPTION AND PURCHASE OF BONDS

 

Section 4.1.                Terms of Redemption of Bonds.  The Series 2011 Bonds
are subject to redemption if and to the extent the Borrower is entitled to make,
or is required to make, a prepayment pursuant to Article VIII of the Agreement. 
All such prepayments shall be deposited in the Redemption Account, which
Redemption Account the Trustee shall establish and maintain within the Bond Fund
as further provided in Section 5.2 hereof.  The Issuer shall not call the Bonds
for optional redemption, and the Trustee shall not give notice of any such
redemption, unless the Borrower has so directed in writing.  The Bonds shall be
subject to redemption upon the following terms:

 

(a)           Mandatory Redemption Upon Invalidity or a Determination of
Taxability.  If the Agreement is determined to be invalid or a Determination of
Taxability occurs, all Series 2011 Bonds Outstanding on the date of the
determination of invalidity or the occurrence of such Determination of
Taxability shall be redeemed in whole (or in part if the Borrower deliver an
Approving Opinion to the Trustee) at any time within 60 days thereafter, at a
redemption price of 100% of the principal amount thereof, without premium, plus
accrued interest to the date of redemption.

 

(b)           Optional Redemption Upon Occurrence of Extraordinary Events. 
During any Term Interest Rate Period, the Series 2011 Bonds may be redeemed in
whole or in part on any date, at a redemption price equal to the principal
amount thereof, without premium, plus accrued interest to the date of
redemption, upon receipt by the Trustee of a specific written notice from the
Borrower stating that any of the following events has occurred:

 

(i)            The Project or a portion thereof shall have been damaged or
destroyed (in whole or in part) by fire or other casualty for which proceeds of
the insurance required to be and actually maintained by the Borrower pursuant to
the Agreement are available (a) to such extent that, in the opinion of an
Independent Engineer expressed in a certificate filed with the Issuer and the
Trustee, it is not practicable or desirable to rebuild, repair or restore the
Project or such portion thereof within a period of six consecutive months
following such damage or destruction or (b) to such extent that, in the opinion
of an Independent Engineer expressed in a certificate filed with the Issuer and
the Trustee, the Borrower is or will be thereby prevented from carrying on its
normal operations at the Project or such portion thereof for a period of six
consecutive months.; or

 

(ii)           Title to, or the temporary use of, all or substantially all the
Project or a portion thereof shall have been taken under the exercise of the
power of eminent domain by any governmental authority, or person, firm or
corporation acting under governmental authority, including such a taking or
takings as results or is likely to result, in the opinion of an Independent
Engineer expressed in a certificate filed with the Issuer and the Trustee, in
the Borrower being thereby prevented from carrying on its normal operations at
the Project or such portion thereof for a period of six consecutive months or
results or is likely to result in rendering the Project or such portion thereof,
in the opinion of an Independent Engineer, unsuitable for use by the Borrower
for a period of six consecutive months or longer; or

 

35

--------------------------------------------------------------------------------


 

(iii)                               Any court or administrative body shall enter
a judgment, order or decree after the contest thereof by the Borrower in good
faith (and not resulting from the Borrower’s failure to comply with applicable
law) requiring the Borrower to cease all or any substantial part of its
operations at the Project or a portion thereof, to such extent that, in the
opinion of an Independent Engineer expressed in a certificate filed with the
Issuer and the Trustee, the Borrower is or will be thereby prevented from
carrying on its normal operations at the Project or such portion thereof for a
period of six consecutive months

 

(c)                                  Optional Redemption during Weekly Interest
Rate Period and on any Conversion Date.  On any Business Day during a Weekly
Interest Rate Period and on any Conversion Date, the Series 2011 Bonds may be
redeemed by the Trustee, at the option of the Issuer upon written direction of
the Borrower as provided in Section 8.5 of the Agreement, in whole or in part,
at a redemption price of 100% of the principal amount thereof, without premium,
plus accrued interest to the date of redemption.

 

(d)                                 Optional Redemption during Term Interest
Rate Period.  The Series 2011 Bonds shall be subject to redemption in whole or
in part, at the option of the Issuer upon written direction of the Borrower as
provided in Sections 8.2 and 8.5 of the Agreement, at the times and at the
redemption price plus accrued interest, if any, to the redemption date, as
follows:

 

December 1, 2017 through May 31, 2018 at 100.5% of the principal amount thereof;
and

 

June 1, 2018 through December 1, 2024 at 100% of the principal amount thereof.

 

(e)                                  Mandatory Sinking Fund Redemption.  The
Trustee shall redeem the Bonds maturing on December 1, 2011, in year and in
principal amount and at a price of 100% of the principal amount of the Bonds to
be redeemed plus accrued interest thereon to the redemption date as follows:

 

Year

 

Amount

 

2011 (maturity)

 

$

800,000

 

 

The Trustee shall redeem the Bonds maturing on December 1, 2013, in years and in
principal amounts and at a price of 100% of the principal amount of the Bonds to
be redeemed plus accrued interest thereon to the redemption date as follows:

 

Year

 

Amount

 

2012

 

$

700,000

 

2013 (maturity)

 

2,200,000

 

 

The Trustee shall redeem the Bonds maturing on December 1, 2015, in years and in
principal amounts and at a price of 100% of the principal amount of the Bonds to
be redeemed plus accrued interest thereon to the redemption date as follows:

 

Year

 

Amount

 

2014

 

$

2,415,000

 

2015 (maturity)

 

2,540,000

 

 

36

--------------------------------------------------------------------------------


 

The Trustee shall redeem the Bonds maturing on December 1, 2017, in years and in
principal amounts and at a price of 100% of the principal amount of the Bonds to
be redeemed plus accrued interest thereon to the redemption date as follows:

 

Year

 

Amount

 

2016

 

$

2,675,000

 

2017 (maturity)

 

2,830,000

 

 

The Trustee shall redeem the Bonds maturing on December 1, 2024, in years and in
principal amounts and at a price of 100% of the principal amount of the Bonds to
be redeemed plus accrued interest thereon to the redemption date as follows:

 

Year

 

Amount

 

2018

 

$

3,000,000

 

2019

 

3,210,000

 

2020

 

3,440,000

 

2021

 

3,680,000

 

2022

 

3,940,000

 

2023

 

4,220,000

 

2024 (final maturity)

 

4,550,000

 

 

(f)                                    Mandatory Redemption Upon Project
Completion and Transfer of Funds to Surplus Account.  The Series 2011 Bonds
shall be redeemed, at the direction of the Borrower, from amounts transferred to
the Surplus Account upon completion of the Project in accordance with
Section 3.3 hereof upon the next succeeding Interest Payment Date, at a
redemption price equal to the principal amount of Series 2011 Bonds to be
redeemed, plus accrued interest, if any, to the redemption date, without
premium.

 

In the event of an optional redemption pursuant to Section 4.1(b),(c) and(d),
the Borrower shall provide the Trustee with a revised sinking fund schedule
giving effect to the optional redemption so completed.

 

Section 4.2.                                               Selection of Bonds
for Redemption.  Whenever provision is made in this Indenture for the redemption
of less than all of the Bonds, the Trustee shall select the Bonds to be redeemed
from all Bonds or such given portion thereof not previously called for
redemption by lot in any manner which the Trustee in its sole discretion shall
deem appropriate and fair; provided that Bank Bonds shall be selected prior to
any other Bonds.  Redemption shall be done so that no Bond shall remain
Outstanding in an amount that is not an Authorized Denomination.

 

Section 4.3.                                               Notice of Redemption.

 

(a)                                  Notice of redemption shall be mailed by
first class mail not less than thirty (30) days (15 days in case of redemption
under Section 4.1(b)) nor more than sixty

 

37

--------------------------------------------------------------------------------


 

(60) days before such redemption date, to the respective Holders of any Bonds
designated for redemption at their addresses on the registration books
maintained by the Bond Registrar.  Each notice of redemption shall state the
redemption date, the place or places of redemption, if less than all of the
Bonds are to be redeemed, the distinctive number(s) of the Bonds to be redeemed,
and in the case of Bonds to be redeemed in part only, the respective portions of
the principal amount thereof to be redeemed.  Subject to the second succeeding
sentence, each such notice shall also state that on said date there will become
due and payable on each of said Bonds the principal thereof or of said specified
portion of the principal thereof in the case of a Bond to be redeemed in part
only, and that from and after such redemption date interest thereon shall cease
to accrue, and shall require that such Bonds be then surrendered.  Neither
failure to receive such notice nor any defect therein shall affect the
sufficiency of such redemption.  With respect to any notice of optional
redemption of Bonds at the specific written direction of the Borrower, unless
upon the giving of such notice Bonds shall be deemed to have been paid within
the meaning of Article X, such notice may state (if so directed by the Borrower
in writing to the Trustee) that such redemption shall be conditional upon the
receipt by the Trustee on or prior to the date fixed for such redemption of
moneys (or Available Moneys if a Letter of Credit is then in effect) sufficient
to pay the principal of, and premium, if any, and interest on, such Bonds to be
redeemed, and that if such moneys shall not have been so received said notice
shall be of no further force and effect and the Issuer shall not be required to
redeem such Bonds.  In the event that such notice of redemption contains such a
condition and such moneys are not so received, the redemption shall not be made
and the Trustee shall within a reasonable time thereafter give notice to such
Holders, in the manner in which the notice of redemption was given, that such
moneys were not so received.

 

(b)                                 Notice of redemption of the Bonds shall be
given by the Trustee, at the expense of the Borrower, for and on behalf of the
Issuer.

 

(c)                                  At the same time that it sends notice of
redemption to Holders of the Bonds, the Trustee shall also send a copy of the
notice by first class mail, by telecopy or by overnight delivery to the
Remarketing Agent, to the Tender Agent, to the Credit Provider, to the
Securities Depositories and to the Municipal Securities Rulemaking Board. 
Failure to provide notice to the Remarketing Agent, to the Tender Agent, to the
Credit Provider, to the Securities Depositories or to the Municipal Securities
Rulemaking Board shall not affect the validity of proceedings for the redemption
of the Bonds.

 

Section 4.4.                                               Partial Redemption of
Bonds.  Upon surrender of any Bond redeemed in part only, the Issuer shall
execute and the Trustee shall authenticate and deliver to the Holder thereof, at
the expense of the Borrower, a new Bond or Bonds of Authorized Denominations
equal in aggregate principal amount to the unredeemed portion of the Bond
surrendered.

 

Section 4.5.                                               Effect of Redemption
of Bonds.  Notice of redemption having been duly given as aforesaid, and moneys
for payment of the redemption price of, together with interest accrued to the
date fixed for redemption on, the Bonds (or portions thereof) so called for
redemption being held by the Trustee on the redemption date designated in such
notice, the Bonds (or portions thereof) so called for redemption shall become
due and payable, interest on the Bonds so called for redemption shall cease to
accrue, said Bonds (or portions thereof) shall

 

38

--------------------------------------------------------------------------------


 

cease to be entitled to any benefit or security under this Indenture (except for
payment of particular Bonds for which moneys are being held by the Trustee and
which money shall be pledged to such payment), and the Holders of said Bonds
shall have no rights in respect thereof except to receive payment of said
principal, premium, if any, and interest accrued to the date fixed for
redemption.

 

All Bonds redeemed pursuant to the provisions of this Article shall be canceled
upon surrender thereof and shall be disposed of by the Trustee in its customary
manner, which shall thereupon deliver to the Issuer a certificate evidencing
such disposal.

 

Section 4.6.                                               Mandatory Tender for
Purchase of Bonds.

 

(a)                                  (i)                                     On
any Conversion Date for the Bonds,

 

(ii)                                  On the last Business Day not less than
five (5) calendar days preceding the expiration date of any then current Letter
of Credit if no Alternate Letter of Credit will be provided, except that if
subparagraph 4.6(a)(i) will also apply, this subparagraph will not apply, and

 

(iii)                               During a Weekly Interest Rate Period, on the
effective date of any Letter of Credit or Alternate Letter of Credit complying
with the requirements of Section 5.11 of the Agreement (or if such date is not a
Business Day on the next succeeding Business Day),

 

the Holder or Direct Participant of each Bond shall tender such Bond for
purchase as provided below and such Bond shall be purchased or deemed purchased
as provided in Section 4.7(a)(iii) hereof at a Purchase Price equal to the
principal amount thereof plus accrued and unpaid interest thereon.  Subject to
Section 4.7(g) hereof, payment of the Purchase Price of such Bond shall be made
by 2:30 p.m. (New York City time), in the same manner as payment of interest on
the Bonds, to the Bondholders of record, on the Record Date.  If the Bonds are
not Book-Entry Bonds, the Holders shall deliver the Bonds no later than
2:30 p.m. (New York City time) on the Purchase Date to the Tender Agent at its
Corporate Trust Office, accompanied by an instrument of transfer thereof, in
form satisfactory to the Tender Agent, with the signatures guaranteed in
accordance with the guidelines set forth by one of the nationally recognized
medallion signature programs.  If the Bonds are Book-Entry Bonds, on the
Purchase Date, the tendering Direct Participants shall transfer, on the
registration books of DTC, the beneficial ownership interests in the Bonds
tendered for purchase to the account of the Trustee or a Direct Participant
acting on behalf of the Trustee.

 

(b)                                 Any instrument delivered to the Trustee or
Tender Agent in accordance with this Section shall be irrevocable with respect
to the mandatory purchase for which such instrument was delivered and shall be
binding upon any subsequent Bondholder or Direct Participant of the Bond to
which it relates, including any Bond issued in exchange therefor or upon the
registration of transfer thereof and as of the date of such instrument.

 

(c)                                  (i)                                    
Whenever the Borrower has delivered to the Trustee a notice of the delivery of a
Letter of Credit or an Alternate Letter of Credit pursuant to Section 5.11 of
the Agreement, the Trustee shall mail by first class mail a notice to all
Holders of the

 

39

--------------------------------------------------------------------------------


 

Bonds stating:  (A) the name of the issuer of the Letter of Credit or Alternate
Letter of Credit, (B) the date on which the Letter of Credit or Alternate Letter
of Credit will become effective, which date shall not be less than twenty (20)
calendar days prior to the stated expiration date of the existing Letter of
Credit in the case of an Alternate Letter of Credit, (C) the rating expected to
apply to the Bonds after the Letter of Credit or Alternate Letter of Credit is
delivered, (D) in the case of a Letter of Credit delivered during a Weekly
Interest Rate Period, that the Bonds will be subject to mandatory tender for
purchase on the effective date of the Letter of Credit or Alternate Letter of
Credit (or if not a Business Day on the next succeeding Business Day), and
(E) information on where such Bonds are to be delivered.  Such notice shall be
mailed at least ten (10) days prior to the effective date of the Letter of
Credit or Alternate Letter of Credit, and a copy of such notice shall be
provided to the Remarketing Agent and the Credit Provider.

 

(ii)                                  The Trustee shall provide notice to the
Issuer, each Rating Agency then rating the Bonds, the Remarketing Agent and the
Borrower upon the receipt of any Alternate Letter of Credit.

 

(iii)                               In the event of a mandatory tender pursuant
to Section 4.6(a)(ii) hereof, the Trustee shall mail by first class mail a
notice to all Holders of the Bonds stating that the Bonds will be subject to
mandatory tender on the last Business Day not less than five (5) calendar days
preceding the expiration date of the Letter of Credit.  Such notice shall be
mailed at least thirty (30) days prior to the expiration date of the Letter of
Credit and a copy of such notice shall be provided to the Credit Provider and
the Remarketing Agent.

 

Section 4.7.                                               Purchase and
Remarketing of Bonds.

 

(a)                                  Purchase of Bonds.  Whenever the Bonds are
Book-Entry Bonds, all references in this Section 4.7 to the Tender Agent shall
instead mean the Trustee, as the context may require.

 

(i)                                     As soon as practicable but in any event
no later than  12:00 noon (New York City time) on the Business Day after a
Tender Notice is received during a Weekly Interest Rate Period, the Tender Agent
shall give telephonic, telegraphic or telecopier notice, promptly confirmed in
writing, to the Trustee, the Borrower and the Remarketing Agent, specifying the
principal amount of Bonds tendered pursuant to Section 2.4(a) hereof and the
Purchase Date.  The Trustee shall promptly supply the same notice to the Credit
Provider.

 

(ii)                                  The Tender Agent shall purchase, but only
from the sources listed below, Bonds required to be purchased in accordance with
Section 4.6 or 4.8 or tendered pursuant to Section 2.4(a) hereof from the
Holders thereof by 2:30 p.m. (New York City time) on the date such Bonds are
required to be purchased at the Purchase Price provided in Section 4.6 or
Section 2.4(a) hereof.  Funds for the payment of such Purchase Price shall be
derived from the following sources in the order of priority indicated:

 

(A)                              the proceeds of the sale of the Bonds (but only
such remarketing proceeds as are received from purchasers of the Bonds pursuant
to Section 4.7(b) hereof) furnished to the Tender Agent by the Trustee, which
shall have received such funds from the Remarketing Agent; provided, however,
that while a Letter of Credit is then in effect such proceeds shall not have
been derived from the Issuer, the Borrower unless subparagraph (C) below
applies;

 

40

--------------------------------------------------------------------------------


 

(B)                                moneys furnished to the Tender Agent
representing the proceeds of a draw under the Letter of Credit; and

 

(C)                                only if the Credit Provider has failed to pay
a drawing on the Letter of Credit, if the Letter of Credit has been repudiated
or if there is no Letter of Credit, and the sources in subparagraphs (A) and
(B) above are insufficient, from Purchase Price Payments furnished by the
Borrower to the Tender Agent.

 

(iii)                               The provisions of this
Section 4.7(a)(iii) shall not apply at any time that the Bonds are Book-Entry
Bonds.  With respect to any Bonds tendered for purchase or required to be
tendered for purchase for which sufficient funds to accomplish such purchase are
available to the Tender Agent at the respective times at which payment of the
Purchase Price is to be made as provided herein:

 

(A)                              Such Bonds shall be deemed purchased for all
purposes of this Indenture, irrespective of whether or not such Bonds shall have
been presented to the Tender Agent, and the former Holder or Holders of such
Bonds shall have no claim thereon, under this Indenture or otherwise, for any
amount other than the Purchase Price thereof and such Bonds shall no longer be
deemed to be Outstanding for purposes of this Indenture and the Bond Registrar
shall so note on the Bond Register for the Bonds.

 

(B)                                Subject to Section 4.7(g) hereof, in the
event that any Bonds shall not be presented to the Tender Agent, the Tender
Agent shall segregate and hold the moneys for the Purchase Price of such Bonds
in trust, uninvested, as provided in Section 5.5 hereof for the benefit of the
former Holders of such Bonds, who shall thereafter be restricted exclusively to
such moneys for the satisfaction of any claim for the Purchase Price of such
Bonds.

 

(C)                                In the event that any Bonds shall not be
presented to the Tender Agent at the time specified in Section 2.4, 4.6 or 4.8
hereof (each, an “Undelivered Bond”), then the Issuer shall execute and deliver
to the Tender Agent, and the Tender Agent shall deliver to the Trustee for
authentication, a new Bond or Bonds, as the case may be, in an aggregate
principal amount equal to the principal amount of the Undelivered Bonds bearing
a number or numbers not contemporaneously outstanding.  Every Bond authenticated
and delivered as provided in the preceding sentence shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Bonds duly issued hereunder.  The Tender Agent shall maintain a record of any
Undelivered Bonds, together with the names and addresses of the former Holders
thereof.

 

(D)                               In case any Bonds which have been deemed
purchased as provided in Section 4.7(a)(iii)(A) hereof are delivered to the
Tender Agent subsequent to the date and time specified for such delivery for
payment of the Purchase Price thereof at its Corporate Trust Office, accompanied
by an instrument of transfer thereof, in form satisfactory to the Tender Agent,
executed in blank by the Holder thereof with the signature

 

41

--------------------------------------------------------------------------------


 

guaranteed in accordance with the guidelines set forth by one of the nationally
recognized medallion signature programs on any Business Day, the Tender Agent
shall (subject to Section 4.7(g) hereof) pay the Purchase Price of such Bond to
the Holder no later than 12:30 p.m. (New York City time) on the next succeeding
Business Day.  Any such Bond so delivered to the Tender Agent shall be canceled
and delivered to the Trustee.

 

(b)                                 Notice of Interest Rates; Remarketing of
Bonds; Restrictions on Remarketing.

 

(i)                                     The Remarketing Agent shall determine
the rate of interest to be borne by the Bonds as provided in Section 2.3 hereof
and shall furnish to the Trustee, the Credit Provider and the Tender Agent in a
timely manner all information necessary for the Tender Agent and the Trustee to
carry out their respective duties hereunder, including, but not limited to, the
interest rates applicable to all Bonds.

 

(ii)                                  The Remarketing Agent shall periodically
inform the Trustee, the Credit Provider, and DTC pursuant to the letter of
representations described in Section 2.11(e) hereof, if so requested, of the
rate of interest borne by the Bonds from time to time.

 

(iii)                               The Remarketing Agent shall, pursuant to the
Remarketing Agreement, use its best efforts to sell any Bonds tendered for
purchase to new purchasers, and shall arrange for the Purchase Price of
remarketed Bonds to be deposited with the Trustee.  Not later than 11:00 a.m.
(New York City time), or, if no Letter of Credit is in effect, not later than
1:30 p.m. (New York City time) on the Purchase Date, the Remarketing Agent shall
notify in writing the Tender Agent, the Trustee, the Borrower and the Credit
Provider, of (A) the amount of Bonds which have been remarketed and for which
remarketing proceeds have been deposited with the Trustee and the name, address
and taxpayer identification number of the new purchasers and the denominations
with respect to which such remarketed Bonds are to be registered and (B) if
applicable, the amount required to be drawn under the Letter of Credit or, if no
Letter of Credit is in effect, the amount required to be provided by the
Borrower to provide sufficient funds to purchase the Bonds actually tendered or
deemed tendered for which no remarketing proceeds are available as of the time
of such notice.

 

(iv)                              While a Letter of Credit is then in effect,
the Remarketing Agent shall not sell any Bonds to the Issuer, the Borrower or
any affiliate of the Issuer or the Borrower, except under the circumstances
described in Section 4.7(d)(ii).

 

(c)                                  Delivery of Remarketed Bonds.

 

(i)                                     The Tender Agent and the Trustee shall
each hold all Bonds delivered to them respectively in trust for the benefit of
the respective Holders which shall have so delivered such Bonds or for the
Direct Participants who have transferred their interests in the Book-Entry Bonds
until moneys representing the Purchase Price of such Bonds shall have been
delivered to or for the account of or to the order of such Holders or Direct
Participants.  The Trustee, for Book-Entry Bonds, or the Tender Agent (or after
five days, as provided in Section 4.7(g), the Trustee) for non-Book-Entry Bonds
shall each hold all moneys for the purchase of

 

42

--------------------------------------------------------------------------------


 

Bonds in trust in non-commingled funds, uninvested, for the benefit of the
person or entity which shall have so delivered such moneys until Bonds purchased
with such moneys shall have been delivered to or for the account of such person
or entity.  Neither the Issuer nor the Borrower shall have any right, title, or
interest in or to any moneys held by the Trustee, the Tender Agent or the
Remarketing Agent or pursuant to Section 4.7(g) hereof.  Bonds purchased with
moneys described in Section 4.7(a)(ii)(A) hereof, including without limitation
Bonds issued in place of such Bonds pursuant to Section 4.7(a)(iii)(C) hereof,
shall be registered as directed by the Trustee (based on specific written
instructions received from the Remarketing Agent) and made available to the
Remarketing Agent by 2:00 p.m. (New York City time) on the date of such purchase
or transferred on the registration books of DTC on the date of such purchase or
the date the ownership interest shall be transferred to the new Direct
Participants on the books of DTC, against payment in immediately available funds
or evidence of immediately available funds in the form of a federal reserve wire
number.

 

(ii)                                  Bonds purchased with moneys obtained by a
drawing on a Letter of Credit (the “Bank Bonds”), including without limitation
Bonds issued in place of such Bonds pursuant to Section 4.7(a)(iii)(C) hereof,
shall be registered in the name of the Credit Provider on the registration books
of DTC in accordance with DTC’s rules with respect to Book-Entry Bonds, or, if
not Book-Entry Bonds, shall be registered in the name of the Credit Provider and
delivered to the Credit Provider or an agent designated by the Credit Provider. 
The Remarketing Agent shall seek to remarket any such Bank Bonds prior to
remarketing any other Bonds tendered for purchase.  The proceeds of any
remarketing of Bank Bonds shall, except as provided in Section 4.7(d)(i), be
delivered to the Credit Provider.  Upon receipt by the Credit Provider of funds
representing the proceeds of the remarketing of Bank Bonds, the Credit Provider
shall notify the Trustee of the receipt and amount of such funds and the Trustee
shall cause Bonds in place of such Bank Bonds to be made available for pick-up
by the Remarketing Agent for subsequent delivery to the purchasers thereof, or
the ownership interest shall be transferred to the new Direct Participants on
the books of DTC.  Prior to such delivery, the Trustee or the Tender Agent shall
have received written confirmation from the Credit Provider of the reinstatement
of the Letter of Credit in the amount equal to the proceeds of the remarketed
Bank Bonds actually received by the Credit Provider.

 

(iii)                               In the event that the Remarketing Agent is
able to remarket any Bonds required to be purchased pursuant to Section 2.4, 4.6
or 4.8 hereof after the time on which the Remarketing Agent is required to
provide notice to the Trustee as specified in Section 4.7(b)(iii), or after the
Trustee has given notice to the Borrower pursuant to Section 4.7(d)(ii) if no
Letter of Credit is then in effect, the Remarketing Agent shall give notice in
the manner and containing the details set forth in said Section 4.7(b)(iii), as
soon as practicable after such remarketing, and the Bonds shall be registered in
the names of the purchasers thereof and made available to the Remarketing Agent
as soon as practicable thereafter on such date or the next succeeding Business
Day or transferred on the registration books of DTC to the account of Direct
Participants furnished to the Trustee or Tender Agent, as applicable, by the
Remarketing Agent.

 

(iv)                              If any Bond is tendered after a notice of
redemption for such Bond has been given, the Remarketing Agent will give the
redemption notice to any purchaser of such Bond or to DTC if a Book-Entry Bond
and the purchaser (including a Direct Participant) shall acknowledge receipt of
such redemption notice.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Draws Upon a Letter of Credit.

 

(i)                                     If a Letter of Credit is in effect, the
Trustee shall determine the amount necessary and shall draw on the Letter of
Credit in an amount necessary and in sufficient time (as set forth by the terms
of the Letter of Credit) so as to provide to the Trustee or Tender Agent, as
applicable, the balance of the funds needed to purchase tendered Bonds under
Section 2.4, 4.6 or 4.8 hereof by 1:30 p.m. (New York City time) on the Purchase
Date, taking into account the remarketing proceeds received by the Trustee in
conformance with the Remarketing Agent’s notice pursuant to
Section 4.7(b)(iii) hereof.  If the Remarketing Agent remarkets Bonds after
giving the notice pursuant to Section 4.7(b)(iii) hereof, the Remarketing Agent
(A) if a Letter of Credit is in effect and the Credit Provider has honored the
drawing for the Purchase Price, shall deliver such remarketing proceeds to the
Credit Provider as provided in Section 4.7(c)(ii) or (B) if a Letter of Credit
has been dishonored or is not in effect, deliver such proceeds to the Trustee,
which will use the remarketing proceeds to pay the Purchase Price if the same
has not been paid or will transfer the remarketing proceeds to the Borrower to
reimburse the Borrower for its payment of the Purchase Price.  The Trustee shall
transfer to the Credit Provider any excess moneys received from a draw on the
Letter of Credit that are not needed to pay the Purchase Price of the Bonds on
the Purchase Date.  If the Trustee submits a draw request on the Letter of
Credit by facsimile, the Trustee shall telephonically confirm with the Credit
Provider the terms of such draw request.

 

(ii)                                  If the Trustee has made a drawing on the
Letter of Credit and the Credit Provider fails to make a payment for the
Purchase Price of tendered Bonds by 1:30 p.m. (New York City time) on the
Purchase Date or the Letter of Credit has been repudiated, or if there is no
Letter of Credit and the Trustee does not have sufficient funds from remarketing
of the Bonds by 1:30 p.m. (New York City time), the Trustee shall immediately
notify the Borrower by telephone promptly confirmed in writing and request
payment from the Borrower in accordance with the provisions of
Section 4.7(a)(ii)(C) hereof of the Purchase Price in immediately available
funds by 2:00 p.m. (New York City time) on the Purchase Date, and in the event
the Bonds are not Book-Entry Bonds, the Trustee will direct the Borrower to
transfer the funds to the Tender Agent.

 

(e)                                  Delivery of Proceeds of Sale.  Upon
receipt, the proceeds of the remarketing by the Remarketing Agent of any Bonds
shall be immediately applied by the Trustee or the Tender Agent, as applicable,
to the payment of the Purchase Price of Bonds to the Holders or Beneficial
Owners thereof pursuant to Section 4.7(a)(ii)(A) hereof or to the reimbursement
of the Credit Provider, the Borrower for such payment pursuant to
Section 4.7(d)(i).  The Trustee or Tender Agent, as applicable, will make the
Bonds available for delivery to the Remarketing Agent and will register such
Bonds pursuant to the instructions of the Remarketing Agent or will direct the
transfer on the registration books of DTC pursuant to the instructions of the
Remarketing Agent or, in the case of the remarketing of Bonds which constitute
Bank Bonds, as provided in Section 4.7(c)(ii) hereof.  In making payments to the
Credit Provider, the Trustee may conclusively assume that the Credit Provider
has not been repaid from any other sources.  To the extent that the Credit
Provider is repaid with proceeds of the sale of Bank Bonds by the Remarketing
Agent, new Bonds shall be registered and delivered (or ownership interests
transferred) as provided in Section 4.7(c)(i) hereof.

 

44

--------------------------------------------------------------------------------


 

(f)                                    No Remarketing During Default. 
Notwithstanding any other provision of this Indenture, there shall be no
remarketing of Bonds under Section 4.7(b)(iii) hereof during an Event of Default
under Article VII hereof.

 

(g)                                 Unclaimed Moneys.  The Tender Agent shall,
at the end of the fifth Business Day after a Purchase Date, transfer to the
Trustee all funds then held on hand by virtue of the fact that Bonds deemed
tendered on such date were not presented for purchase to the Tender Agent in
accordance with the provisions of Sections 4.7(a)(iii) or 4.7(c) hereof, such
funds to be held by the Trustee in trust, in a segregated account for the
benefit of the Bondholders (the “Unclaimed Moneys Fund”), for the payment of the
Purchase Price thereof to the former Holders of such Bonds as required by the
provisions of Sections 4.7(a)(iii) or 4.7(c) hereof.  The Trustee shall pay such
Purchase Price from such amounts by check or draft of the Trustee made payable
to the party entitled to such payment as soon as practicable after such party
surrenders the Bond or Bonds so deemed purchased to the Trustee.  Any such
moneys so held in trust by the Trustee shall be held uninvested until paid to
the person entitled thereto or disposed of as provided by law.

 

Section 4.8.                                               Purchase in Lieu of
Optional Redemption.  At the direction of an Authorized Representative of the
Borrower, the Issuer shall cause the Bonds to be purchased in lieu of redemption
pursuant to Section 4.1(c) (other than on any Conversion Date), (d) or
(e) hereof, by delivering to the Trustee on or prior to the Business Day
preceding the redemption date a written direction of the Borrower specifying
that the Bonds shall not be redeemed, but instead shall be subject to purchase
pursuant to this Section 4.8.  The Trustee shall send a copy of such written
direction of the Borrower as soon as practicable to the Credit Provider, if
applicable.  Upon delivery of such notice, the Bonds shall not be redeemed but
shall instead be subject to mandatory tender at a Purchase Price equal to the
redemption price at which the Bonds would have been redeemed hereunder on a
Purchase Date (the date that would have been the redemption date); provided that
the payment of funds from remarketing proceeds or funds from the Borrower or
draws under the Letter of Credit in an amount equal to the Purchase Price shall
be made to the Trustee on or prior to the Purchase Date.  Following such
purchase, the Trustee shall cause the Bonds to be registered upon the direction
of the Borrower and deliver such Bonds as directed by the Borrower.  In the
event of a purchase under this Section 4.8, the Trustee may purchase such Bonds
at public or private sale as and when and at such purchase prices (including
brokerage and other charges, and accrued interest) as the Borrower may in its
discretion determine, but not in excess of the principal amount thereof plus
accrued interest to the purchase date; provided, however, that in the event of a
purchase as a result of a redemption under Section 4.1(e), no Bonds shall be
purchased by the Trustee under this Section  4.8 with a settlement date more
than 45 days prior to the redemption date, and the principal amount of any Bonds
so purchased by the Trustee in any twelve-month period ending 60 days prior to
any June 1 or December 1 in any year shall be credited towards and shall reduce
the principal amount of such Bonds required to be redeemed in such year pursuant
to Section 4.1(e).

 

45

--------------------------------------------------------------------------------


 

ARTICLE V
REVENUES; FUNDS AND ACCOUNTS;
PAYMENT OF PRINCIPAL AND INTEREST

 

Section 5.1.                                               Pledge and
Assignment; Revenues.

 

(a)                                  Subject only to the provisions of this
Indenture permitting the application thereof for the purposes and on the terms
and conditions set forth herein, all of the Revenues and any other amounts
(including proceeds of the sale of Bonds) held in any fund or account
established pursuant to this Indenture (except the Rebate Fund) are hereby
pledged to secure the full payment of the principal of, premium, if any,
Purchase Price of and interest on the Bonds in accordance with their terms and
the provisions of this Indenture and thereafter to secure any amounts due from
the Borrower to the Credit Provider pursuant to the Reimbursement Agreement with
respect to any Letter of Credit.  Notwithstanding any other provision of this
Indenture, moneys in the account created by Section 4.7(g) hereof shall be held
solely for the benefit of the former holders of Bonds as provided in
Section 4.7(g).  Said pledge shall constitute a lien on and security interest in
such assets and shall attach, be perfected and be valid and binding from and
after delivery by the Trustee of the Bonds, without any physical delivery
thereof or further act.

 

(b)                                 The Issuer hereby transfers in trust, and
assigns to the Trustee, for the benefit of the Holders from time to time of the
Bonds, and thereafter any Credit Provider, all of the Revenues and other assets
pledged in subsection (a) of this Section and all of the right, title and
interest of the Issuer in the Agreement (except for Unassigned Issuer Rights). 
The Trustee shall be entitled to and shall collect and receive all of the
Revenues and any such Revenues collected or received by the Issuer shall be
deemed to be held, and to have been collected or received, by the Issuer as the
agent of the Trustee and shall forthwith be paid by the Issuer to the Trustee. 
The Trustee also shall be entitled to and shall take all steps, actions and
proceedings reasonably necessary in its judgment to enforce, either jointly with
the Issuer or separately, all of the rights of the Issuer and all of the
obligations of the Borrower under the Agreement.

 

Section 5.2.                                               Bond Fund; Priority
of Moneys in Bond Fund; Letter of Credit Account

 

(a)                                  The Trustee shall establish and maintain a
separate trust fund designated the Bond Fund and separate accounts therein
designated as the Interest Account, the Principal Account and the Redemption
Account.  Any amount held by the Trustee in the Bond Fund on the due date for a
Loan Payment under the Agreement shall be credited against the installment due
on such date to the extent available for such purpose under the terms of this
Indenture and the Agreement; provided, however, any such amounts held by it
while the Depository Agreement is in effect shall be transferred to the
Depository Bank as caused by the Borrower pursuant to Section 4.2(a)(1) or
(2) of the Loan Agreement.  Upon the receipt thereof, the Trustee shall deposit
in the Bond Fund all accrued interest paid upon the sale of the Bonds, if any,
funds transferred from the Project Fund pursuant to Section 3.3 hereof, and all
Revenues (except as otherwise provided herein), which shall be held in trust,
and which shall be disbursed and applied only as hereinafter authorized.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Funds for the payment of the principal or
redemption price of and interest on the Bonds shall be derived from the
following sources in the order of priority indicated in each of the accounts in
the Bond Fund; provided however, that amounts in the respective accounts in the
Bond Fund shall be used to pay when due (whether upon redemption, purchase,
acceleration, Interest Payment Date, maturity or otherwise) the principal or
redemption price of and interest on the Bonds held by Holders other than the
Credit Provider or the Borrower prior to the payment of the principal and
interest on the Bonds held by the Credit Provider or the Borrower:

 

(i)                                     moneys paid into the Letter of Credit
Account of the Bond Fund from a draw by the Trustee under the Letter of Credit;

 

(ii)                                  moneys paid into the Interest Account, if
any, representing accrued interest received at the initial sale of the Bonds and
proceeds from the investment thereof which shall be applied to the payment of
interest on such Bonds;

 

(iii)                               moneys paid into the Bond Fund pursuant to
Section 10.1(b) hereof and proceeds from the investment thereof which, while a
Letter of Credit is then in effect, constitute Available Moneys;

 

(iv)                              any other moneys (other than from draws on the
Letter of Credit) paid into and deposited in the Bond Fund and proceeds from the
investment thereof, which, while a Letter of Credit is then in effect,
constitute Available Moneys; and

 

(v)                                 any other moneys paid into and deposited in
the Bond Fund by the Borrower and proceeds from the investment thereof, which
are not Available Moneys.

 

The Trustee shall create within the Bond Fund a separate account called the
“Letter of Credit Account,” into which all moneys drawn under the Letter of
Credit shall be deposited and disbursed.  None of the Borrower or the Issuer
shall have any rights to or interest in the Letter of Credit Account.  The
Letter of Credit Account shall be established and maintained by the Trustee and
held in trust apart from all other moneys and securities held under this
Indenture or otherwise, and over which the Trustee shall have the exclusive and
sole right of withdrawal for the exclusive benefit of the Holders of the Bonds
with respect to which such drawing was made.  No moneys from the Letter of
Credit Account may in any circumstance be used to pay principal or interest on
any Bank Bonds.

 

When notified by the Borrower in writing of the intent to create Available
Moneys, the Trustee shall establish within the Interest Account, Principal
Account or Redemption Account one or more subaccounts to facilitate the
calculation of the aging of moneys deposited with the Trustee until they become
Available Moneys.

 

(c)                                  (i)                                     The
Trustee shall draw moneys under the Letter of Credit in accordance with the
terms thereof in an amount necessary to make timely payments of principal of,
premium, if any, and interest on the Bonds, other than Bonds owned by or for the
account of the Issuer, the Borrower or the Credit Provider, on each Interest
Payment Date and when due whether at maturity, redemption, acceleration or
otherwise.  In addition, the Trustee shall draw moneys under the Letter of
Credit in accordance with the terms thereof to the extent necessary to make
timely payments of the Purchase Price required to be made pursuant to, and in
accordance with, Section 4.7(d) hereof.

 

47

--------------------------------------------------------------------------------


 

(ii)                                  Immediately after making a drawing under
the Letter of Credit which has been honored, the Trustee shall reimburse the
Credit Provider for the amount of the drawing using moneys, if any, contained
in:

 

(A)                              the Interest Account, if the drawing was to pay
interest on the Bonds;

 

(B)                                the Principal Account, if the drawing was to
pay principal on the Bonds; and

 

(C)                                the Redemption Account, if the drawing was to
redeem Bonds.

 

(d)                                 If at any time there shall have been
delivered to the Trustee an Alternate Letter of Credit pursuant to Section 5.11
of the Agreement, then the Trustee shall accept such Alternate Letter of Credit
and promptly surrender the then held Letter of Credit to the Credit Provider, in
accordance with the terms of such Letter of Credit, for cancellation.  If at any
time there shall cease to be any Bonds Outstanding hereunder, the Trustee shall
promptly surrender the Letter of Credit to the Credit Provider, in accordance
with the terms of the Letter of Credit, for cancellation.  The Trustee shall
comply with the procedures set forth in the Letter of Credit relating to the
termination thereof.

 

(e)                                  If at any time the Trustee has made a
drawing on the Letter of Credit for principal of, premium, if any, or interest
due on the Bonds, and the Credit Provider has failed to make payment within the
time specified in the Letter of Credit or the Letter of Credit has been
repudiated, the Trustee shall notify immediately the Borrower by telephone
promptly confirmed in writing and request payment of the amount due pursuant to
Section 4.2(a) of the Agreement in immediately available funds by 2:45 p.m. (New
York City time) on the Bond Payment Date (as defined in Section 4.2 of the
Agreement).  The Trustee agrees to give a similar notice with respect to a
drawing on the Letter of Credit for Purchase Price Payments pursuant to
Section 4.7(d)(ii) hereof.

 

Section 5.3.                                               Debt Service Reserve
Fund.  There is hereby created and established with the Trustee a trust fund
designated the Debt Service Reserve Fund.  The Debt Service Reserve Fund shall
be funded initially in part as provided in Section 3.2 hereof and thereafter to
an amount equal to the Debt Service Reserve Fund Requirement as provided in the
Depository Agreement.  Amounts in the Debt Service Reserve Fund (including
interest earnings thereon) shall be transferred to the Bond Fund (i) if and to
the extent necessary so that on any Interest Payment Date the amount on deposit
in the Bond Fund is sufficient to pay the principal and interest then due on the
Bonds if the Borrower fails to make the regularly scheduled payment on or before
such date, or (ii) as directed by the Borrower in order to make the final
payments of principal of and interest on the Bonds on December 1, 2024.  The
Trustee shall also transfer, on each June 1 and December 1, amounts from the
Debt Service Reserve Fund to the Bond Fund to the extent amounts therein exceed
the Debt Service Reserve Fund Requirement.

 

48

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 5.3 to the contrary, in connection with
a redemption of all of the Bonds pursuant to Section 4.1(a), (b) or (c) of this
Indenture, the Trustee shall liquidate the Debt Service Reserve Fund and shall
apply such funds to the redemption of such Bonds or otherwise apply such funds
as may be permitted by an opinion of Bond Counsel delivered to the Issuer and
the Trustee.

 

Anything in this Indenture to the contrary notwithstanding, except as provided
in Section 7.3 hereof, amounts on deposit in the Debt Service Reserve Fund shall
be used to pay the principal of, premium, if any, and interest on the Bonds.

 

Section 5.4.                                               Letter of Credit. 
The Trustee shall hold and maintain any Letter of Credit for the benefit of the
Bondholders until the Letter of Credit expires in accordance with its terms. 
Prior to the commencement of any Interest Rate Period for which a Letter of
Credit will not be in effect, the Borrower shall furnish an Approving Opinion
addressed to the Issuer and to the Trustee.  The Trustee shall enforce all
terms, covenants and conditions of any Letter of Credit, including payment when
due of any draws on the Letter of Credit, and the provisions relating to the
payment of draws on, and reinstatement of amounts that may be drawn under, the
Letter of Credit, and will not consent to, agree to or permit any amendment or
modification of the Letter of Credit that would materially adversely affect the
rights or security of the Holders of the Bonds.  If at any time during the term
of a Letter of Credit any successor Trustee shall be appointed and qualified
under this Indenture, the resigning or removed Trustee shall request that the
Credit Provider transfer the Letter of Credit to the successor Trustee.  If the
resigning or removed Trustee fails to make this request, the successor Trustee
shall do so before accepting appointment.  When a Letter of Credit expires in
accordance with its terms or is replaced by an Alternate Letter of Credit, the
Trustee shall immediately surrender the Letter of Credit to the Credit Provider.

 

To the extent that any payment has been made to a Bondholder with funds provided
by a draw upon a Letter of Credit for which the Credit Provider has not been
reimbursed pursuant to the Reimbursement Agreement, the following provisions
shall apply notwithstanding any other provision of this Indenture to the
contrary.  The Credit Provider shall be subrogated to the rights of such
Bondholder.  Any such payment shall not extinguish any payment obligation to the
Bondholder, but shall effect a purchase by the Credit Provider of the payment
right of the Bondholder, and the Credit Provider shall be considered a
Bondholder with respect thereto.  To the extent that any such payment is made to
pay principal on a Bond, such Bond shall be registered in the name of the Credit
Provider on the registration books of DTC, with respect to Book-Entry Bonds, or
shall be registered in the name of the Credit Provider and delivered to the
Credit Provider or an agent designated by the Credit Provider, and shall be
given all of the rights accorded a Bank Bond hereunder.

 

Section 5.5.                                               Investment of
Moneys.  All moneys in any of the funds or accounts established pursuant to this
Indenture shall be invested by the Trustee as specifically directed in writing
by the Borrower or its agent, solely in Investment Securities.  Notwithstanding
any other provision herein, in the absence of specific written investment
instructions directing the Trustee by noon of the second Business Day preceding
the day when investments are to be made, the Trustee is directed to invest
available funds in the money market mutual fund to be designated in writing by
the Borrower to the Trustee prior to the Issuance

 

49

--------------------------------------------------------------------------------


 

Date, or should such designation not have been made or such designated fund be
unavailable, in an Investment Security rated in the highest rating category by
any Rating Agency.  The Trustee shall not be liable for any consequences
resulting from any investments made pursuant to the preceding sentence.  The
Trustee shall be entitled to rely conclusively upon the Borrower’s specific
written investment directions as to the fact that each such investment meets the
criteria of the Indenture.

 

Investment Securities may be purchased at such prices as the Trustee may be
directed by the Borrower or its agent electronically or in writing.  All
Investment Securities shall be acquired subject to the limitations set forth in
Section 6.5 hereof, the limitations as to maturities hereinafter in this
Section set forth and such additional limitations or requirements consistent
with the foregoing as may be established by Request of the Borrower.

 

Except as otherwise provided in this paragraph, moneys in all funds and accounts
shall be invested in Investment Securities maturing not later than the date on
which such moneys will be required for the purposes specified in this
Indenture.  Notwithstanding anything else in this Section 5.5, any moneys in the
Interest Account, the Principal Account or the Redemption Account held for the
payment of particular Bonds (prior to the payment or redemption date thereof)
shall be invested at the specific written direction of the Borrower solely in
direct obligations of the United States or bonds or other obligations guaranteed
by the United States government or for which the full faith and credit of the
United States is pledged for the full and timely payment of principal and
interest thereof (or mutual funds consisting of such obligations which are rated
in the highest rating category by each Rating Agency), rated in the highest
rating category applicable to such investments which mature not later than the
date on which it is estimated that such moneys will be required to pay such
Bonds (but in any event maturing in not more than 30 days).  Investments of
moneys in the Rebate Fund are also subject to the provisions of the Tax
Certificate.  Moneys in the Letter of Credit Account created in Section 5.2 and
moneys held for non-presented Bonds in accordance with Sections 2.4(a), 4.6(a),
4.7(g), 4.8 and 11.11 hereof shall be held uninvested.

 

All interest, profits and other income received from the investment of moneys in
any fund established pursuant to this Indenture and allowed to be invested in
accordance herewith shall be deposited in the fund from which such investment
was made.  Notwithstanding anything to the contrary contained in this paragraph,
an amount of interest received with respect to any Investment Security equal to
the amount of accrued interest, if any, paid as part of the purchase price of
such Investment Security shall be credited to the fund from which such accrued
interest was paid.  To the extent that any Investment Securities are
registrable, such Investment Securities shall be registered in the name of the
Trustee or its nominee.

 

For the purpose of determining the amount in any fund, all Investment Securities
credited to such fund shall be valued at the lesser of cost or par value plus,
prior to the first payment of interest following purchase, the amount of accrued
interest, if any, paid as a part of the purchase price.

 

Subject to Section 6.6 hereof, investments in any and all funds and accounts
(other than moneys representing the proceeds of a draw on a Letter of Credit or
held in the Letter of Credit Account, remarketing proceeds, Available Moneys,
moneys being aged to become

 

50

--------------------------------------------------------------------------------


 

Available Moneys, moneys in the Rebate Fund or moneys held for the payment of
particular Bonds (including moneys held for non-presented Bonds or held under
Section 10.3 hereof)) may be commingled for purposes of making, holding and
disposing of investments, notwithstanding provisions herein for transfer to or
holding in particular funds and accounts amounts received or held by the Trustee
hereunder, provided that the Trustee shall at all times account for such
investments strictly in accordance with the funds and accounts to which they are
credited and otherwise as provided in this Indenture.  Subject to Section 6.5
hereof, any moneys invested in accordance with this Section may be invested in a
pooled investment account consisting solely of funds held by the Trustee as a
fiduciary.  The Issuer acknowledges that to the extent regulations of the
Comptroller of the Currency or other applicable regulatory entity grant the
Issuer the right to receive brokerage confirmations of security transactions as
they occur, the Issuer specifically waives receipt of such confirmations to the
extent permitted by law.  The Trustee may act as principal or agent in the
making or disposing of any investment.  The Trustee may sell or present for
redemption any Investment Securities so purchased whenever it shall be necessary
to provide moneys to meet any required payment, transfer, withdrawal or
disbursement from the fund to which such Investment Security is credited, and
the Trustee shall not be liable or responsible for any loss or tax resulting
from such investment.

 

Section 5.6.                                               Rebate Fund.  The
Trustee shall establish and maintain the Rebate Fund separate from any other
fund established and maintained hereunder.  The Trustee shall deposit funds into
and disburse funds from the Rebate Fund as directed in writing by the Borrower
in accordance with the terms hereof and the Tax Certificate and the Agreement. 
The Trustee shall deposit into the Rebate Fund any payments received from the
Borrower for purposes of ultimate rebate to the United States in respect of the
Bonds.  The amount required to be held in the Rebate Fund in respect of the
Bonds at any point in time is determined pursuant to the requirements of the
Code, including particularly Section 148(f) of the Code.  Moneys in the Rebate
Fund neither will be pledged to nor are expected to be used to pay debt service
on the Bonds.  Amounts in the Rebate Fund may be invested without regard to
yield.

 

Within five days after each receipt or transfer of funds to the Rebate Fund in
accordance with Section 6.1(n)(i) of the Agreement and receipt of the
documentation provided for in such Section, the Trustee shall withdraw from the
Rebate Fund and pay to the United States the balance of the Rebate Fund.

 

(a)                                  Within five days after receipt from the
Borrower of any amount pursuant to Section 6.1(n)(ii) of the Agreement, the
Trustee shall withdraw such amount from the Rebate Fund and pay to the United
States.

 

(b)                                 All payments to the United States pursuant
to this Section shall be made by the Trustee for the account and in the name of
the Issuer and shall be registered United States mail (return receipt
requested), addressed to the appropriate Internal Revenue Service address
accompanied by the relevant Internal Revenue Service Form 8038-T prepared by the
Borrower (or such other applicable successor information return specified by the
Internal Revenue Service) described in Section 6.1(n)(i) or
Section 6.1(n)(ii) of the Agreement, as the case may be.

 

51

--------------------------------------------------------------------------------


 

ARTICLE VI
PARTICULAR COVENANTS

 

Section 6.1.                                               Punctual Payment. 
The Issuer shall punctually pay or cause to be paid the principal, premium, if
any, and interest to become due in respect of all the Bonds, in strict
conformity with the terms of the Bonds and of this Indenture, according to the
true intent and meaning thereof, but only out of Revenues and other assets
specifically pledged for such payment as provided in this Indenture.  When and
as paid in full, all Bonds, if any, shall be delivered to the Trustee, shall
forthwith be canceled and disposed of, and a certificate of such disposal shall
thereafter be delivered to the Issuer.

 

Section 6.2.                                               Extension of Payment
of Bonds.  The Issuer shall not directly or indirectly extend or assent to the
extension of the maturity of any of the Bonds or the time of payment of any
claims for interest by the purchase or funding of such Bonds or claims for
interest or by any other arrangement, and in case the maturity of any of the
Bonds or the time of payment of any such claims for interest shall be extended,
such Bonds or claims for interest shall not be entitled, in case of any default
hereunder, to the benefits of this Indenture, except subject to the prior
payment in full of the principal of all of the Bonds then Outstanding and of all
claims for interest thereon which shall not have been so extended.  Nothing in
this Section shall be deemed to limit the right of the Issuer to issue bonds for
the purpose of refunding any Outstanding Bonds, and such issuance shall not be
deemed to constitute an extension of maturity of Bonds.  The provisions of this
Section shall not apply if the maturity of all of the Bonds is extended in
accordance with the provisions of Section 9.1(a) hereof.

 

Section 6.3.                                               Against
Encumbrances.  The Issuer shall not create, or permit the creation of, any
pledge, lien, charge or other encumbrance upon the Revenues and other assets
specifically pledged or assigned under this Indenture while any of the Bonds are
Outstanding, except the pledge and assignment created by this Indenture. 
Subject to this limitation, the Issuer expressly reserves the right to enter
into one or more other indentures for any of its corporate purposes, and
reserves the right to issue other obligations for such purposes.

 

Section 6.4.                                               Limited Obligations. 
The Issuer is duly authorized pursuant to law to issue the Bonds and to enter
into this Indenture and to pledge and assign the Revenues and other assets
purported to be pledged and assigned, respectively, under this Indenture in the
manner and to the extent provided in this Indenture.  The Bonds and the
provisions of this Indenture are and will be the legal, valid and binding
limited obligations of the Issuer in accordance with their terms, the principal,
interest and premium (if any) of which are payable solely from and secured by
the Revenues described in this Indenture and the Issuer and Trustee shall at all
times (at the expense of the Borrower), to the extent permitted by law, defend,
preserve and protect said pledge and assignment of Revenues and other assets and
all the rights of the Bondholders under this Indenture against all claims and
demands of all persons whomsoever, at the expense of the Borrower, subject to
the limitations set forth in Article VIII relating to the Trustee.

 

52

--------------------------------------------------------------------------------


 

NEITHER THE STATE OF TEXAS, THE UNIT, NOR ANY POLITICAL CORPORATION, SUBDIVISION
OR AGENCY OF THE STATE OF TEXAS SHALL BE OBLIGATED TO PAY THE PRINCIPAL OF,
PREMIUM, IF ANY, OR THE INTEREST ON, THE BONDS, AND NEITHER THE FAITH AND CREDIT
NOR THE TAXING POWER OF THE STATE OF TEXAS, THE UNIT, OR ANY OTHER POLITICAL
CORPORATION, SUBDIVISION, OR AGENCY THEREOF IS PLEDGED TO THE PAYMENT OF THE
PRINCIPAL OF, PREMIUM, IF ANY, OR THE INTEREST ON, THE BONDS.  Neither the
members of the Issuer nor any person executing bonds for the Issuer shall be
liable personally on said bonds by reason of the issuance thereof.

 

No past, present or future officer, member, director, commissioner, employee or
agent of the Issuer shall be personally liable on the Bonds; and no covenant,
agreement or obligation contained therein shall be deemed to be a covenant,
agreement or obligation of any present or future officer, member, director,
commissioner, employee or agent of the Issuer in his individual capacity.

 

Section 6.5.                                               Accounting Records
and Reports.  The Trustee shall keep or cause to be kept proper books of record
and account in which complete and correct entries shall be made of all
transactions relating to the receipt, investment, disbursement, allocation and
application of the Revenues and the proceeds of the Bonds.  Such records shall
specify the account or fund to which each investment (or portion thereof) held
by the Trustee is to be allocated and shall set forth, in the case of each
Investment Security, (a) its purchase price, (b) identifying information,
including principal amount, interest rate, and payment dates, (c) the amount
received at maturity or its sale price, as the case may be, (d) the amounts and
dates of any payments made with respect thereto, and (e) such documentation as
is required to be retained by the Trustee as evidence to establish that any
requirements set forth in the Tax Certificate or with respect to establishing
market price, to the extent provided to it.  Such records shall be open to
inspection by any Holder, the Borrower, the Issuer and the Credit Provider at
any reasonable time during regular business hours on reasonable notice.

 

Section 6.6.                                               Arbitrage Covenants.

 

(a)                                  The Issuer covenants and agrees that it
will take the action required by it to be taken hereunder and will cooperate, to
the extent reasonably possible without incurring additional costs, with the
Borrower in maintaining the exclusion from gross income of the interest payable
on the Bonds under Section 103 of the Code.  Without limiting the generality of
the foregoing, the Issuer covenants and agrees that it will comply with the
requirements of the Tax Certificate.  The Borrower has made certain tax
covenants in Sections 5.7 and 6.1 of the Agreement and in the Tax Certificate.

 

(i)                                     The Issuer covenants and agrees that
until the final maturity of the Bonds, based upon the Borrower’s covenants in
Section 6.1 of the Agreement, it will not knowingly use or direct the use of any
money on deposit in any fund or account maintained in connection with the Bonds,
whether or not such money was derived from the Proceeds of the Bonds or from any
other source, in a manner that would cause the Bonds to be arbitrage bonds,
within the meaning of Section 148 of the Code.

 

53

--------------------------------------------------------------------------------


 

(ii)                                  The Issuer will not knowingly use or
direct the use of any Proceeds of the Bonds or any other funds of the Issuer,
directly or indirectly, in any manner and will not take or permit to be taken
any other action or actions, which would result in any of the Bonds being
treated other than as an obligation described in Section 103(a) of the Code.

 

(iii)                               The Issuer will not knowingly take any
action which would result in all or any portion of the Bonds being treated as
federally guaranteed within the meaning of Section 149(b)(2) of the Code.

 

(b)                                 The Borrower has covenanted to pay or cause
to be paid to the United States rebate payments with respect to the Bonds as
provided in the Tax Certificate, Section 6.1(n) of the Agreement and Section 5.6
hereof.  The Trustee agrees to comply with all specific written instructions of
the Borrower given pursuant to the Tax Certificate but the Trustee shall not be
responsible in any way for any rebate calculations or other arbitrage
calculations; provided, however that the Borrower shall be responsible for such
instructions complying with the Tax Certificate.

 

The Trustee conclusively shall be deemed to have complied with the provisions of
this Section 6.6(b) if it follows the directions of the Borrower set forth in
the instructions required by the Tax Certificate and shall not be required to
take any action under this Section 6.6(b) in the absence of such directions from
the Borrower.  The Trustee shall not be liable for any consequences resulting
from its failure to act if no instructions from the Borrower (or in the absence
of Borrower instructions, instructions from the Issuer) are delivered to it.

 

(c)                                  Notwithstanding any provision of this
Section, if the Borrower shall provide to the Trustee and the Issuer an opinion
of Bond Counsel addressed to the Issuer and the Trustee that any action required
under Section 5.6 or this Section 6.6 is no longer required, or that some
further action is required to maintain the Tax-exempt status of interest on the
Tax-exempt Bonds, the Trustee and the Issuer may rely conclusively on such
opinion in complying with the requirements of this Section, and the covenants
contained herein shall be deemed to be modified to that extent.

 

Section 6.7.                                               Other Covenants.

 

(a)                                  The Trustee shall promptly collect all
amounts due from the Borrower pursuant to the Agreement and the Credit Provider
pursuant to the Letter of Credit (if any), shall perform all duties imposed upon
it pursuant to the Agreement and shall diligently enforce, and take all steps,
actions and proceedings reasonably necessary for the enforcement of all of the
rights of the Issuer (other than the Unassigned Issuer Rights) and all of the
obligations of the Borrower pursuant to the Agreement.

 

(b)                                 The Issuer shall not purchase Bonds from the
Remarketing Agent.

 

Section 6.8.                                               Further Assurances. 
Upon receipt of a written request therefore, the Issuer will make, execute and
deliver any and all such further indentures, instruments and assurances as may
be reasonably necessary or proper to carry out the intention or to facilitate
the performance of this Indenture and for the better assuring and confirming
unto the Holders of the Bonds of the rights and benefits provided in this
Indenture.

 

54

--------------------------------------------------------------------------------


 

Section 6.9.                                               Continuing
Disclosure.  Pursuant to Section 5.9 of the Agreement, the Borrower has
covenanted and agreed to undertake all responsibility for compliance, or to
cause compliance with, continuing disclosure requirements, when and if
applicable.  The Issuer shall have no liability to the Holders of the Bonds or
any other person with respect to such disclosure matters.  Notwithstanding any
other provision of this Indenture, failure of the Borrower to comply with the
Continuing Disclosure Agreement shall not be considered an Event of Default
hereunder or a Loan Default Event under the Agreement and may not result in the
acceleration of the maturity of the Bonds or of the Agreement; provided that the
Trustee may (and, at the request of any Holder of Outstanding Bonds and upon
being indemnified to its satisfaction therefor shall) or any Bondholder or
Beneficial Owner may take such actions as may be necessary and appropriate,
including seeking mandamus or specific performance by court order, to cause the
Borrower to comply with its obligations under Section 5.9 of the Agreement or
the Continuing Disclosure Agreement.  For purposes of this Section, “Beneficial
Owner” shall mean any person which has the power, directly or indirectly, to
vote or give consent with respect to, or to dispose of ownership of, any Bonds
(including persons holding Bonds through any nominees, depositories or other
intermediaries).

 

ARTICLE VII
EVENTS OF DEFAULT AND
REMEDIES OF BONDHOLDERS

 

Section 7.1.                                               Events of Default;
Acceleration; Waiver of Default.  Each of the following events which has
occurred and is continuing shall constitute an “Event of Default” hereunder:

 

(a)                                  default in the due and punctual payment of
the principal of, or premium (if any) on, any Bond, whether at maturity as
therein expressed, by proceedings for redemption, by declaration or otherwise;

 

(b)                                 default in the due and punctual payment of
any installment of interest on, or the Purchase Price of, any Bond;

 

(c)                                  failure by the Issuer to perform or observe
any other of the covenants, agreements or conditions on its part in this
Indenture or in the Bonds contained, and the continuation of such failure for a
period of sixty (60) days after written notice thereof, specifying such default
and requiring the same to be remedied, shall have been given to the Issuer, any
Credit Provider, and the Borrower by the Trustee, or to the Issuer, the Borrower
and the Trustee by the Holders of not less than twenty-five percent (25%) in
aggregate principal amount of the Bonds at the time Outstanding;

 

(d)                                 the occurrence and continuance of a Loan
Default Event described in Section 7.1 of the Agreement; or

 

55

--------------------------------------------------------------------------------


 

(e)           if applicable, receipt by the Trustee of written notice from any
Credit Provider stating that either (i) an Event of Default (as defined in the
Reimbursement Agreement) has occurred under the Reimbursement Agreement and
directing the Trustee to accelerate the Bonds, or (ii) the interest component of
a Letter of Credit will not be reinstated by the Credit Provider.

 

No default specified in (c) above shall constitute an Event of Default unless
the Issuer and the Borrower shall have failed to correct such default within the
applicable period; provided, however, that if the default shall be such that it
cannot be corrected within such period, it shall not constitute an Event of
Default if corrective action is instituted by the Issuer or the Borrower within
the applicable period and diligently pursued.  With regard to any alleged
default concerning which notice is given to the Borrower under the provisions of
this Section, the Issuer hereby grants the Borrower full authority for the
account of the Issuer to perform any covenant or obligation the non-performance
of which is alleged in said notice to constitute a default in the name and stead
of the Issuer with full power to do any and all things and acts to the same
extent that the Issuer could do and perform any such things and acts and with
power of substitution, so long as such action does not adversely affect or
impair the rights of the Issuer under the Indenture or otherwise conflict with
the terms thereof.

 

During the continuance of an Event of Default described in (a), (b), (c) or
(d) above, unless the principal of all the Bonds shall have already become due
and payable, the Trustee may, and upon the written request of the Holders of not
less than sixty-six and two-thirds percent (66 2/3%) in aggregate principal
amount of the Bonds at the time Outstanding or upon the occurrence of an Event
of Default described in (e) above, the Trustee shall, promptly upon such
occurrence, by notice in writing to the Issuer, the Borrower, the Division and
any Credit Provider, declare the principal of all the Bonds then Outstanding,
and the interest accrued thereon, to be due and payable immediately, and upon
any such declaration the same shall become and shall be immediately due and
payable, anything in this Indenture or in the Bonds contained to the contrary
notwithstanding.  Upon any such declaration, the Trustee shall promptly draw
upon any then existing Letter of Credit in accordance with the terms thereof and
apply the amount so drawn to pay the principal of and interest on the Bonds
declared to be due and payable and shall take such enforcement action under the
Agreement as the Trustee shall deem appropriate.  Interest on the Bonds shall
cease to accrue as of the date of the declaration of acceleration.  The Trustee
shall promptly notify the Bondholders of the date of acceleration and the
cessation of accrual of interest on the Bonds in the same manner as for a notice
of redemption.

 

The preceding paragraph, however, is subject to the condition that if, at any
time after the principal of the Bonds shall have been declared due and payable
because of the occurrence of a default specified in (a), (b), (c) or (d) above,
and before any judgment or decree for the payment of the moneys due shall have
been obtained or entered as hereinafter provided, and before a Letter of Credit
has been drawn upon in accordance with its terms and honored, there shall have
been deposited with the Trustee a sum sufficient to pay (with Available Moneys
if a Letter of Credit is in effect) all the principal of the Bonds matured prior
to such declaration and all matured installments of interest (if any) upon all
the Bonds, with interest on such overdue installments of principal as provided
in the Agreement, and the reasonable fees and expenses of the Trustee, and any
and all other defaults known to the Trustee (other than in the payment of
principal of and interest on the Bonds due and payable solely by reason of such
declaration) shall have been made good or cured to the satisfaction of the
Trustee or provision deemed by the Trustee to be adequate shall have been made
therefor, then, and in every such case, the Holders

 

56

--------------------------------------------------------------------------------


 

of at least a majority in aggregate principal amount of the Bonds then
Outstanding, by written notice to the Issuer, the Division, and to the Trustee,
may, on behalf of the Holders of all the Bonds, rescind and annul such
declaration and its consequences and waive such default; but no such rescission
and annulment shall extend to or shall affect any subsequent default, or shall
impair or exhaust any right or power consequent thereon.  Notwithstanding any
other provision of this Indenture, but subject to Section 8.1(a), the Trustee
may not exercise any remedy in the event of an Event of Default under
Section 7.1(a) through (d) hereof without the written consent of the Credit
Provider, so long as a Letter of Credit is in effect and the Credit Provider has
not wrongfully failed to make a payment thereunder; except that the Trustee may
exercise any and all remedies under the Indenture and the Agreement to collect
any fees, expenses and indemnification from the Borrower without obtaining the
consent of the Credit Provider.

 

Section 7.2.                Institution of Legal Proceedings by Trustee. 
Subject to Section 7.1 hereof, if one or more of the Events of Default shall
happen and be continuing, the Trustee in its discretion may, and upon the
written request of the Holders of sixty-six and two-thirds percent (66 2/3%) in
principal amount of the Bonds then Outstanding and upon being indemnified to its
satisfaction therefor pursuant to Section 8.1(a) hereof shall, proceed to
protect or enforce its rights or the rights of the Holders of Bonds under the
Act or under this Indenture, the Agreement or any Letter of Credit, by a suit in
equity or action at law, either for the specific performance of any covenant or
agreement contained herein or therein, or in aid of the execution of any power
herein or therein granted, or by mandamus or other appropriate proceeding for
the enforcement of any other legal or equitable remedy as the Trustee shall deem
necessary in support of any of its rights or duties hereunder or thereunder.

 

Section 7.3.                Application of Revenues and Other Funds After
Default.  If an Event of Default shall occur and be continuing, all Revenues and
any other funds then held or thereafter received by the Trustee under any of the
provisions of this Indenture (subject to Sections 5.6, 6.6 and 11.11 hereof)
shall be promptly applied by the Trustee as follows and in the following order:

 

(a)           To the payment of any expenses necessary in the opinion of the
Trustee to protect the interests of the Holders of the Bonds and payment of
reasonable fees, charges and expenses of the Trustee (including reasonable fees
and disbursements of its legal counsel) incurred in and about the performance of
its powers and duties under this Indenture; and

 

(b)           To the payment of the principal of and interest then due on the
Bonds (upon presentation of the Bonds to be paid, and stamping thereon of the
payment if only partially paid, or surrender thereof if fully paid) subject to
the provisions of this Indenture (including Section 6.2 hereof), as follows:

 

(i)            Unless the principal of all of the Bonds shall have become or
have been declared due and payable,

 

First:  To the payment to the persons entitled thereto of all installments of
interest then due in the order of the maturity of such installments, and, if the
amount available shall not be sufficient to pay in full any installment or
installments maturing on the same date, then to the payment thereof ratably,
according to the amounts due thereon, to the persons entitled thereto, without
any discrimination or preference; and

 

57

--------------------------------------------------------------------------------


 

Second:  To the payment to the persons entitled thereto of the unpaid principal
of any Bonds which shall have become due, whether at maturity or by call for
redemption, with interest on the overdue principal at the rate borne by the
Bonds, and, if the amount available shall not be sufficient to pay in full all
the Bonds, together with such interest, then to the payment thereof ratably,
according to the amounts of principal due on such date to the persons entitled
thereto, without any discrimination or preference; and

 

(ii)           If the principal of all of the Bonds shall have become or have
been declared due and payable, to the payment of the principal and interest then
due and unpaid upon the Bonds, with interest on the overdue principal at the
rate borne by the Bonds, and, if the amount available shall not be sufficient to
pay in full the whole amount so due and unpaid, then to the payment thereof
ratably, without preference or priority of principal over interest, or of
interest over principal, or of any installment of interest over any other
installment of interest, or of any Bond over any other Bond, according to the
amounts due respectively for principal and interest, to the persons entitled
thereto without any discrimination or preference, provided, however, that in no
event shall moneys derived from drawings under the Letter of Credit, moneys set
aside to pay principal or interest on any particular Bonds (including moneys
held for non-presented Bonds or held under Section 10.3 hereof), or the proceeds
from remarketing of the Bonds be used to pay any of the items listed in clause
(a) of this Section, and Available Moneys and moneys being aged to become
Available Moneys shall not be used to pay any of the items listed in clause
(a) of this Section, until all amounts have been paid under clause (b) of this
Section; and

 

Third:  To reimburse the Credit Provider for any and all amounts due to the
Credit Provider under the Reimbursement Agreement.

 

Whenever the principal of, premium, if any, and interest on all Bonds have been
paid under the provisions of this Indenture and all fees, expenses and charges
of the Trustee have been paid, any balance remaining hereunder shall be paid in
the order of priority as provided in Section 10.1.

 

Section 7.4.                Trustee to Represent Bondholders.  The Trustee is
hereby irrevocably appointed (and the successive respective Holders of the
Bonds, by taking and holding the same, shall be conclusively deemed to have so
appointed the Trustee) as trustee and true and lawful attorney-in-fact of the
Holders of the Bonds for the purpose of exercising and prosecuting on their
behalf such rights and remedies as may be available to such Holders under the
provisions of the Bonds, this Indenture, the Agreement, any Letter of Credit,
the Act and applicable provisions of any other law.  Subject to Section 7.1
hereof, upon the occurrence and continuance of an Event of Default or other
occasion giving rise to a right in the Trustee to represent the Bondholders, the
Trustee in its discretion may, and upon the written request of the Holders of
not less than sixty-six and two-thirds percent (66-2/3%) in aggregate principal
amount of the Bonds then Outstanding, and upon being indemnified to its
satisfaction therefor, shall, proceed to protect or enforce its rights or the
rights of the Holders by such appropriate

 

58

--------------------------------------------------------------------------------


 

action, suit, mandamus or other proceedings as it shall deem necessary to
protect and enforce any such right, at law or in equity, either for the specific
performance of any covenant or agreement contained herein, or in aid of the
execution of any power herein granted, or for the enforcement of any other
appropriate legal or equitable right or remedy vested in the Trustee or in the
Holders under this Indenture, the Agreement, any Letter of Credit, the Act or
any other law; and upon instituting such proceeding, the Trustee shall be
entitled, as a matter of right, to the appointment of a receiver of the Revenues
and other assets pledged under this Indenture, pending such proceedings.  All
rights of action under this Indenture or the Bonds or otherwise may be
prosecuted and enforced by the Trustee without the possession of any of the
Bonds or the production thereof in any proceeding relating thereto, and any such
suit, action or proceeding instituted by the Trustee shall be brought in the
name of the Trustee for the benefit and protection of all the Holders of the
Bonds, subject to the provisions of this Indenture (including Section 6.2
hereof).

 

Section 7.5.                Bondholders’ Direction of Proceedings.  Anything in
this Indenture to the contrary notwithstanding, but subject to Sections 8.3(a),
8.3(b) and 11.13, the Holders of twenty-five percent (25%) in aggregate
principal amount of the Bonds then Outstanding shall have the right, by an
instrument or concurrent instruments in writing executed and delivered to the
Trustee, to direct the method of conducting all remedial proceedings taken by
the Trustee hereunder, provided that such direction shall be in accordance with
law and the provisions of this Indenture, and that the Trustee shall have the
right to decline to follow any such direction which in the opinion of the
Trustee would be unjustly prejudicial to Bondholders not parties to such
direction or for which it has not been provided indemnity reasonably
satisfactory to it.

 

Section 7.6.                Limitation on Bondholders’ Right to Sue.  Subject to
Section 7.1 hereof, no Holder of any Bond shall have the right to institute any
suit, action or proceeding at law or in equity, for the protection or
enforcement of any right or remedy under this Indenture, the Agreement, any
Letter of Credit, the Act or any other applicable law with respect to such Bond,
unless (a) such Holder shall have given to the Trustee written notice of the
occurrence of an Event of Default; (b) the Holders of not less than twenty-five
percent (25%) in aggregate principal amount of the Bonds then Outstanding shall
have made written request upon the Trustee to exercise the powers hereinbefore
granted or to institute such suit, action or proceeding in its own name;
(c) subject to Section 8.1(a) hereof, such Holder or said Holders shall have
tendered to the Trustee indemnity reasonably satisfactory to it against the
costs, expenses and liabilities to be incurred in compliance with such request;
and (d) the Trustee shall have refused or omitted to comply with such request
for a period of sixty (60) days after such written request shall have been
received by, and said tender of indemnity shall have been made to, the Trustee.

 

Such notification, request, tender of indemnity and refusal or omission are
hereby declared, in every case, to be conditions precedent to the exercise by
any Holder of Bonds of any remedy hereunder or under law; it being understood
and intended that no one or more Holders of Bonds shall have any right in any
manner whatever by such Holders’ action to affect, disturb or prejudice the
security of this Indenture or the rights of any other Holders of Bonds, or to
enforce any right under this Indenture, the Agreement, any Letter of Credit, the
Act or other applicable law with respect to the Bonds, except in the manner
herein provided, and that all proceedings at law or in equity to enforce any
such right shall be instituted, had and maintained in the manner herein provided
and for the benefit and protection of all Holders of the Outstanding Bonds,
subject to the provisions of this Indenture (including Section 6.2 hereof).

 

59

--------------------------------------------------------------------------------


 

Section 7.7.                Absolute Obligation of Issuer.  Nothing in
Section 7.6 or in any other provision of this Indenture (except the requirement
for authentication by the Trustee in Section 2.5 hereof), or in the Bonds,
contained shall affect or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of, premium, if any, and interest on the
Bonds to the respective Holders of the Bonds at their date of maturity, or upon
call for redemption, as herein provided, but only out of the Revenues and other
assets herein pledged therefor, or affect or impair the right of such Holders,
which is also absolute and unconditional, to enforce such payment by virtue of
the contract embodied in the Bonds.

 

Section 7.8.                Termination of Proceedings.  In case any proceedings
taken by the Trustee or any one or more Bondholders on account of any Event of
Default shall have been discontinued or abandoned for any reason or shall have
been determined adversely to the Trustee or the Bondholders, then in every such
case the Issuer, the Trustee, the Credit Provider, and the Bondholders, subject
to any determination in such proceedings, shall be restored to their former
positions and rights hereunder, severally and respectively, and all rights,
remedies, powers and duties of the Issuer, the Trustee, the Credit Provider, and
the Bondholders shall continue as though no such proceedings had been taken.

 

Section 7.9.                Remedies Not Exclusive.  No remedy herein conferred
upon or reserved to the Trustee, the Credit Provider, or to the Holders of the
Bonds is intended to be exclusive of any other remedy or remedies, and each and
every such remedy, to the extent permitted by law, shall be cumulative and in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.

 

Section 7.10.             No Waiver of Default.  No delay or omission of the
Trustee, the Credit Provider, or of any Holder of the Bonds to exercise any
right or power arising upon the occurrence of any default shall impair any such
right or power or shall be construed to be a waiver of any such default or an
acquiescence therein; and every power and remedy given by this Indenture to the
Trustee, the Credit Provider, or to the Holders of the Bonds may be exercised
from time to time and as often as may be deemed expedient.

 

Section 7.11.             Consent of Credit Provider to Defaults.  This section
shall apply only if a Letter of Credit is in effect. Notwithstanding any other
provision of this Article VII, and subject to Section 8.1(a) and
Section 8.6(b) hereof, so long as the Credit Provider is not continuing
wrongfully to dishonor drawings under the Letter of Credit, no Event of Default
shall be declared pursuant to Section 7.1(c) or (d) hereof (except in a case
resulting from the failure of the Borrower to pay the Trustee’s and the Issuer’s
fees and expenses or to indemnify the Trustee and the Issuer), nor any remedies
exercised with respect to any Event of Default by the Trustee or by the
Bondholders (except in a case resulting from the failure of the Borrower to pay
the Trustee’s fees and expenses or to indemnify the Trustee) and no Event of
Default under this Indenture shall be waived by the Trustee or the Bondholders
to the extent it may otherwise be permitted hereunder, without, in any case, the
prior written consent of the Credit Provider and, if applicable, rescission in
writing by the Credit Provider of any notice of an event of default under the
Reimbursement Agreement.  No Event of Default can be waived, in any
circumstance, unless the Trustee has received written notice from the Credit
Provider that the Letter of Credit, if any, has been fully reinstated and is in
full force and effect.

 

60

--------------------------------------------------------------------------------


 

ARTICLE VIII
THE TRUSTEE, THE PAYING AGENT, THE BOND
REGISTRAR, THE TENDER AGENT, AND
THE REMARKETING AGENT

 

Section 8.1.                Duties, Immunities and Liabilities of Trustee and
Registrar.

 

(a)           The Trustee and the Registrar shall, prior to an Event of Default,
and after the curing of all Events of Default which shall have occurred, perform
such duties and only such duties as are specifically set forth in this
Indenture.  The Trustee shall, during the existence of any Event of Default
(which has not been cured), exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in their exercise,
as prudent persons would exercise or use under the circumstances in the conduct
of their own affairs.  Notwithstanding any other provision of this Indenture,
the Trustee shall perform all duties required of it hereunder.

 

No provision of this Indenture shall be construed to relieve the Trustee or the
Registrar from liability for its own negligent action or its own negligent
failure to act, except that:

 

(i)            Prior to such an Event of Default hereunder and after the curing
of all Events of Default which may have occurred,

 

(A)          the duties and obligations of the Trustee and the Registrar, as the
case may be, shall be determined solely by the express provisions of this
Indenture, the Trustee and Registrar, as the case may be, shall not be liable
except for the performance of such duties and obligations as are specifically
set forth in this Indenture, and no implied covenants or obligations shall be
read into this Indenture against the Trustee and the Registrar, as the case may
be; and

 

(B)           in the absence of bad faith on the part of the Trustee or the
Registrar, as the case may be, the Trustee or the Registrar, as the case may be,
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificate or opinion furnished to the
Trustee or the Registrar, as the case may be, conforming to the requirements of
this Indenture; but in the case of any such certificate or opinion which by any
provision hereof is specifically required to be furnished to the Trustee or the
Registrar, as the case may be, the Trustee or the Registrar, as the case may be,
shall be under a duty to examine the same to determine whether or not it
conforms to the requirements of this Indenture; and

 

(ii)           At all times, regardless of whether or not any Event of Default
shall exist,

 

(A)          the Trustee and the Registrar shall not be liable for any error of
judgment made in good faith by a responsible officer, director or employee of
the Trustee or the Registrar unless it shall be proved that the Trustee or the
Registrar, as the case may be, was negligent in ascertaining the pertinent
facts;

 

61

--------------------------------------------------------------------------------


 

(B)           neither the Trustee nor the Registrar shall be liable with respect
to any action taken or omitted to be taken by it in good faith in accordance
with the direction of the Holders of not less than a majority, or such smaller
or larger percentage as may be required hereunder, in aggregate principal amount
of the Bonds at the time Outstanding relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee or the
Registrar, or exercising any trust or power conferred upon the Trustee or the
Registrar under this Indenture.

 

None of the provisions contained in this Indenture shall require the Trustee or
the Registrar to expend or risk its own funds or otherwise incur individual
financial liability in the performance of any of its duties or in the exercise
of any of its rights or powers other than to notify the Issuer in writing that
it intends to take no particular action or to notify the Bondholders that it
will take no action, if it has reasonable grounds for believing that repayment
of such funds or indemnity satisfactory to it against such risk or liability is
not reasonably assured to it.  All indemnifications and releases from liability
granted herein to the Trustee or the Registrar shall extend to the directors,
officers, employees and agents of the Trustee or the Registrar.

 

(b)           The Issuer shall remove the Trustee at any time upon written
request of the Borrower (provided there is no Loan Default Event existing under
the Agreement), or if at any time requested to do so by an instrument or
concurrent instruments in writing signed by the Holders of not less than a
majority in aggregate principal amount of the Bonds then Outstanding (or their
attorneys duly authorized in writing) or if at any time the Issuer shall receive
notice from the Trustee or the Borrower that the Trustee shall have ceased to be
eligible in accordance with subsection (e) of this Section, or shall have become
incapable of acting, or shall have been adjudged bankrupt or insolvent, or a
receiver of the Trustee or its property shall have been appointed, or any public
officer shall have taken control or charge of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, in each
case by giving written notice of such removal to the Trustee, and thereupon the
Issuer shall appoint, at the written direction of the Borrower, a successor
Trustee by an instrument in writing.

 

(c)           The Trustee may at any time resign by giving written notice of
such resignation to the Borrower and the Issuer and by giving the Bondholders
notice of such resignation by mail at the addresses shown on the registration
books maintained by the Trustee.  Upon receiving such notice of resignation, the
Issuer shall promptly appoint, at the written direction of the Borrower
(provided there is no Loan Default Event existing under the Agreement), a
successor Trustee by an instrument in writing.  The Trustee shall not be
relieved of its duties until such successor Trustee has accepted appointment.

 

(d)           Any removal or resignation of the Trustee pursuant to (b) or
(c) above and appointment of a successor Trustee shall become effective only
upon acceptance of appointment by the successor Trustee.  If no successor
Trustee shall have been appointed and have accepted appointment within
forty-five (45) days of giving notice of removal or notice of resignation as
aforesaid, the resigning Trustee or any Bondholder (on behalf of itself and all
other Bondholders) may, at the expense of the Borrower, petition any court of
competent

 

62

--------------------------------------------------------------------------------


 

jurisdiction for the appointment of a successor Trustee, and such court may
thereupon, after such notice (if any) as it may deem proper, appoint such
successor Trustee.  Any successor Trustee appointed under this Indenture shall
signify its acceptance of such appointment by executing and delivering to the
Borrower, the Issuer and to its predecessor Trustee a written acceptance
thereof, and thereupon such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the moneys, estates, properties,
rights, powers, trusts, duties and obligations of such predecessor Trustee, with
like effect as if originally named Trustee herein; but, nevertheless at the
written request of the Issuer, the Borrower or the successor Trustee, such
predecessor Trustee shall execute and deliver any and all instruments of
conveyance or further assurance and do such other things as may reasonably be
required for more fully and certainly vesting in and confirming to such
successor Trustee all the right, title and interest of such predecessor Trustee
in and to any property held by it under this Indenture and shall pay over,
transfer, assign and deliver to the successor Trustee any money or other
property subject to the trusts and conditions herein set forth upon payment of
the predecessor Trustee’s fees and expenses (including its counsel fees and
expenses).  Upon the written request of the Borrower or the successor Trustee,
the Issuer shall execute and deliver any and all instruments as may be
reasonably required for more fully and certainly vesting in and confirming to
such successor Trustee all such moneys, estates, properties, rights, powers,
trusts, duties and obligations.  Upon acceptance of appointment by a successor
Trustee as provided in this subsection, such successor Trustee shall mail a
notice of the succession of such Trustee to the trusts hereunder to each Rating
Agency which is then rating the Bonds, to the Bondholders at the addresses shown
on the registration books maintained by the Trustee, and to any Credit Provider.

 

(e)           Any Trustee appointed under the provisions of this Section in
succession to the Trustee shall be a trust company, national banking
association, bank or corporation having the powers of a trust company which
either (i) has a combined capital and surplus of at least fifty million dollars
($50,000,000), and is subject to supervision or examination by federal or state
authority or (ii) is a wholly-owned subsidiary of a bank, national banking
association, trust company or bank holding company meeting, on an aggregate
basis, the tests set out in clause (i).  If such bank, national banking
association, trust company or corporation publishes a report of condition at
least annually, pursuant to law or to the requirements of any supervising or
examining authority above referred to, then for the purpose of this subsection
the combined capital and surplus of such bank, national banking association,
trust company or corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  The
Trustee or the bank, national banking association, trust company or bank holding
company of which the Trustee is a wholly-owned subsidiary shall have a rating of
at least Moody’s “Baa/P-3,” or, if the Bonds are rated by S&P, an equivalent
rating from S&P, or otherwise be acceptable to the Rating Agency then rating the
Bonds.  In case at any time the Trustee shall cease to be eligible in accordance
with the provisions of this subsection (e), the Trustee shall resign immediately
in the manner and with the effect specified in this Section.

 

(f)            The Trustee is not responsible for effecting, maintaining or
renewing any policies of insurance or for any representations regarding the
sufficiency of any policy of insurance.

 

63

--------------------------------------------------------------------------------


 

(g)           The Trustee is not responsible for filing financing or
continuation statements.

 

(h)           Subject to the provisions of Sections 5.6 and 10.3 hereof, all
moneys received by the Trustee and the Tender Agent shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received and, except as provided below, need not be segregated from other
funds.  Moneys representing the proceeds of draws on the Letter of Credit or
held in the Letter of Credit Account, all Available Moneys, all remarketing
proceeds, all moneys being aged to become Available Moneys, all moneys held for
the payment of particular Bonds and otherwise to the extent required by law or
by this Indenture shall be held by the Trustee and the Tender Agent in separate
and segregated accounts as provided herein.  The Trustee and the Tender Agent
shall be under no liability for interest on any moneys received by them
hereunder except as provided in Section 5.5 hereof.  Any moneys held by the
Trustee or the Tender Agent shall be invested as provided in Section 5.5 hereof.

 

(i)            The Trustee shall not be responsible for monitoring or reviewing
the Borrower’s insurance or be obligated to file claims or proofs of loss in the
case of insurance, or to pay taxes or assessments.

 

Section 8.2.                Merger or Consolidation.  Any company into which the
Trustee may be merged or converted or with which it may be consolidated or any
company resulting from any merger, conversion or consolidation to which it shall
be a party or any company to which the Trustee may sell or transfer all or
substantially all of its corporate trust business, provided such company shall
be eligible under subsection (e) of Section 8.1, shall be the successor to such
Trustee without the execution or filing of any paper or any further act,
anything herein to the contrary notwithstanding.

 

Section 8.3.                Liability of Trustee.

 

(a)           The recitals of facts herein and in the Bonds contained shall be
taken as statements of the Issuer, and the Trustee shall assume no
responsibility for the correctness of the same, or make any representations of
the validity or sufficiency of this Indenture or of the Bonds.  In addition, the
Trustee shall assume no responsibility with respect to this Indenture or the
Bonds other than in connection with the duties or obligations assigned to or
imposed upon the Trustee herein or in the Bonds.  The Trustee shall, however, be
responsible for its representations contained in its certificate of
authentication on the Bonds.  The Trustee shall not be liable in connection with
the performance of its duties hereunder, except for its own negligence or
willful misconduct as fully and finally determined by a court of competent
jurisdiction.  The Trustee may become the Holder of Bonds with the same rights
it would have if it were not Trustee and, to the extent permitted by law, may
act as depositary for and permit any of their officers or directors to act as a
member of, or in any other capacity with respect to, any committee formed to
protect the rights of Bondholders, whether or not such committee shall represent
the Holders of a majority in aggregate principal amount of the Bonds then
Outstanding.

 

(b)           The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request, order or
direction of any of the Bondholders pursuant to the provisions of this Indenture
unless such Bondholders shall have offered to the Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.

 

64

--------------------------------------------------------------------------------


 

(c)           The Trustee shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the discretion or rights or
powers conferred upon it by this Indenture.

 

(d)           Except for Events of Default under Section 7.1(a) and (b), the
Trustee shall not be deemed to have knowledge of any default or Event of Default
hereunder unless and until a responsible officer of the Trustee has actual
knowledge thereof, or shall have received written notice thereof, at its
Corporate Trust Office.  Except as otherwise expressly provided herein, the
Trustee shall not be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or of
any of the documents executed in connection with the Bonds, or of the existence
of a default or Event of Default thereunder.  The Trustee shall not be
responsible for the validity or effectiveness of any collateral given to or held
by it.

 

(e)           The Trustee shall have no responsibility, opinion or liability
with respect to any information statement or recital found in any official
statement or other disclosure material, prepared or distributed with respect to
the issuance of the Bonds, except for information provided by the Trustee.

 

(f)            The permissive right of the Trustee to do things enumerated in
this Indenture shall not be construed as a duty.

 

(g)           The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.

 

(h)           The Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture.

 

(i)            In no event shall the Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

(j)            The rights, privileges, protections, immunities and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each agent, custodian and other Person employed
to act hereunder.

 

(k)           The Trustee shall not be concerned with or accountable to anyone
for the subsequent use or application of any moneys which shall be released or
withdrawn in accordance with the provisions hereof.

 

65

--------------------------------------------------------------------------------


 

(l)            The Trustee agrees to accept and act upon instructions or
directions pursuant to this Indenture sent by unsecured e-mail, facsimile
transmission or other similar unsecured electronic methods, provided, however,
that, the Trustee shall have received an incumbency certificate listing persons
designated to give such instructions or directions and containing specimen
signatures of such designated persons, which such incumbency certificate shall
be amended and replaced whenever a person is to be added or deleted from the
listing.  If the Borrower elects to give the Trustee e-mail or facsimile
instructions (or instructions by a similar electronic method) and the Trustee in
its discretion elects to act upon such instructions, the Trustee’s understanding
of such instructions shall be deemed controlling.  The Trustee shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Trustee’s reliance upon and compliance with such instructions notwithstanding
such instructions conflict or are inconsistent with a subsequent written
instruction.  The Borrower agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Trustee,
including without limitation the risk of the Trustee acting on unauthorized
instructions, and the risk of interception and misuse by third parties.

 

(m)          Notwithstanding anything contained herein or in the Deed of Trust
to the contrary, upon the occurrence and continuance of an Event of Default,
before taking any foreclosure action or any action which may subject the Trustee
to liability under any Environmental Regulations,  the Trustee may require that
a satisfactory indemnity bond,  indemnity or environmental impairment insurance
be furnished for the payment or reimbursement of all expenses to which it may be
put and to protect it against all liability resulting from any claims,
judgments, damages, losses, penalties, fines, liabilities (including strict
liability) and expenses which may result from such foreclosure or other action. 
The Trustee shall not be required to take any foreclosure action if the approval
of a government regulator shall be a condition precedent to taking such action.

 

(n)           The Trustee’s rights to immunities and protection from liability
hereunder and its rights to payment of its fees and expenses shall survive its
resignation or removal and final payment or defeasance of the Bonds. All
indemnifications and releases from liability granted herein to the Trustee shall
extend to the directors, officers, employees and agents of the Trustee.

 

Section 8.4.                Right of Trustee to Rely on Documents.  Subject to
the standard of care stated herein, the Trustee shall be fully protected in
acting upon any notice, resolution, request, consent, order, certificate,
report, opinion, bond or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.  The
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Issuer, personally or by agent or attorney at the
sole cost of the Issuer and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation.  The Trustee may consult
with counsel of its selection, who may be counsel of or to the Issuer or the
Borrower, with regard to legal questions, and the opinion or advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken or suffered by it hereunder in good faith and in accordance
therewith.

 

66

--------------------------------------------------------------------------------


 

The Trustee shall not be bound to recognize any person as the Holder of a Bond
unless and until such Bond is submitted for inspection, if required, and its
title thereto is satisfactorily established, if disputed.

 

Whenever in the administration of the trusts imposed upon it by this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or suffering any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed) may
be deemed to be conclusively proved and established by a Certificate of the
Issuer, and such Certificate shall be full warrant to the Trustee for any action
taken or suffered in good faith under the provisions of this Indenture in
reliance upon such Certificate, but in its discretion the Trustee may, in lieu
thereof, accept other evidence of such matter or may require such additional
evidence as it may deem reasonable.

 

Section 8.5.                Preservation and Inspection of Documents.  All
documents received by the Trustee under the provisions of this Indenture shall
be retained in its possession and shall be subject at all reasonable times to
the inspection of the Issuer, the Borrower and any Bondholder and their agents
and representatives duly authorized in writing, at reasonable hours and under
reasonable conditions.

 

Section 8.6.                Compensation and Indemnification.

 

(a)           The Trustee, the Tender Agent, the Paying Agent and the Registrar
shall be entitled to compensation as agreed to in writing from time to time
between the Trustee (or the Tender Agent, the Paying Agent or the Registrar, as
the case may be) and the Borrower for all services rendered by them in the
execution of the trusts created and in the exercise and performance of any of
the powers and duties hereunder of the Trustee, the Tender Agent, the Paying
Agent or the Registrar, as the case may be, which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust, and the Borrower shall pay or reimburse the Trustee, the Tender
Agent, the Paying Agent or the Registrar, as the case may be, upon its request
for reasonable out-of-pocket expenses, disbursements and advances incurred or
made by the Trustee, the Tender Agent, the Paying Agent or the Registrar, as the
case may be, in accordance with any of the provisions of this Indenture
(including the reasonable compensation and the expenses and disbursements of its
counsel and of all persons not regularly in its employ) except any such expense,
disbursement or advance determined by a court of competent jurisdiction to have
been caused by its own negligence or willful misconduct.  If any property, other
than cash, shall at any time be held by the Trustee, the Tender Agent, the
Paying Agent or the Registrar, as the case may be, subject to this Indenture, or
any Supplemental Indenture, as security for the Bonds, the Trustee, the Tender
Agent, the Paying Agent or the Registrar, as the case may be, if and to the
extent authorized by a receivership, bankruptcy or other court of competent
jurisdiction or by the instrument subjecting such property to the provisions of
this Indenture as such security for the Bonds shall be entitled to make advances
for the purpose of preserving such property or of discharging tax liens or other
prior liens or encumbrances thereon.  The Borrower has in the Agreement also
agreed to indemnify the Trustee, the Tender Agent, the Paying Agent or the
Registrar, as the case may be,

 

67

--------------------------------------------------------------------------------


 

for, and to hold it harmless against, any loss, liability, claim, damage,
expense or advance incurred or made without negligence or willful misconduct on
the part of the Trustee, the Tender Agent, the Paying Agent or the Registrar, as
the case may be, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
itself against any claim of liability in the premises (including reasonable
attorneys’ fees and expenses).  Notwithstanding the foregoing, the Trustee shall
make timely payments of principal of and interest on the Bonds with moneys on
deposit in the Bond Fund as provided herein, shall make timely draws on a Letter
of Credit as provided herein and shall accelerate the payment of principal on
the Bonds when required by this Indenture without seeking any prior
indemnification from the Borrower or any Bondholder.  The rights of the Trustee,
the Tender Agent, the Paying Agent and the Registrar to compensation for their
services and to payment or reimbursement for expenses, disbursements,
liabilities and advances shall have priority over the Bonds in respect of all
property and funds held or collected by the Trustee as such, except for moneys
held in the Rebate Fund, proceeds of a drawing under the Letter of Credit or
held in the Letter of Credit Account, Available Moneys, moneys being aged to
become Available Moneys, remarketing proceeds, and other funds held in trust by
the Trustee or the Tender Agent, as the case may be, for the benefit of the
Holders of particular Bonds, including, without limitation, (i) moneys or
securities held pursuant to Article X hereof; and (ii) moneys or securities held
for the payment of Bonds upon maturity or redemption and prior to the
presentation of such Bonds.

 

(b)           The Trustee shall be under no obligation to institute any suit or
take any remedial proceeding under this Indenture, or to enter any appearance in
or in any way defend any suit in which it may be made defendant, or to take any
steps in the execution of the trusts hereby created or in the exercise of any
rights or powers hereunder at the request, order or direction of any Holders of
Bonds or otherwise (except declaring the principal of and interest on the Bonds
to be due immediately under Section 7.1, drawing on a Letter of Credit, or
making payment when due on the Bonds) until it shall be indemnified to its
satisfaction against any and all reasonable costs and expenses, outlays, and
counsel fees and other disbursements and against all liability not due to its
negligence or bad faith, provided, however, that if the Trustee intends to seek
indemnification pursuant to this Section 8.6 prior to instituting any such
action it shall so inform the Holders (as appropriate), the Issuer and any
Credit Provider in writing as soon as possible and provided further that the
Borrower shall not be liable for any settlement of any such action without its
consent, which consent shall not be unreasonably withheld.

 

Section 8.7.                Paying Agent.  The Issuer, at the expense and
written direction of the Borrower and with the written approval of the Trustee,
shall appoint and at all times have a Paying Agent in such cities as the
Borrower deems desirable, for the payment of the principal of, and the interest
(and premium, if any) on, the Bonds.  It shall be the duty of the Trustee to
make such credit arrangements with such Paying Agent as may be necessary to
assure, to the extent of the moneys held by the Trustee for such payment, the
prompt payment of the principal of, and interest (and premium, if any) on, the
Bonds presented at either place of payment.  The Trustee will not be responsible
for the failure of any Credit Provider or any other party to make funds
available to the Trustee or Paying Agent.  The Trustee is the initial Paying
Agent.  If the Paying Agent is any entity other than the Trustee, it shall be
subject to the same standards applicable to the Trustee as set forth in this
Indenture.

 

68

--------------------------------------------------------------------------------


 

Section 8.8.                Trustee and Issuer Required to Accept Directions and
Actions of Borrower.  Whenever after a reasonable specific written request by
the Borrower, and if the Borrower is not in default under the Agreement, the
Issuer shall fail, refuse or neglect to give any specific written direction to
the Trustee or to require the Trustee to take any action which the Issuer is
required to have the Trustee take pursuant to the provisions of the Agreement or
this Indenture, the Borrower, on behalf of the Issuer, may give any such
specific written direction to the Trustee or require the Trustee to take any
such action (so long as such action does not adversely impair the rights of the
Issuer, the Trustee and the Bondholders hereunder or conflict with the terms of
this Indenture), and the Trustee is hereby irrevocably empowered and directed to
accept such specific written direction from the Borrower as sufficient for all
purposes of this Indenture, provided the Trustee receives indemnity satisfactory
to it.  The Borrower shall have the right, on behalf of the Issuer, to cause the
Trustee to comply with any of the Trustee’s obligations under this Indenture to
the same extent that the Issuer is empowered so to do.

 

Certain actions or failures to act by the Issuer under this Indenture may create
or result in an Event of Default under this Indenture, and the Borrower, on
behalf of the Issuer, may, to the extent permitted by law, perform any and all
acts or take such action (so long as such action does not adversely impair the
rights of the Issuer, the Trustee and the Bondholders hereunder or conflict with
the terms of this Indenture) as may be necessary for and on behalf of the Issuer
to prevent or correct said Event of Default, and the Trustee shall take or
accept such performance by the Borrower as performance by the Issuer in such
event provided the Trustee receives indemnity satisfactory to it; provided,
however, that the foregoing shall not extend the time for performance required
hereby.

 

The Issuer hereby authorizes the Borrower to give all directions, do all things
and perform all acts provided, and to the extent so provided, by this Section. 
The Borrower shall act reasonably pursuant to such authorization, and no action
of the Borrower thereunder shall create any liability of the Issuer, including
any liability with respect to payment of the Bonds (except as otherwise provided
in this Indenture).

 

Section 8.9.                Notices to Rating Agency and Credit Provider.  The
Trustee shall provide each Rating Agency, the Remarketing Agent, and any Credit
Provider with prior written notice (to the extent the Trustee has received prior
notice) upon the occurrence of:  (a) the provision, expiration, termination or
extension of a Letter of Credit; (b) the discharge of liability on the Bonds
pursuant to Section 10.2 hereof; (c) the resignation or removal of the Trustee,
Tender Agent, or Remarketing Agent; (d) acceptance of appointment as successor
Trustee, Tender Agent, or Remarketing Agent hereunder; (e) the redemption of all
or any portion of the Bonds; (f) conversion to a new Interest Rate Period; (g) a
material change in the Indenture, the Agreement, or a Letter of Credit; and
(h) when the Bonds are no longer Outstanding.  The Trustee shall also notify any
Rating Agency of any changes to any of the documents to which the Trustee is a
party, upon its receipt of notification of any such changes.  The Trustee shall
not be liable to any party for failure to give notice as provided in this
Section.

 

Section 8.10.             Duties of Remarketing Agent.  The Borrower shall
appoint the Remarketing Agent for the Bonds, all subject to the conditions set
forth in Section 8.11 hereof.  The Remarketing Agent shall designate to the
Trustee its principal office and signify its acceptance of the duties and
obligations imposed on it hereunder by a written instrument of

 

69

--------------------------------------------------------------------------------


 

acceptance delivered to the Borrower, the Issuer and the Trustee under which the
Remarketing Agent will agree to perform the obligations of the Remarketing Agent
set forth herein and under which the Remarketing Agent will agree to keep such
books and records as shall be consistent with prudent industry practice and to
make such books and records available for inspection by the Issuer, the Trustee,
any Credit Provider and the Borrower at all reasonable times.  The Remarketing
Agent shall determine the interest rates on the Bonds and perform the other
duties provided for in Section 2.3 and shall remarket Bonds as provided in
Section 4.7 hereof.  The Remarketing Agent shall hold all moneys delivered to it
in trust in non-commingled funds for the benefit of the person or entity which
shall have so delivered such moneys until such moneys are delivered to the
Trustee as provided herein.  The Remarketing Agent may for its own account or as
broker or agent for others deal in Bonds and may do anything any other Holder
may do to the same extent as if the Remarketing Agent were not serving as such.

 

Section 8.11.             Eligibility of Remarketing Agent; Replacement.

 

(a)           The initial Remarketing Agent shall be Westhoff, Cone &
Holmstedt.  Any successor Remarketing Agent shall be (i) an investment bank,
trust company or member of the National Association of Securities Dealers, Inc.
having a capitalization of at least $15,000,000 as shown in its most recent
annual report or (ii) a commercial bank having a capitalization of at least
$100,000,000 as shown in its most recent published annual report, organized and
doing business under the laws of the United States or any state or the District
of Columbia.  The Remarketing Agent or its parent shall have a rating of at
least Moody’s “Baa/P-3,” or, if the Bonds are rated by S&P, an equivalent rating
from S&P, or be approved by each Rating Agency.

 

(b)           The Remarketing Agent may resign by notifying the Issuer, the
Trustee, the Tender Agent, the Borrower and any Credit Provider, in writing at
least 45 days before the effective date of such resignation.  The Borrower may
remove the Remarketing Agent at any time at its own discretion and appoint a
successor by notifying the Remarketing Agent, the Credit Provider, the Issuer
and the Trustee.  No resignation or removal of the Remarketing Agent shall
become effective until the successor has been appointed.

 

(c)           The Borrower, at its option, may appoint to serve with the
Remarketing Agent, one or more co-Remarketing Agents.  In the event of
appointment of a co-Remarketing Agent, any such Remarketing Agent shall be
subject to this Section and Sections 8.10 and 8.12 hereof.

 

Section 8.12.             Compensation of Remarketing Agent.  The Remarketing
Agent shall not be entitled to any compensation from the Issuer or the Trustee
but, rather, shall make separate arrangements with the Borrower for its
compensation.

 

Section 8.13.             Appointment and Duties of Tender Agent.  The Issuer,
at the direction of the Borrower, hereby appoints the Trustee as the Tender
Agent.  The Tender Agent shall designate its principal office and signify its
acceptance of all of the duties and obligations imposed upon it hereunder by a
written instrument of acceptance delivered to the Issuer, the Trustee, any
Credit Provider and the Remarketing Agent.  The Tender Agent shall perform the
duties provided for in this Indenture and in exercising such duties shall be
entitled to the same

 

70

--------------------------------------------------------------------------------


 

rights and immunities applicable to the Trustee as set forth in this Indenture
and shall not be liable for any action or omission to act except for negligence
or willful misconduct.  Notwithstanding any provision in this Indenture to the
contrary, the Tender Agent shall not be responsible for any misconduct or
negligence on the part of any agent, correspondent, attorney or receiver
appointed with due care by it hereunder.

 

Section 8.14.             Eligibility of Tender Agent; Replacement.  The Tender
Agent and any successor to the Tender Agent shall be a corporation, national
banking association, bank or trust company organized and doing business under
the laws of the United States, any state or the District of Columbia and shall
either (a) have a combined capital and surplus of at least fifty million dollars
($50,000,000), and be subject to supervision or examination by federal or state
authority or (b) be a wholly-owned subsidiary of a bank, trust company or bank
holding company meeting, on an aggregate basis, the tests set out in clause
(a).  If such corporation, national banking association, bank or trust company
publishes a report of condition at least annually, pursuant to law or to the
requirements of any supervising or examining authority above referred to, then
for the purpose of this subsection the combined capital and surplus of such
corporation, national banking association, bank or trust company shall be deemed
to be its combined capital and surplus as set forth in its most recent report of
condition so published.  At all times when the Bonds are not Book-Entry Bonds
the Tender Agent shall have an office or agency for servicing the Bonds in New
York, New York.  The Tender Agent or the national banking association, bank,
trust company or bank holding company of which the Tender Agent is a
wholly-owned subsidiary shall have a rating of at least Moody’s “Baa3/P-3,” or,
if the Bonds are rated by S&P, an equivalent rating from S&P, or be approved by
each Rating Agency.

 

The Tender Agent may resign by notifying the Issuer, the Borrower, the Trustee,
any Credit Provider, the Remarketing Agent and the Bondholders in writing at
least 30 days before the effective date of such resignation.  The Trustee, at
the written direction of the Borrower, may remove the Tender Agent and appoint a
successor by notifying the Tender Agent, the Remarketing Agent, any Credit
Provider and the Issuer in writing.  No resignation or removal shall be
effective until the successor has delivered an acceptance of its appointment to
the Trustee and the predecessor Tender Agent.

 

In the event of the resignation or removal of the Tender Agent, such Tender
Agent shall pay over, assign and deliver any moneys held by it as Tender Agent
to its successor, or if there is no successor, to the Trustee.  In the event
that for any reason there shall be a vacancy in the office of Tender Agent, the
Trustee shall act as such Tender Agent to the extent it has operational capacity
to perform such tasks.

 

Section 8.15.             Compensation of Tender Agent.  The Tender Agent shall
not be entitled to any compensation from the Issuer, the Remarketing Agent or
the Trustee but, rather, shall only be entitled to compensation from the
Borrower.

 

Section 8.16.             Appointment and Duties of Bond Registrar.  The Issuer,
at the direction of the Borrower, hereby designates the Trustee as initial Bond
Registrar, provided that the Tender Agent shall act as co-Bond Registrar with
respect to Bonds tendered pursuant to Sections 2.4 and 4.6 hereof.

 

71

--------------------------------------------------------------------------------


 

The Bond Registrar shall not be entitled to any compensation from the Issuer,
the Remarketing Agent, or the Trustee but, rather, shall only be entitled to
compensation from the Borrower.

 

Section 8.17.             Eligibility of Bond Registrar.  A Bond Registrar
appointed pursuant to this Indenture shall be a corporation or national banking
association organized and doing business under the laws of the United States or
any state or the District of Columbia, subject to supervision or examination by
federal or state authorities and shall either (a) have a combined capital and
surplus of at least fifty million dollars ($50,000,000), and be subject to
supervision or examination by federal or state authority or (b) be a
wholly-owned subsidiary of a bank, trust company or bank holding company
meeting, on an aggregate basis, the tests set out in clause (a).  If such
national banking association, corporation, bank or trust company publishes a
report of condition at least annually, pursuant to law or to the requirements of
any supervising or examining authority above referred to, then for the purpose
of this subsection the combined capital and surplus of such corporation,
national banking association, bank or trust company shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.

 

Section 8.18.             Bond Registrar’s Performance of Duties.  The Bond
Registrar shall perform the duties provided for in this Indenture and in
exercising such duties shall be entitled to the same rights and immunities
applicable to the Trustee as set forth in this Indenture and shall not be liable
for any action or omission to act except for negligence or willful misconduct.

 

Section 8.19.             Replacement of Bond Registrar.  The Bond Registrar may
resign by notifying the Issuer, the Trustee, any Credit Provider and the
Borrower in writing at least 30 days before the effective date of such
resignation.  The Issuer, at the written direction of the Borrower, may remove
the Bond Registrar and appoint a successor by notifying the Bond Registrar, the
Remarketing Agent, any Credit Provider and the Trustee.  No resignation or
removal shall be effective until the successor has delivered an acceptance of
its appointment to the Trustee and the predecessor Bond Registrar.

 

In the event of the resignation or removal of the Bond Registrar, such Bond
Registrar shall pay over, assign and deliver any moneys held by it as Bond
Registrar to its successor, or if there is no successor, to the Trustee.  In the
event that for any reason there shall be a vacancy in the office of Bond
Registrar, the Trustee shall act as such Bond Registrar to the extent it has
operational capacity to perform such tasks.

 

Section 8.20.             Successor Remarketing Agent by Merger.  If the
Remarketing Agent consolidates with, merges or converts into, or transfers all
or substantially all of its assets to, another corporation, the resulting,
surviving or transferee corporation without any further act shall, if otherwise
eligible to serve hereunder, be the successor Remarketing Agent.

 

72

--------------------------------------------------------------------------------


 

ARTICLE IX
MODIFICATION OR AMENDMENT OF
THE INDENTURE AND THE AGREEMENT

 

Section 9.1.                Amendments Permitted.

 

(a)           Except as provided in subsection (b), this Indenture and the
rights and obligations of the Issuer and of the Holders of the Bonds and of the
Trustee may be modified or amended from time to time and at any time by an
indenture or indentures supplemental hereto, which the Issuer and the Trustee
may enter into with the written consent of the Holders of a majority in
aggregate principal amount of all Bonds then Outstanding or, in lieu thereof, of
any Credit Provider, that shall have been filed with the Trustee.  No such
modification or amendment shall (1) extend the fixed maturity of any Bond, or
reduce the amount of principal thereof, or extend the time of payment, or change
the method of computing the rate of interest thereon or create a privilege or
priority of any Bond over any other Bond, or extend the time of payment of
interest thereon, without the consent of the Holder of each Bond so affected, or
(2) reduce the aforesaid percentage of Bonds the consent of the Holders of which
is required to effect any such modification or amendment, or (3) permit the
creation of any lien on the Revenues and other assets pledged under this
Indenture prior to or on a parity with the lien created by this Indenture, or
(4) deprive the Holders of the Bonds of the lien created by this Indenture on
such Revenues and other assets (except as expressly provided in this Indenture),
without the consent of the Holders of all of the Bonds then Outstanding.  It
shall not be necessary for the consent of the Bondholders to approve the
particular form of any Supplemental Indenture, but it shall be sufficient if
such consent shall approve the substance thereof.  Promptly after the execution
by the Issuer and the Trustee of any Supplemental Indenture pursuant to this
subsection (a), the Trustee shall mail a notice, setting forth in general terms
the substance of such Supplemental Indenture, to each Rating Agency then rating
the Bonds and the Holders of the Bonds at the addresses shown on the
registration books of the Trustee.  Any failure to give such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such Supplemental Indenture.

 

(b)           This Indenture and the rights and obligations of the Issuer, of
the Trustee and of the Holders of the Bonds may also be modified or amended from
time to time and at any time by an indenture or indentures supplemental hereto,
which the Issuer and the Trustee may enter into without the consent of any
Bondholders, but with the consent of the Credit Provider (if a Letter of Credit
is in effect), and only to the extent permitted by law and after receipt of an
Opinion of Counsel addressed to the Trustee that the provisions of such
Supplemental Indenture do not materially adversely affect the interests of the
Holders of the Bonds, including any adverse effect on the Tax-exempt status of
interest on the Tax-exempt Bonds, for any one or more of the following purposes:

 

(i)            to add to the covenants and agreements of the Issuer contained in
this Indenture other covenants and agreements thereafter to be observed, to
pledge or assign additional security for the Bonds, or to surrender any right or
power herein reserved to or conferred upon the Issuer;

 

73

--------------------------------------------------------------------------------


 

(ii)           to make such provisions for the purpose of curing any ambiguity,
inconsistency or omission, or of curing or correcting any defective provision,
contained in this Indenture, or in regard to matters or questions arising under
this Indenture, as the Issuer, at the direction of the Borrower, may deem
necessary or desirable and not inconsistent with this Indenture, including
amendments pursuant to Section 2.3(f)(iii) hereof;

 

(iii)          to modify, amend or supplement this Indenture in such manner as
to permit the qualification hereof under the Trust Indenture Act of 1939, as
amended, or any similar federal statute hereafter in effect, and to add such
other terms, conditions and provisions as may be permitted by said act or
similar federal statute;

 

(iv)          to conform to the terms and provisions of any Alternate Letter of
Credit or to obtain a rating on the Bonds;

 

(v)           to modify, alter, amend or supplement this Indenture in any other
respect, including amendments which would otherwise be described in
Section 9.1(a) hereof, if (A) the effective date of such Supplemental Indenture
is a date on which all Bonds affected thereby are subject to mandatory tender
for purchase pursuant to Section 4.6 or 4.8 or (B) notice of the proposed
Supplemental Indenture is mailed to Holders of the affected Bonds at least
thirty (30) days before the effective date thereof and, on or before such
effective date, such Bondholders have the right to demand purchase of their
Bonds pursuant to Section 2.4(a) hereof; or

 

(vi)          to provide for the issuance of Additional Bonds, including any
provisions necessary to provide for a subordinate priority of such Additional
Bonds in the Revenues and the Collateral, so long as such provisions do not
materially adversely affect the Holders of previously outstanding Bonds.

 

(c)           The Trustee and the Issuer may in their discretion, but shall not
be obligated to, enter into any such Supplemental Indenture authorized by
subsections (a) and (b) of this Section which materially adversely affects the
Trustee’s or the Issuer’s own rights, duties or immunities, respectively, under
this Indenture or otherwise.

 

(d)           Anything herein to the contrary notwithstanding, a Supplemental
Indenture under this Section shall not become effective unless and until the
Borrower shall have consented thereto in writing.

 

Section 9.2.                Effect of Supplemental Indenture.  Upon the
execution of any Supplemental Indenture pursuant to this Article, this Indenture
shall be deemed to be modified and amended in accordance therewith, and the
respective rights, duties and obligations under this Indenture of the Issuer,
the Trustee, the Credit Provider, and all Holders of Bonds Outstanding shall
thereafter be determined, exercised and enforced hereunder subject in all
respects to such modification and amendment, and all the terms and conditions of
any such Supplemental Indenture shall be deemed to be part of the terms and
conditions of this Indenture for any and all purposes.

 

74

--------------------------------------------------------------------------------


 

Any such Supplemental Indenture shall comply with the terms of this Article IX,
and the Trustee shall be provided and may conclusively rely on an Opinion of
Counsel addressed to the Trustee that the Supplemental Indenture complies with
the provisions therein.

 

Section 9.3.                Endorsement of Bonds; Preparation of New Bonds. 
Bonds delivered after the execution of any Supplemental Indenture pursuant to
this Article may, and if the Trustee so determines shall, bear a notation by
endorsement or otherwise in form approved by the Issuer and the Trustee as to
any modification or amendment provided for in such Supplemental Indenture, and,
in that case, upon demand of the Holder of any Bond Outstanding at the time of
such execution and presentation of such Holder’s Bond for the purpose at the
office of the Trustee or at such additional offices as the Trustee may select
and designate for that purpose, a suitable notation shall be made on such Bond. 
If the Supplemental Indenture shall so provide, new Bonds so modified as to
conform, in the opinion of the Issuer and the Trustee, to any modification or
amendment contained in such Supplemental Indenture, shall be prepared and
executed by the Issuer and authenticated by the Trustee, and upon demand of the
Holders of any Bonds then Outstanding shall be exchanged at the Corporate Trust
Office of the Trustee without cost to any Bondholder, for Bonds then
Outstanding, upon surrender for cancellation of such Bonds, in equal aggregate
principal amounts.

 

Section 9.4.                Amendment of Particular Bonds.  The provisions of
this Article shall not prevent any Bondholder from accepting any amendment as to
the particular Bonds held by it, provided that due notation thereof is made on
such Bonds.

 

Section 9.5.                Amendment of Agreement.  Except as provided in
Section 10.4 of the Agreement, the Issuer shall not amend, modify or terminate
any of the terms of the Agreement, or consent to any such amendment,
modification or termination, without the prior written consent of the Trustee. 
The Trustee shall give such written consent only if (a) in the Opinion of
Counsel addressed to the Trustee with a copy to be delivered to the Issuer, such
amendment, modification or termination will not materially adversely affect the
interests of the Bondholders, including any adverse effect on the Tax-exempt
status of interest on the Tax-exempt Bonds, or result in any material impairment
of the security hereby given for the payment of the Bonds, or (b) the Trustee
first obtains the written consent of the Holders of a majority in aggregate
principal amount of the Bonds then Outstanding to such amendment, modification
or termination, provided that no such amendment, modification or termination
shall reduce the amount of Loan Payments or Purchase Price Payments to be made
by the Borrower pursuant to the Agreement, or extend the time for making such
payments, without the written consent of all of the Holders of the Bonds then
Outstanding.  The Trustee shall be provided with and shall be entitled to rely
upon an Opinion of Counsel addressed to the Trustee with respect to the effect
of any amendments hereto or to the Agreement.

 

ARTICLE X
DEFEASANCE

 

Section 10.1.             Discharge of Indenture.  Bonds that bear interest at a
Term Interest Rate may be paid by the Issuer in any of the following ways,
provided that the Issuer also pays or causes to be paid any other sums payable
hereunder by the Issuer:

 

75

--------------------------------------------------------------------------------


 

(a)           by paying or causing to be paid (with Available Moneys when a
Letter of Credit is then in effect) the principal of, interest and premium, if
any, on the Bonds then Outstanding as and when the same become due and payable;

 

(b)           by depositing with the Trustee, in trust, at or before maturity or
the redemption date thereof, money or securities in the necessary amount (as
provided in Section 10.3 hereof) to pay or redeem (with Available Moneys when a
Letter of Credit is then in effect) all Bonds then Outstanding; or

 

(c)           by delivering to the Trustee, for cancellation by it, the Bonds
then Outstanding.

 

If the Issuer shall also pay or cause to be paid all other sums payable
hereunder by the Issuer, then and in that case, at the election of the Issuer
(evidenced by a Certificate of the Issuer, filed with the Trustee, signifying
the intention of the Issuer to discharge all such indebtedness and this
Indenture), and notwithstanding that any Bonds shall not have been surrendered
for payment, this Indenture and the pledge of Revenues and other assets made
under this Indenture and all covenants, agreements and other obligations of the
Issuer under this Indenture shall cease, terminate, become void and be
completely discharged and satisfied except only as provided in Section 10.2
hereof.  In such event, upon specific written request of the Issuer, the Trustee
shall cause an accounting for such period or periods as may be requested by the
Issuer to be prepared and filed with the Issuer and shall execute and deliver to
the Issuer all such instruments as may be necessary or desirable to evidence
such discharge and satisfaction provided satisfactory indemnity is provided to
it, and the Trustee shall pay over, transfer, assign or deliver all moneys or
securities or other property held by it pursuant to this Indenture (other than
the Rebate Fund) which are not required for the payment or redemption of Bonds
not theretofore surrendered for such payment or redemption and which are
otherwise not amounts owed to the Trustee hereunder in the following order
(i) first, to any Credit Provider to the extent of any amounts due to the Credit
Provider pursuant to the Reimbursement Agreement with respect to the Letter of
Credit and (ii) second, to the Issuer, to pay any Administrative Fees and
Expenses or any other amounts due and owing to the Issuer and (iii) third, to
the Borrower, provided, however, that the Borrower may not receive any funds
derived from a draw on a Letter of Credit, remarketing proceeds, or moneys held
for the payment of particular Bonds (including moneys held for non-presented
Bonds).

 

Section 10.2.             Discharge of Liability on Bonds.  Upon the deposit
with the Trustee pursuant to Section 10.1, in trust, at or before maturity or
redemption, as the case may be, of money or securities in the necessary amount
(as provided in Section 10.3 hereof) to pay or redeem any Outstanding Bond
(whether upon or prior to its maturity or the redemption date of such Bond),
provided that, if such Bond is to be redeemed prior to maturity, notice of such
redemption shall have been given as provided in Article IV or provision
satisfactory to the Trustee shall have been made for the giving of such notice,
then all liability of the Issuer in respect of such Bond shall cease, terminate
and be completely discharged, except only that the Holder thereof shall
thereafter be entitled to payment of the principal of, and premium, if any, and
interest on such Bond by the Issuer, and the Issuer shall remain liable for such
payment, but only out of such money or securities deposited with the Trustee as
aforesaid for their payment and such money or securities shall be pledged to
such payment; provided further, however, that the provisions of Sections 5.4 and
10.4 hereof shall apply in all events.

 

76

--------------------------------------------------------------------------------


 

The Issuer may at any time surrender to the Trustee for cancellation by it any
Bonds previously issued and delivered, which the Issuer may have acquired in any
manner whatsoever, and such Bonds, upon such surrender and cancellation, shall
be deemed to be paid and retired.

 

Section 10.3.             Deposit of Money or Securities with Trustee.  Whenever
in this Indenture it is provided or permitted that there be deposited with or
held in trust by the Trustee money or securities in the necessary amount to pay
or redeem any Bonds, the money or securities to be deposited or held may include
money or securities held by the Trustee in the funds and accounts established
pursuant to this Indenture (exclusive of the Rebate Fund, the Letter of Credit
Account, and the account described in Section 4.7(g) hereof) and shall be any
combination of:

 

(a)           moneys (Available Moneys when a Letter of Credit is then in
effect) in an equal amount to the principal amount of such Bonds, and all unpaid
interest thereon to maturity except that, in the case of Bonds which are to be
redeemed prior to maturity and in respect of which notice of such redemption
shall have been given as provided in Article IV or provision satisfactory to the
Trustee shall have been made for the giving of such notice, the amount to be
deposited or held shall be the principal amount or redemption price of such
Bonds and all unpaid interest thereon to the redemption date; or

 

(b)           Investment Securities (rated S&P “AAA” or equivalent) which
consist solely of securities described in clause (a) or (b) of the definition of
Investment Securities and, when a Letter of Credit is then in effect, which are
purchased with Available Moneys, the principal of and interest on which when due
and without reinvestment will provide money sufficient to pay the principal of,
premium, if any, and all unpaid interest to maturity or to the redemption date
on the Bonds to be paid or redeemed, as such principal and interest become due,
with maturities no longer than 30 days or as may be necessary to make the
required payment on the Bonds, provided that, in the case of Bonds which are to
be redeemed prior to the maturity thereof, notice of such redemption shall have
been given as provided in Article IV or provision satisfactory to the Trustee
shall have been made for the giving of such notice;

 

provided, in each case, that the Trustee shall have been irrevocably instructed
(by the terms of this Indenture or by written request of the Issuer) to apply
such money or Investment Securities to the payment of such principal, premium,
if any, and interest with respect to such Bonds and provided further that each
Rating Agency then rating such Bonds and the Trustee shall have received a
report of an Accountant that the moneys or Investment Securities on deposit are
sufficient to pay the principal, premium, if any, and interest on the Bonds to
maturity or the redemption date, and, if a Letter of Credit is then in effect, a
legal opinion from a nationally recognized firm in bankruptcy law that payment
of the Bonds from such moneys will not be a voidable preference in the event of
the bankruptcy of the Borrower or the Issuer.

 

77

--------------------------------------------------------------------------------


 

Section 10.4.             Payment of Bonds After Discharge of Indenture
Obligation.  Notwithstanding any provisions of this Indenture, any moneys
deposited with the Trustee in trust for the payment of the principal of, or
interest or premium on, any Bonds remaining unclaimed after the principal of any
Bond has become due and payable (whether at maturity or upon call for redemption
or by declaration as provided in this Indenture), shall be disposed of as
provided by law and the Holders of such Bonds shall thereafter be entitled to
look only to the transferee of such moneys for payment thereof, and all
liability of the Trustee with respect to such moneys shall thereupon cease;
provided, that before the disposition of such moneys as aforesaid, the Trustee
may (at the cost of the Borrower) first publish at least once in a Qualified
Newspaper a notice, in such form as may be deemed appropriate by the Trustee, in
respect of the Bonds so payable and not presented and in respect of the
provisions relating to the disposition of the moneys held for the payment
thereof.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1.             Liability of Issuer Limited to Revenues.  The Bonds
are special limited obligations of the Issuer.  Notwithstanding anything in this
Indenture or in the Bonds contained, the Issuer shall not be required to advance
any moneys derived from any source other than the Revenues and other assets
pledged under this Indenture for any of the purposes in this Indenture
mentioned, whether for the payment of the principal of or interest on the Bonds
or for any other purpose of this Indenture.  No provisions in this Indenture or
any obligation herein imposed upon the Issuer, or the breach thereof, shall
constitute or give rise to or impose upon the Issuer, the State or any potential
subdivision thereof a pecuniary liability or a charge upon its general credit or
taxing power.

 

Section 11.2.             Successor Is Deemed Included in All References to
Predecessor.  Whenever in this Indenture either the Issuer, any Credit Provider
or the Trustee is named or referred to, such reference shall be deemed to
include the successors or assigns thereof, and all the covenants and agreements
in this Indenture contained by or on behalf of the Issuer, any Credit Provider
or the Trustee shall bind and inure to the benefit of the respective successors
and assigns thereof whether so expressed or not.  All the covenants,
stipulations, promises and agreements in this Indenture contained, by or on
behalf of the Issuer, shall bind and inure to the benefit of its successors and
assigns, whether so expressed or not.  If any of the powers or duties of the
Issuer shall hereafter be transferred by any law of the State, and if such
transfer shall relate to any matter or thing permitted or required to be done
under this Indenture by the Issuer, then the body or official of the State who
shall succeed to such powers or duties shall act and be obligated in the place
and stead of the Issuer as in this Indenture provided.

 

Section 11.3.             Limitation of Rights to Parties and Bondholders. 
Nothing in this Indenture or in the Bonds expressed or implied is intended or
shall be construed to give to any person other than the Issuer, the Trustee, the
Borrower, any Credit Provider, the Direct Participants (as provided in
Section 2.4 hereof) and the Holders of the Bonds, any legal or equitable right,
remedy or claim under or in respect of this Indenture or any covenant, condition
or provision therein or herein contained; and all such covenants, conditions and
provisions are and shall be held to be for the sole and exclusive benefit of the
Issuer, the Trustee, the Borrower, the Direct Participants (as provided in
Section 2.4 hereof) and the Holders and Beneficial Owners of the Bonds.

 

78

--------------------------------------------------------------------------------


 

Section 11.4.             Waiver of Notice.  Whenever in this Indenture the
giving of notice by mail or otherwise is required, the giving of such notice may
be waived in writing by the person entitled to receive such notice and in any
such case the giving or receipt of such notice shall not be a condition
precedent to the validity of any action taken in reliance upon such waiver.

 

Section 11.5.             Disposal of Bonds.  Whenever in this Indenture
provision is made for the cancellation by the Trustee and the delivery to the
Issuer of any Bonds, the Trustee may, in lieu of such cancellation and delivery,
dispose of such Bonds in its customary manner, and deliver a certificate of such
disposal to the Issuer if so requested.

 

Section 11.6.             Severability of Invalid Provisions.  If any one or
more of the provisions contained in this Indenture or in the Bonds shall for any
reason be held to be invalid, illegal or unenforceable in any respect, then such
provision or provisions shall be deemed severable from the remaining provisions
contained in this Indenture and such invalidity, illegality or unenforceability
shall not affect any other provision of this Indenture, and this Indenture shall
be construed as if such invalid or illegal or unenforceable provision had never
been contained herein.  The Issuer and the Trustee each hereby declares that it
would have entered into this Indenture and each and every other Section,
paragraph, sentence, clause or phrase hereof and authorized the issuance of the
Bonds pursuant thereto irrespective of the fact that any one or more Sections,
paragraphs, sentences, clauses or phrases of this Indenture may be held illegal,
invalid or unenforceable.

 

Section 11.7.             Governing Law.  This Indenture shall be construed in
accordance with and governed by the Constitution and laws of the State
applicable to contracts made and performed in the State, provided, however, that
the rights, benefits and protections of the Trustee shall be construed in
accordance with and governed by the laws of the State of New York without regard
to the conflict of laws principles thereof.

 

Section 11.8.             Notices.  Notices shall be delivered to each
Bondholder by first-class mail, postage prepaid, at the address set forth for
such Bondholder on the registration books of the Trustee.  Any notice to or
demand upon the Trustee may be served or presented by first-class mail, postage
prepaid, by facsimile or delivered, and such demand may be made, at the
Corporate Trust Office of the Trustee which, as of the date of adoption of this
Indenture, is located as the following address:

 

The Bank of New York Mellon Trust Company, N.A.

700 South Flower Street, Suite 500

Los Angeles, California  90017-4104

Attention:  Corporate Trust Administration — Matthew Moon

Telephone: (213) 630-6257

Facsimile:   (213) 630-6215

 

or at such other address as may have been filed in writing by the Trustee with
the Issuer and the Borrower.  Any notice to or demand upon the Issuer, the
Borrower, the Credit Provider or Rating Agency shall be deemed to have been
sufficiently given or served for all purposes by being mailed by first-class
mail, postage prepaid, addressed, as the case may be, as follows:

 

79

--------------------------------------------------------------------------------


 

To the Issuer:

 

Mission Economic Development Corporation
c/o City of Mission
1201 East 8th Street
Mission, Texas 78572
Attention: President
Telephone: (956) 585-0040
Facsimile: (956) 581-0470

 

 

 

To the Borrower:

 

Dallas Clean Energy McCommas Bluff, LLC
c/o Cambrian Energy Management, LLC
624 S. Grand Avenue, Suite 2420
Los Angeles, California 90017-3325
Attention: Evan Williams
Telephone: (213) 628-8312
Facsimile: (213) 488-9890

 

 

 

To the Rating Agency(ies):

 

Fitch Ratings
One State Street Plaza, 28th Floor
New York, New York 10004
Attention: Timothy Ononiwu
Telephone: (212) 908-0879

 

 

 

To the Division:

 

Division of Economic Development and Tourism,
Office of the Governor
221 East 11th Street, 4th Floor
Austin, Texas 78701
Attention: Executive Director
Telephone: (512) 936-0101
Facsimile: (512) 936-0440

 

Section 11.9.             Evidence of Rights of Bondholders.

 

(a)           Any request, consent or other instrument required or permitted by
this Indenture to be signed and executed by Bondholders may be in any number of
concurrent instruments of substantially similar tenor and shall be signed or
executed by such Bondholders in person or by an agent or agents duly appointed
in writing.  Proof of the execution of any such request, consent or other
instrument or of a writing appointing any such agent, or of the holding by any
person of Bonds transferable by delivery, shall be sufficient for any purpose of
this Indenture and shall be conclusive in favor of the Trustee and of the Issuer
if made in the manner provided in this Section.

 

(b)           The fact and date of the execution by any person of any such
request, consent or other instrument or writing may be proved by the certificate
of any notary public or other officer of any jurisdiction, authorized by the
laws thereof to take acknowledgments of deeds, certifying that the person
signing such request, consent or other instrument acknowledged to such notary
public or other officer the execution thereof, or by an affidavit of a witness
of such execution duly sworn to before such notary public or other officer.

 

80

--------------------------------------------------------------------------------


 

(c)           The ownership of registered Bonds shall be proved by the bond
registration books held by the Trustee.  The Trustee and the Issuer may
conclusively assume that such ownership continues until written notice to the
contrary is served upon the Trustee.  The fact and the date of execution of any
request, consent or other instrument and the amount and distinguishing numbers
of Bonds held by the person so executing such request, consent or other
instrument may also be proved in any other manner which the Trustee may deem
sufficient.  The Trustee may nevertheless, in its discretion, require further
proof in cases where it may deem further proof desirable.

 

Any request, consent, or other instrument or writing of the Holder of any Bond
shall bind every future Holder of the same Bond and the Holder of every Bond
issued in exchange therefor or in lieu thereof, in respect of anything done or
suffered to be done by the Trustee or the Issuer in accordance therewith or
reliance thereon.

 

Section 11.10.           Disqualified Bonds.  In determining whether the Holders
of the requisite aggregate principal amount of Bonds have concurred in any
demand, request, direction, consent or waiver under this Indenture, Bonds which
are owned or held by or for the account of the Issuer or the Borrower, or by any
other obligor on the Bonds, or by any person directly or indirectly controlling
or controlled by, or under direct or indirect common control with, the Issuer or
the Borrower or any other obligor on the Bonds, shall be disregarded and deemed
not to be Outstanding for the purpose of any such determination provided that,
for the purpose of determining whether the Trustee shall be protected in relying
on any such demand, request, direction, consent or waiver, only Bonds which the
Trustee knows to be so owned shall be disregarded.  Bonds so owned which have
been pledged in good faith may be regarded as Outstanding for the purposes of
this Section if the pledgee shall establish to the satisfaction of the Trustee
the pledgee’s right to vote such Bonds and that the pledgee is not a person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, the Issuer or the Borrower or any other obligor on the
Bonds.  In case of a dispute as to such right, any decision by the Trustee taken
upon the advice of counsel shall be full protection to the Trustee.

 

Section 11.11.           Money Held for Particular Bonds.  The money held by the
Trustee for the payment of the interest, principal or premium due on any date
with respect to particular Bonds (or portions of Bonds in the case of registered
Bonds redeemed in part only) shall, on and after such date and pending such
payment, be set aside on its books and held uninvested in trust by it for the
Holders of the Bonds entitled thereto, subject, however, to the provisions of
Section 10.4 hereof.

 

Section 11.12.           Funds and Accounts.  Any fund or account required by
this Indenture to be established and maintained by the Trustee may be
established and maintained in the accounting records of the Trustee, either as a
fund or an account, and may, for the purposes of such records, any audits
thereof and any reports or statements with respect thereto, be treated either as
a fund or as an account; but all such records with respect to all such funds and
accounts shall at all times be maintained in accordance with corporate trust
industry standards and with

 

81

--------------------------------------------------------------------------------


 

due regard for the requirements of Section 6.5 hereof and for the protection of
the security of the Bonds and the rights of every Holder thereof.  The Trustee
may establish and maintain for so long as is necessary one or more temporary
funds and accounts under this Indenture, including but not limited to a
temporary fund for holding the proceeds of the Bonds.

 

Section 11.13.           Rights of Credit Provider.  Notwithstanding anything in
this Indenture to the contrary, so long as a Letter of Credit is then in effect
and the Credit Provider has not failed or refused to honor a properly presented
and conforming draw under the Letter of Credit, the Credit Provider, and not the
Owners of the Bonds, shall be deemed to be the Owner of 100% of the Outstanding
Bonds at all times for the purpose of giving any approval, request, consent,
direction (other than pursuant to Sections 2.3(a), 2.4, 2.6, 2.7, 7.6, 9.4 and
11.9 hereof), declaration, rescission or amendment which under this Indenture is
to be given by the Owners of the Bonds at the time Outstanding; provided,
however, that the Credit Provider shall not consent to any modification or
amendment of this Indenture, the Agreement requiring the consent of the Owners
of 100% in aggregate principal amount of the Bonds Outstanding or which would
cause the interest on the Bonds to be no longer excluded from gross income for
federal income tax purposes unless the actual Owners of 100% in aggregate
principal amount of the Bonds Outstanding shall have also consented thereto or
unless the Credit Provider is also the registered owner of 100% of the Bonds
Outstanding; and provided further, that the Credit Provider shall have no right
to deprive any Owner of the Bonds of the benefit of the Letter of Credit under
the circumstances and in the manner contemplated as set forth herein.

 

Section 11.14.           Waiver of Personal Liability.  No council member,
officer, agent or employee of the Issuer, the State or any political
subdivision, department, board or agency of the foregoing shall be individually
or personally liable for the payment of the principal of or premium or interest
on the Bonds or be subject to any personal liability or accountability by reason
of the issuance thereof, but nothing herein contained shall relieve any such
member, officer, agent or employee from the performance of any official duty
provided by law or by this Indenture.

 

Section 11.15.           Business Day.  If any payment is to be made hereunder
or any action is to be taken hereunder on any date that is not a Business Day,
such payment or action otherwise required to be made or taken on such date shall
be made or taken on the immediately succeeding Business Day with the same force
and effect as if made or taken on such scheduled date.

 

Section 11.16.           Complete Agreement.  This Indenture represents the
complete agreement between the parties with respect to the Bonds and related
matters.  There are no oral agreements among the parties hereto.

 

Section 11.17.           Execution in Several Counterparts.  This Indenture may
be executed in any number of counterparts and each of such counterparts shall
for all purposes be deemed to be an original; and all such counterparts, or as
many of them as the Issuer and the Trustee shall preserve undestroyed, shall
together constitute but one and the same instrument.

 

82

--------------------------------------------------------------------------------


 

Section 11.18.           Force Majeure.  In no event shall the Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, or, as a result of the
foregoing, and interruptions, loss or malfunctions of utilities, communications
or computer (software and hardware) services; it being understood that the
Trustee shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

 

Section 11.19.           No Transfer of Note; Exceptions.  Except as required to
effect an assignment to a successor Trustee, and except to effect an exchange in
connection with a bankruptcy, reorganization, insolvency or similar proceeding
involving the Borrower, the Trustee shall not sell, assign or transfer the Note
held by it.

 

Section 11.20.           Notice to the Division of Event of Default.  The
Trustee shall promptly give written notice by registered or certified mail to
the Division in the event of an Event of Default under Section 7.1 hereof or
upon notification by the Internal Revenue Service that the interest on the Bonds
is, or may be, included in gross income of the Owners thereof for federal income
tax purposes.

 

Section 11.21.           Waiver of Jury Trial.  EACH OF THE ISSUER AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTE OR THE TRANSACTION CONTEMPLATED HEREBY.

 

[Remainder of Page Intentionally Left Blank]

 

[Signature Page Follows]

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Indenture to be executed in its
name and attested by its duly authorized officers, and the Trustee, in token of
its acceptance of the trusts created hereunder, has caused this Indenture to be
signed in its corporate name by one of the officers thereunto duly authorized,
all as of the day and year first above written.

 

MISSION ECONOMIC DEVELOPMENT CORPORATION

 

 

 

 

 

By:

/S Polo de Leon

 

 

Vice President

 

(SEAL)

 

 

 

 

 

ATTEST:

 

 

 

 

 

By:

/S/ Cathy Garcia

 

 

Secretary

 

 

TRUST INDENTURE

 

--------------------------------------------------------------------------------


 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

 

 

 

 

 

By:

/S/ Matthew Moon

 

 

Senior Associate

 

 

TRUST INDENTURE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF BOND

 

No. R-        (1)

 

$  

 

 

UNITED STATES OF AMERICA
STATE OF TEXAS

 

Mission Economic Development Corporation
Solid Waste Disposal Revenue Bond
(Dallas Clean Energy McCommas Bluff, LLC Project)
Series 2011

 

Maturity Date

 

Dated Date

 

Issuance Date

 

Term Interest
Rate

 

CUSIP(2)

 

, 20      

 

, 2011

 

March     , 2011

 

 

 

 

 

 

REGISTERED
OWNER:                                                                                                  (3)

 

PRINCIPAL AMOUNT:                           MILLION DOLLARS

 

The Mission Economic Development Corporation, a constituted authority and
non-profit industrial development corporation (the “Issuer”) created and
existing under the Development Corporation Act of 1979, Article 5190.6, Vernon’s
Annotated Texas Civil Statutes, succeeded by and recodified as the Development
Corporation Act, Chapter 501, Texas Local Government Code, as amended (the
“Act”), for value received, hereby promises to pay (but only out of Revenues as
hereinafter provided) to the registered owner identified above or registered
assigns, on the maturity date set forth above, the principal sum set forth above
and to pay (but only out of Revenues as hereinafter provided) interest on the
balance of said principal amount from time to time remaining unpaid from and
including the Issuance Date until payment of said principal amount has been made
or duly provided for, at the rates and on the dates determined as described
herein and in the Indenture (as hereinafter defined), and to pay (but only out
of Revenues as hereinafter provided) interest on overdue principal and overdue
premium, if any, commencing on the initial date of such delinquency until such
amount has been paid, except as the provisions hereinafter set forth with
respect to acceleration of maturity, redemption prior to maturity or purchase
may become applicable hereto.  If an Event of Default (as defined in the
Indenture) shall have occurred and be continuing, the interest rate on the Bonds
shall be the rate

 

--------------------------------------------------------------------------------

(1)  The initial Bond delivered to the Texas Attorney General shall be numbered
AG-1 upward.

(2)  Not required to be included on the initial Bond delivered to the Texas
Attorney General.

(3)  Insert name of Underwriter on initial Bond delivered to the Texas Attorney
General; insert Cede & Co. on all other Bonds.

 

A-1

--------------------------------------------------------------------------------


 

on the Bonds on the day prior to the occurrence of such Event of Default.  The
principal of and premium, if any, on this Bond are payable at final maturity,
acceleration or redemption in lawful money of the United States of America upon
surrender hereof at the Corporate Trust Office of The Bank of New York Mellon
Trust Company, N.A., as Trustee, or its successor in trust (the “Trustee”). 
Interest payments on this Bond shall be made on each Interest Payment Date (as
defined below) to the person appearing on the bond registration books of the
Bond Registrar as the Bondholder thereof on the Record Date (as hereinafter
defined), such interest to be paid by the Paying Agent to such Bondholder (i) by
check mailed on the Interest Payment Date to such Bondholder’s address as it
appears on the registration books or at such other address as has been furnished
to the Bond Registrar as provided below, in writing by such Bondholder not later
than the Record Date or (ii) upon written request, at least three Business Days
prior to the applicable Record Date of the Bondholder of Bonds aggregating not
less than $1,000,000 in principal amount, by wire transfer in immediately
available funds at an account maintained in the United States at such wire
address as such Bondholder shall specify in its written notice (any such written
request shall remain in effect until rescinded in writing by such Bondholder);
except, in each case, that, if and to the extent that there shall be a default
in the payment of the interest due on such Interest Payment Date, such defaulted
interest rate shall be the rate on the Bonds on the day before such default
occurred, and such defaulted interest shall be paid to the Bondholder in whose
name any such Bonds are registered at the close of business on the fifth
Business Day next preceding the date of payment of such defaulted interest. 
Both the principal of and premium, if any, on the Bonds shall be payable upon
surrender thereof in lawful money of the United States of America at the
Corporate Trust Office of the Trustee.

 

This Bond is one of an issue of $                     Mission Economic
Development Corporation Solid Waste Disposal Revenue Bonds (Dallas Clean Energy
McCommas Bluff, LLC Project) Series 2011 (the “Bonds”), of like date and tenor,
except as to number, denomination, maturity, rate of interest and privilege of
redemption, authorized and issued pursuant to the Act.  The Bonds are limited
obligations of the Issuer and, as and to the extent set forth in the Indenture,
are payable solely from, and secured by a pledge of and lien on, the Revenues. 
Proceeds from the sale of the Bonds will be used to finance a portion of the
costs of acquiring, constructing, improving, expanding and equipping capital
improvements and infrastructure, and to pay and fund related financing costs,
charges and reserves relating to certain solid waste disposal facilities
(collectively, the “Project”) and to lend the proceeds of the sale of the Bonds
to Dallas Clean Energy McCommas Bluff, LLC (the “Borrower”), pursuant to a Loan
Agreement, dated as of January 1, 2011 (the “Agreement”), between the Issuer and
the Borrower.  The Borrower’s obligations under the Agreement will be further
evidenced by the Borrower’s execution and issuance of a promissory note (the
“Note”), dated the Issuance Date, in an amount equal to the aggregate principal
amount of the Bonds.

 

The Bonds will be limited obligations of the Issuer payable solely from the
Trust Estate under the Trust Indenture, dated as of January 1, 2011 (the
“Indenture”), between the Issuer and the Trustee; which consists principally of
the Loan Payments to be made by the Borrower under the Agreement.  In addition,
the Trust Estate under the Indenture includes the Debt Service Reserve Fund,
unexpended proceeds from the sale of the Bonds, investment income thereon and
certain other funds and interests pledged by the Issuer under the Indenture. 
The Bonds are further secured by the Leasehold Deed of Trust, which provides a
leasehold

 

A-2

--------------------------------------------------------------------------------


 

mortgage on the Project Site and a mortgage on the Facility improvements as well
as a security interest in the collateral pledged in support thereof, including
its rights under the Gas and Sale Agreements and the EPC Contract (all of the
foregoing, the “Revenues”), and there shall be no other recourse against the
Issuer or any property now or hereafter owned by it.

 

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a description of the rights thereunder of the registered Bondholders
of the Bonds, of the nature and extent of the security, of the rights, duties
and immunities of the Trustee and of the rights and obligations of the Issuer
thereunder, to all of the provisions of which Indenture and of the Agreement,
and any Letter of Credit, the Holder of this Bond, by acceptance hereof, assents
and agrees.

 

All terms not herein defined shall have the meanings ascribed to them in the
Indenture.

 

The Bonds are issuable as fully registered bonds without coupons in the
following Authorized Denominations:  $5,000 or any integral multiple thereof.
Subject to the limitations and upon payment of the charges, if any, provided in
the Indenture, Bonds may be exchanged at the Corporate Trust Office of the
Trustee, initially located in Los Angeles, California, for a like aggregate
principal amount of Bonds of other Authorized Denominations of like series and
maturity.

 

This Bond is transferable by the Bondholder hereof, in person, or by its
attorney duly authorized in writing, but only in the manner, subject to the
limitations and upon payment of the charges provided in the Indenture, and upon
surrender and cancellation of this Bond.  Upon such transfer a new fully
registered Bond or Bonds, in an Authorized Denomination or Denominations, for
the same aggregate principal amount, and of like series and maturity, will be
issued to the transferee in exchange therefor.  The Issuer and the Trustee may
treat the Bondholder hereof as the absolute Bondholder hereof for all purposes,
and the Issuer and the Trustee shall not be affected by any notice to the
contrary.

 

NEITHER THE STATE OF TEXAS, THE CITY OF MISSION, TEXAS (THE “UNIT”), NOR ANY
POLITICAL CORPORATION, SUBDIVISION OR AGENCY OF THE STATE OF TEXAS SHALL BE
OBLIGATED TO PAY THE PRINCIPAL OF, PREMIUM, IF ANY, OR THE INTEREST ON, THE
BONDS, AND NEITHER THE FAITH AND CREDIT NOR THE TAXING POWER OF THE STATE OF
TEXAS, THE UNIT, OR ANY OTHER POLITICAL CORPORATION, SUBDIVISION, OR AGENCY
THEREOF IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR THE
INTEREST ON, THE BONDS.  Neither the members of the Issuer nor any person
executing bonds for the Issuer shall be liable personally on said bonds by
reason of the issuance thereof.

 

Interest on the Bonds

 

Interest on the Bonds will be paid on the immediately succeeding Interest
Payment Date provided that if any Interest Payment Date is not a Business Day,
such interest shall be mailed or wired as provided above on the next succeeding
Business Day with the same

 

A-3

--------------------------------------------------------------------------------


 

effect as if made on the day such payment was due.  Interest on the Bonds shall
be computed upon the basis of a 360-day year, consisting of twelve 30-day
months.  Interest on the Bonds shall bear interest from and including the
Issuance Date (as defined in the Indenture) until payment of the principal or
redemption price thereof has been made or provided for, whether at maturity,
upon redemption or otherwise, or until the Bonds have been accelerated.

 

Interest Payment Date means each June 1 and December 1, commencing June 1, 2011,
through and including the final maturity date.

 

Record Date means the applicable Interest Payment Date and the day, whether or
not a Business Day, that is the fifteenth day of the month prior to an Interest
Payment Date.

 

Term Interest Rate

 

The Bonds shall bear interest at the Term Interest Rate.

 

The foregoing provisions notwithstanding, in no event shall the interest rate
borne by the Bonds at any time exceed 12% per annum OR, IF LOWER THAN 12% PER
ANNUM, THE MAXIMUM RATE PERMITTED BY LAW.

 

Optional Redemption of Bonds

 

(A)          The Bonds may be redeemed in whole or in part on any date, at a
redemption price equal to the principal amount thereof, without premium, plus
accrued interest to the date of redemption, upon receipt by the Trustee of a
written notice from the Borrower stating that any of the following events has
occurred:

 

(i)            The Project or a portion thereof shall have been damaged or
destroyed (in whole or in part) by fire or other casualty for which proceeds of
the insurance required to be and actually maintained by the Borrower pursuant to
the Agreement are available (a) to such extent that, in the opinion of an
Independent Engineer expressed in a certificate filed with the Issuer and the
Trustee, it is not practicable or desirable to rebuild, repair or restore the
Project or such portion thereof within a period of six consecutive months
following such damage or destruction or (b) to such extent that, in the opinion
of an Independent Engineer expressed in a certificate filed with the Issuer and
the Trustee, the Borrower is or will be thereby prevented from carrying on its
normal operations at the Project or such portion thereof for a period of six
consecutive months; or

 

(ii)           Title to, or the temporary use of, all or substantially all the
Project or a portion thereof shall have been taken under the exercise of the
power of eminent domain by any governmental authority, or person, firm or
corporation acting under governmental authority, including such a taking or
takings as results or is likely to result, in the opinion of an Independent
Engineer expressed in a certificate filed with the Issuer and the Trustee, in
the Borrower being thereby prevented from carrying on its normal operations at
the Project or such portion thereof for a period of six consecutive months or
results or is likely to result in rendering the Project or such portion thereof,
in the opinion of an Independent Engineer, unsuitable for use by the Borrower
for a period of six consecutive months or longer; or

 

A-4

--------------------------------------------------------------------------------


 

(iii)          Any court or administrative body shall enter a judgment, order or
decree after the contest thereof by the Borrower in good faith (and not
resulting from the Borrower’s failure to comply with applicable law) requiring
the Borrower to cease all or any substantial part of its operations at the
Project or a portion thereof, to such extent that, in the opinion of an
Independent Engineer expressed in a certificate filed with the Issuer and the
Trustee, the Borrower is or will be thereby prevented from carrying on its
normal operations at the Project or such portion thereof for a period of six
consecutive months.

 

(B)                The Bonds shall be subject to redemption in whole or in part,
at the option of the Issuer upon written direction of the Borrower as provided
in the Agreement, at the times and at the redemption price plus accrued
interest, if any, to the redemption date, as follows:

 

[Insert terms provided in Section 4.1(d) of the Indenture]

 

(C)                The Bonds shall be redeemed, at the direction of the
Borrower, from amounts transferred to the Surplus Account upon completion of the
Project in accordance with Section 3.3 of the Indenture upon the next succeeding
Interest Payment Date, at a redemption price equal to the principal amount of
Bonds to be redeemed, plus accrued interest, if any, to the redemption date,
without premium.

 

Mandatory Redemption Upon Invalidity or a Determination of Taxability

 

If the Agreement is determined to be invalid or a Determination of Taxability
occurs, then Bonds Outstanding on the date of the determination of invalidity or
the occurrence of such Determination of Taxability shall be redeemed in whole
(or in part if the Borrower delivers an Approving Opinion to the Trustee and the
Issuer) at any time within 60 days thereafter, at a redemption price of 100% of
the principal amount thereof, without premium, plus accrued interest to the date
of redemption.

 

Mandatory Sinking Fund

 

As a sinking fund, the Trustee shall redeem the Bonds maturing on               
    , 20      , in years and in principal amounts and at a price of 100% of the
principal amount of the Bonds to be redeemed plus accrued interest thereon to
the redemption date as follows:

 

[Insert terms provided in Section 4.1(e) of the Indenture]

 

Mandatory Redemption Upon Project Completion and Transfer of Funds to Surplus
Account

 

The Bonds shall be redeemed, at the direction of the Borrower, from amounts
transferred to the Surplus Account upon completion of the Project in accordance
with the Indenture upon the next succeeding Interest Payment Date, at a
redemption price equal to the principal amount of Bonds to be redeemed, plus
accrued interest, if any, to the redemption date, without premium.

 

A-5

--------------------------------------------------------------------------------


 

Purchase in Lieu of Optional Redemption

 

At the direction of the Borrower, the Issuer shall cause this Bond to be
purchased in lieu of redemption pursuant to the Indenture (other than on any
Conversion Date), by delivering to the Trustee on or prior to the Business Day
preceding the redemption date a written direction of the Borrower specifying
that this Bond shall not be redeemed, but instead shall be subject to purchase
pursuant to the Indenture.  The Trustee shall send a copy of such written
direction of the Borrower as soon as practicable to the Credit Provider.  Upon
delivery of such notice, this Bond shall not be redeemed but shall instead be
subject to mandatory tender at a Purchase Price equal to the redemption price at
which this Bond would have been redeemed hereunder on a Purchase Date (the date
that would have been the redemption date); provided that the payment of funds in
an amount equal to the Purchase Price shall be made to the Trustee on or prior
to the Purchase Date.  Following such purchase, the Trustee shall cause this
Bond to be registered upon the direction of the Borrower and deliver this Bond
as directed by the Borrower. In the event of a purchase under this Section, the
Trustee may purchase such Bonds at public or private sale as and when and at
such purchase prices (including brokerage and other charges, and accrued
interest) as the Borrower may in its discretion determine, but not in excess of
the principal amount thereof plus accrued interest to the purchase date;
provided, however, that in the event of a purchase as a result of a redemption
under Section 4.1(e) of the Indenture, no Bond shall be purchased by the Trustee
under this Section with a settlement date more than 45 days prior to the
redemption date, and the principal amount of any Bond so purchased by the
Trustee in any twelve-month period ending 60 days prior to any June 1 or
December 1 in any year shall be credited towards and shall reduce the principal
amount of such Bond required to be redeemed in such year pursuant to
Section 4.1(e) of the Indenture.

 

The Holder of this Bond shall have no right to institute any suit, action or
proceeding at law or in equity, for any remedy under or upon the Indenture or to
enforce a drawing on the Letter of Credit, except as provided in the Indenture.

 

No recourse shall be had for the payment of the principal of, premium, if any,
or interest on any of the Bonds or for any claim based thereon or upon any
obligation, covenant or agreement in the Indenture contained, against any past,
present or future member, director, officer, employee or agent of the Issuer, or
through the Issuer, or any successor to the Issuer, under any rule of law or
equity, statute or constitution or by the enforcement of any assessment or
penalty or otherwise, and all such liability of any such member, director,
officer, employee or agent as such is hereby expressly waived and released as a
condition of and in consideration for the execution of the Indenture and the
issuance of any of the Bonds.

 

The Indenture contains provisions permitting the Issuer and the Holders of not
less than a majority in aggregate principal amount of Bonds then Outstanding,
or, in lieu thereof, any Credit Provider, to execute supplemental indentures, or
add any provisions to, or change in any manner, or eliminate any of the
provisions of, the Indenture; provided, however, that no such supplemental
indenture, alteration or modification shall (1) extend the fixed maturity of any
Bond, or reduce the amount of principal thereof, or extend the time of payment,
or change the method of computing the rate of interest thereon, or extend the
time of payment of interest thereon, or create a privilege or priority of any
Bond over any other Bond, without the consent of the Holder of each Bond so
affected, or (2) reduce the aforesaid percentage of Bonds the consent

 

A-6

--------------------------------------------------------------------------------


 

of the Holders of which is required to effect any such modification or
amendment, or permit the creation of any lien on the Revenues and other assets
pledged under the Indenture prior to or on a parity with the lien created by the
Indenture, or deprive the Holders of the Bonds of the lien created by the
Indenture on such Revenues and other assets (except as expressly provided in the
Indenture), without the consent of the Holders of all of the Bonds then
Outstanding. So long as the Letter of Credit is in effect and the Credit
Provider is not in default thereunder, the Credit Provider shall have all of the
rights and authority granted to the Bondholders to approve amendments (other
than amendments requiring the consent of the Holders of all of the Bonds then
Outstanding) to the Indenture.

 

The Indenture prescribes the manner in which it may be discharged and after
which the Bonds shall no longer be secured by or entitled to the benefits of the
Indenture, except for the purposes or transfer and exchange of Bonds and of
payment of the principal of and premium, if any, and interest on the Bonds as
the same become due and payable, including a provision that under certain
circumstances the Bonds of any Series shall be deemed to be paid if certain
securities, as defined in the Indenture, maturing as to principal and interest
in such amounts and at such times as to insure the availability of sufficient
moneys to pay the principal of, premium, if any, and interest on such Bonds and
all necessary and proper fees, compensation and expenses of the Trustee shall
have been deposited with the Trustee.

 

No member or officer of the Issuer, nor any person executing this Bond, shall in
any event be subject to any personal liability or accountability by reason of
the issuance of the Bonds.

 

It is hereby certified that all of the conditions, things and acts required to
exist, to have happened and to have been performed precedent to and in the
issuance of this Bond do exist, have happened and have been performed in due
time, form and manner as required by the Constitution and statutes of the State
of Texas.

 

[To appear only on the initial Bonds delivered to the Texas Attorney General] 
This Bond shall not be valid or obligatory for any purpose or entitled to any
benefit under the Indenture until the certificate of registration hereon shall
have been manually executed by the Comptroller of Public Accounts of the State
of Texas (or his duly authorized deputy), as provided by the Indenture.

 

[To appear on each exchange or replacement Bond] This Bond shall not be entitled
to any benefit under the Indenture, or become valid or obligatory for any
purpose, until the certificate of authentication hereon endorsed shall have been
manually signed by the Trustee.

 

[Remainder of Page Intentionally Left Blank]

 

[Signature Page Follows]

 

A-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Bond to be executed on its behalf
by the manual or facsimile signature of its President or Vice President, its
seal to be impressed or imprinted thereon and attested by the manual or
facsimile signature of its Secretary or Treasurer, all as of the above date.

 

 

 

MISSION ECONOMIC DEVELOPMENT CORPORATION, as Issuer

 

 

 

 

 

 

 

 

By:

 

 

 

 

President

 

 

 

(SEAL)

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Secretary

 

 

 

A-8

--------------------------------------------------------------------------------


 

[Form of Comptroller’s Registration Certificate]

 

COMPTROLLER’S REGISTRATION CERTIFICATE:

 

REGISTER NO.

 

I hereby certify that this Bond has been examined, certified as to validity, and
approved by the Attorney General of the State of Texas and that this Bond has
been registered by the Comptroller of Public Accounts of the State of Texas.

 

Witness my signature and seal this            day of                     , 2011.

 

 

 

 

 

Comptroller of Public Accounts of the

 

State of Texas

 

A-9

--------------------------------------------------------------------------------


 

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]

 

This bond is one of the Bonds, of the series designated therein, described in
the within-mentioned Indenture.

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

Authentication Date:

 

 

 

A-10

--------------------------------------------------------------------------------


 

[Form of Assignment]

 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

 

[Please type or print name, address (including

 

postal zip code) and Social Security or other

 

tax identification number of the transferee]

 

the within bond and all rights thereunder, and hereby irrevocably constitutes
and appoints                                his/her attorney to transfer said
bond on the books of the within described transfer agent with full power of
substitution in the premises.

 

Dated:

 

 

 

 

 

NOTICE: The signature on this Assignment must correspond with the name as it
appears on the face of the within bond in every particular, without alteration
or enlargement or any change whatever.

 

 

 

 

 

 

Signature guaranteed:

 

 

 

 

(Type or Print Name)

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

A-11

--------------------------------------------------------------------------------


 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of the
within Bond, shall be construed as though they were written out in full
according to applicable laws or regulations.

 

TEN COM -

as tenants in common

TEN ENT -

as tenants by the entireties

JT TEN -

as joint tenants with the right of survivorship and not as tenants in common

 

UNIFORM GIFT MIN ACT

 

Custodian

 

(Cust)

(Minor)

 

 

 

 

under Uniform Gifts to Minors Act

 

(State)

 

 

 

Additional abbreviations may also be used though not in the above list.

 

A-12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REQUISITION FROM THE PROJECT FUND

 

To:

The Bank of New York Mellon Trust Company, N.A.

 

700 South Flower Street, Suite 500

 

Los Angeles, California 90017-4104

 

Attention: Corporate Trust Administration — Matthew Moon

 

Telephone:  (213) 630-6257

 

Facsimile: (213) 630-6215

 

 

Re:

Mission Economic Development Corporation

 

Solid Waste Disposal Revenue Bonds

 

(Dallas Clean Energy McCommas Bluff, LLC Project)

 

Series 2011

 

Requisition No.

 

The undersigned, on behalf of Dallas Clean Energy McCommas Bluff, LLC (the
“Borrower”), hereby requests payment, from the Project Fund established under
the Trust Indenture (the “Indenture”) pursuant to which the Bonds identified
above are issued and outstanding, the total amount shown below to the order of
the payee or payees named below, as payment or reimbursement for costs incurred
or expenditures made in connection with the Project (as defined in the
Indenture).  The payee(s), the purpose and the amount of the disbursement
requested are as follows:

 

PAYEE

 

PURPOSE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby certifies as follows:

 

1.             The payment and/or reimbursement requested constitutes costs that
were incurred no earlier than (i) 18 months prior to the date hereof, or (ii) if
such cost relates to a component of the Project placed in service within the 18
month period prior to the date hereof, three years prior to the date hereof.  As
to any cost paid from the Bonds within 30 days of the Issuance Date, the cost
may be treated as reimbursed on the Issuance Date.  All such requisitions
otherwise comply with the provisions of Section 1.150-2 of the Regulations, and
were for reimbursement costs as described in the Tax Certificate and the
Agreement that (i) have been

 

B-1

--------------------------------------------------------------------------------


 

used to finance the acquisition, construction, improving and/or equipping of
machinery and equipment or facilities constituting a qualified solid waste
disposal project, as defined in Section 142(a)(6) of the Code and
Section 1.103-8(f) of the Treasury Regulations thereunder, all of which property
is of a character subject to the allowance for depreciation under Section 167 of
the Code, and (ii) are chargeable to the capital account of the Project or would
be so chargeable either with a proper election by the Borrower or but for proper
election by the Borrower to deduct such costs, within the meaning of
Section 1.103-8(a)(1) of the Regulations; and if any such payment is to be made
to a “related person” of the Borrower within the meaning of Section 147(a) of
the Code, such payment represents only the actual out-of-pocket costs incurred
by such related person in connection with the Project and does not include any
intercompany profits or payments for early completion.

 

2.             Each obligation mentioned herein is described in Section 3.2 of
the Agreement relating to the Project, has been properly incurred and is a
proper charge against the Project Fund, including without limitation in
accordance with the provisions of the Tax Certificate, and each item for which
payment is requested is or was necessary in connection with the acquisition,
installation or construction of the Project.  None of the items for which
payment is requested has been reimbursed previously from the Project Fund, and
none of the payments and/or reimbursements herein requested will result in a
breach of the representations and agreements in Section 2.2 of the Agreement
relating to the Project or constitutes a Cost of Issuance.

 

Terms which are used herein as defined terms shall have the meanings specified
in the Indenture.

 

Dated:

 

 

 

 

 

 

 

 

DALLAS CLEAN ENERGY MCCOMMAS BLUFF, LLC

 

 

 

 

 

 

 

 

 

 

 

Authorized Representative of the Borrower

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COST OF ISSUANCE FUND REQUISITION

 

REQUISITION FOR MONEY FROM THE 2011 COST OF ISSUANCE ACCOUNT

 

To:

The Bank of New York Mellon Trust Company, N.A.

 

700 South Flower Street, Suite 500

 

Los Angeles, CA 90017-4104

 

Attention: Corporate Trust Administration — Matthew Moon

 

Telephone:  (213) 630-6257

 

Facsimile:  (213) 630-6215

 

 

Re:

Mission Economic Development Corporation

 

Solid Waste Disposal Revenue Bonds

 

(Dallas Clean Energy McCommas Bluff, LLC Project)

 

Series 2011

 

 

 

 

 

Requisition No.

 

 

The undersigned, on behalf of Dallas Clean Energy McCommas Bluff, LLC (the
“Borrower”), hereby requests payment, from the 2011 Cost of Issuance Account for
the Project identified above, the total amount shown below to the order of the
payee or payees named below, as payment or reimbursement for costs incurred or
expenditures made in connection with the Project.  The payee(s), the purpose and
the amount of the disbursement requested are as follows:

 

Payee
[name and address]

 

Purpose

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

 

 

 

C-1

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that each obligation mentioned herein
constitutes a Cost of Issuance, has been properly incurred and is a proper
charge against the Costs of Issuance Account, and each item for which payment is
requested is or was necessary in connection with the issuance of the Bonds, and
none of the items for which payment is requested has been reimbursed previously
from the Costs of Issuance of Account, and none of the payments herein requested
will result in a breach of the representations and agreements in the Loan
Agreement relating to the Project.

 

Dated:

 

 

 

 

 

 

DALLAS CLEAN ENERGY MCCOMMAS BLUFF, LLC

 

 

 

 

 

 

 

Authorized Representative of the Borrower

 

C-2

--------------------------------------------------------------------------------